




--------------------------------------------------------------------------------

ASSET PURCHASE AGREEMENT
BY AND AMONG
HAEMONETICS CORPORATION,
AND
PALL CORPORATION
DATED AS OF APRIL 28, 2012



--------------------------------------------------------------------------------






--------------------------------------------------------------------------------



TABLE OF CONTENTS
                        
 
PAGE
ARTICLE I DEFINITIONS
 1


 
 
1.1. Definitions
1


 
 
1.2. Other Definitions
10


ARTICLE II PURCHASE AND SALE OF ASSETS
14


2.1. Purchase of Assets
14


2.2. Assumed Liabilities; Excluded Liabilities
19


 
 
2.3. Purchase Price
20


 
 
2.4. Allocation of Purchase Price
21


 
 
2.5. Closing Transactions
21


 
 
2.6. Inventory Estimate
22


 
 
2.7. Closing Inventory Statement; Post-Closing Adjustments to Purchase Price
22


 
 
2.8. Adjusted EBITDA
24


 
 
2.9. Local Transfer Documents
26


 
 
2.10. Assignment or Other Delivery of Contracts and Rights
26


 
 
2.11. Shared Contracts
28


 
 
2.12. Relocation of Assets
28


 
 
ARTICLE III REPRESENTATIONS AND WARRANTIES OF THE COMPANY
29


3.1. Making of Representations and Warranties
29


3.2. Organization; Corporate Power; Capitalization of Mexico Subsidiary
30


3.3. Authorization of Transactions
30


3.4. Limited Nature of Assets; Inventory
31


3.5. Subsidiaries
31


3.6. Absence of Conflicts; Notices
31


3.7. Financial Statements; Internal Controls
32


3.8. Absence of Undisclosed Liabilities
32


3.9. Absence of Certain Developments
33


3.10. Title to Properties
34


3.11. Taxes
35


3.12. Contracts and Commitments
36


3.13. Intellectual Property
37


3.14 Litigation; Proceedings
40






--------------------------------------------------------------------------------



3.15. Brokerage
40


3.16. Permits
40


3.17. Employees
41


3.18. Employee Benefit Plans
42


3.19. Insurance
43


3.20. Customers and Suppliers
43


3.21. Affiliate Transactions
44


3.22. Compliance with Law
44


3.23. Environmental Matters
44


3.24. Powers of Attorney
45


3.25. Product Warranties
45


3.26. Import/Export Compliance
45


3.27. DISCLAIMER OF WARRANTIES
45


ARTICLE IV REPRESENTATIONS AND WARRANTIES OF BUYER
46


4.1. Organization
46


4.2. Authorization of Transaction
46


4.3. Absence of Conflicts
46


4.4. Financing
47


4.5. Litigation
47


4.6. Financial Capability
47


4.7. Brokerage
48


4.8. DISCLAIMER OF WARRANTIES
48


ARTICLE V COVENANTS PRIOR TO CLOSING
48


5.1. Conduct of Business
48


5.2. Access to Information and Facilities
50


5.3. Advice of Changes; Supplements to Disclosure Schedules
50


5.4. Consummation of Agreements; Consents
51


5.5. Regulatory Filings; Exchange of Information
51


5.6. No Solicitation of Other Offers
53


5.7. Financing
53


5.8. Financial Statements
56


5.9. Confirmatory Due Diligence Review
56


5.10. Delivery of Product Line Contracts
56


5.11. Claims
57


5.12. Equity Assignment
57


5.13. Mexico Lease
57


5.14. Puerto Rico Sublease
57


5.15. HDC Line
57


5.16. Covenant with Respect to Employment
61


5.17. Post-Initial Closing Permitting Actions
61


5.18. Training Program
61


ARTICLE VI CONDITIONS TO CLOSING
61






--------------------------------------------------------------------------------



6.1. Conditions to Buyer’s Obligation at the Initial Closing
62


6.2. Conditions to the Company’s Obligations at the Initial Closing
64


6.3. Conditions to Buyer’s Obligation at the Subsequent Closing
66


6.4. Conditions to the Company’s Obligations at the Subsequent Closing
67


ARTICLE VII TERMINATION
68


7.1. Termination
68


7.2. Effect of Termination
69


7.3. Break Fee
70


ARTICLE VIII INDEMNIFICATION AND RELATED MATTERS
70


8.1. Survival; Risk Allocation
70


8.2. Indemnification
71


ARTICLE IX ADDITIONAL AGREEMENTS
76


9.1. Tax Matters
76


9.2. Further Assurances
77


9.3. Expenses
77


9.4. Non-Competition, Non-Solicitation and Confidentiality
77


9.5. Mutual Benefit
80


9.6. Financial Information
80


9.7. Employees and Related Matters
80


9.8. Bulk Sales Laws
86


9.9. Payments
86


9.10. Trademarks; Tradenames
86


9.11. Pro-Rated Payments
86


ARTICLE X MISCELLANEOUS
87


10.1. Amendment
87


10.2. Waiver
87


10.3. Notices
87


10.4. Binding Agreement; Assignment
88


10.5. Severability
88


10.6. Construction
89


10.7. Captions
89


10.8. Entire Agreement
89


10.9. Counterparts
89


10.10. Specific Performance
89


10.11. Governing Law
90


10.12. Parties in Interest
90


10.13. CONSENT TO JURISDICTION
90


10.14. Dispute Resolution
90


10.15. Delivery by Facsimile
92








--------------------------------------------------------------------------------



INDEX OF EXHIBITS
Exhibit A
Reserved
Exhibit B-1
Form of Local Transfer Documents (to be provided)
Exhibit B-2
Form of Equity Assignment (to be provided)
Exhibit C
Reserved
Exhibit D-1
Form of Trademark Assignment
Exhibit D-2
Form of Patent Assignment
Exhibit E
Form of License Agreement
Exhibit F
Form of Supply Agreement
Exhibit G
Form of Contract Manufacturing Agreement
Exhibit H-1
Form of Transition Services Agreement
Exhibit H-2
Form of Transition Services Agreement
Exhibit I
Form of Distribution Agreement
Exhibit J
Form of Lease Agreement for Fajardo, Puerto Rico Facility
Exhibit K
Form of Guaranty of Buyer of Lease Obligations

INDEX OF SCHEDULES
Schedule 1.1(a)
Buyer Knowledge Parties
Schedule 1.1(b)
Company Knowledge Parties
Schedule 1.1(c)
Material Contracts
Schedule 1.1(d)
Liens
Schedule 1.1(e)
Products
Schedule 1.1(f)
Transaction Documents
Schedule 1.1(g)
Agreed EBITDA Principles
Schedule 2.1(b)(vi)
Excluded Contracts
Schedule 2.1(b)(xviii)
Excluded Assets
Schedule 2.4(a)
Allocation Schedule
Schedule 3.4(b)
Inventory
Schedule 3.5
Subsidiaries
Schedule 3.6
Absence of Conflicts
Schedule 3.7
Financials
Schedule 3.8
Absence of Undisclosed Liabilities
Schedule 3.9
Absence of Certain Developments
Schedule 3.10(a)
Owned Facilities
Schedule 3.10(b)
Leased Facilities
Schedule 3.10(c)
Location of Purchased Assets
Schedule 3.10(d)
Title to Purchased Assets
Schedule 3.10(e)
Condition of Purchased Assets
Schedule 3.11
Taxes




--------------------------------------------------------------------------------



Schedule 3.12(a)
Contracts and Commitments
Schedule 3.12(b)
Exceptions
Schedule 3.12(c)
Names
Schedule 3.13(a)
Company Intellectual Property Assets
Schedule 3.13(b)
Intellectual Property Information
Schedule 3.14
Litigation; Proceedings
Schedule 3.16(a)
Permits
Schedule 3.17(a)
Employee Contracts
Schedule 3.17(b)
Employee Matters
Schedule 3.18(a)
Subject Employee Programs
Schedule 3.18(d)
Subject Employee Program Information
Schedule 3.19
Insurance
Schedule 3.20(a)
Customers
Schedule 3.20(b)
Suppliers
Schedule 3.21
Affiliate Transactions
Schedule 3.22
Compliance with Law
Schedule 3.23
Environmental Matters
Schedule 3.24
Powers of Attorney
Schedule 3.25
Product Warranties
Schedule 3.26
Import/Export Compliance
Schedule 5.1(a)
Conduct of Business Prior to Initial Closing
Schedule 5.1(b)
Conduct of Business Prior to Subsequent Closing
Schedule 5.9
Confirmatory Due Diligence Items
Schedule 5.15(a)(i)
Performance Standards
Schedule 5.15(a)(ii)
Media Acceptance Criteria
Schedule 5.15(a)(iii)
Estimate
Schedule 5.16
Employment
Schedule 6.1(h)
Required Material Contracts
Schedule 6.1(w)(i)
Enterprise Solution Systems
Schedule 6.1(w)(ii)
Schedule of Training Criteria
Schedule 6.3(k)
Pricing
Schedule 9.7(a)(i)
Jurisdictions
Schedule 9.7(a)(v)(B)
Severance and Retention Plans






--------------------------------------------------------------------------------





ASSET PURCHASE AGREEMENT
THIS ASSET PURCHASE AGREEMENT (this “Agreement”) is made as of April 28, 2012,
by and between Pall Corporation, a New York corporation (the “Company”), and
Haemonetics Corporation, a Massachusetts corporation (“Buyer”). The Company and
its Affiliates and Buyer and its Affiliates are collectively referred to herein
as the “Parties” and each individually as a “Party.” Capitalized terms used in
this Agreement without definition shall have the meaning given to such terms in
Article I hereof.
WHEREAS, the Company is engaged in the business of researching, designing,
developing, manufacturing, implementing, marketing, distributing, selling,
servicing and/or otherwise commercially exploiting blood collection, filtration
and processing applications;
WHEREAS, Buyer has for many years been engaged in researching, designing,
developing, manufacturing, implementing, marketing, distributing, selling,
servicing and/or otherwise commercially exploiting automated filtration devices
used in various apheresis blood collection and processing applications; and
WHEREAS, Buyer desires to acquire from the Company, and the Company desires to
sell to Buyer, substantially all of the assets of the Product Lines (as defined
below), together with the goodwill of the Product Lines represented thereby. The
purchase and sale of the Purchased Assets (as defined below) will be
accomplished by direct purchase, sale and conveyance of the assets specified
herein upon the terms and conditions set forth below.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Parties agree as follows:
ARTICLE I
DEFINITIONS
1.1.    Definitions. For purposes of this Agreement, the following terms shall
have the meanings set forth below:
“Adjusted EBITDA” means the EBITDA of the Product Lines for the year ended
July 31, 2011, as set forth in the Audited Financial Statements and adjusted to
conform to the Agreed EBITDA Principles.
“Adjustment Multiplier” means 6.8.
“Affiliate” means, with respect to any Person, any other Person controlling,
controlled by or under common control with such Person, where “control” means
the possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of a Person whether through the
ownership of voting securities, as trustee, personal representative or executor,
by contract, credit arrangement or otherwise.
“Agreed EBITDA Principles” means the principles for calculating Adjusted EBITDA
of the Product Lines as set forth on Schedule 1.1(g).

1

--------------------------------------------------------------------------------



“Antitrust Authority” means the Federal Trade Commission, the Antitrust Division
of the United States Department of Justice and any other Governmental Entity
having jurisdiction with respect to the transactions contemplated hereby
pursuant to applicable Antitrust Laws.
“Antitrust Laws” means any Law designed to prohibit, restrict or regulate
actions for the purpose or effect of monopolization or restraint of trade,
including, but not limited to, the HSR Act.
“Ascoli Facility” means the manufacturing plant located in Ascoli, Italy used to
support the Product Lines.
“Base EBITDA” means an amount equal to $66,254,000.
“Base Purchase Price” means an amount in cash equal to $536,143,161.
“BICO Line” means that certain portion of the Company’s blood filter Media
business referred to as the BICO Line and primarily located at the Puerto Rico
Facility as of the date hereof.
“BICO Process” means the process producing a melt blown nonwoven web for use as
a blood leukoreduction medium using a bi component resin process.
“Business Day” means any day that is not a Saturday, Sunday or other day on
which banks are required or authorized by Law to be closed in Boston,
Massachusetts or New York, New York or the location where the applicable
obligation is to be performed.
“Buyer Disclosure Schedule” means the Schedules delivered by Buyer on or prior
to the date hereof.
“Buyer Group” means Buyer and each of the Affiliates of Buyer that acquires any
of the Purchased Assets or assumes any of the Assumed Liabilities in accordance
with Section 10.4.
“CE Mark” means the CE marking of conformity as described in Article 17 of
Directive 93/42/EEC of The Council of European Communities dated June 14, 1993
concerning medical devices.
“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended, and any rules or regulations promulgated
thereunder.
“Code” means the Internal Revenue Code of 1986, as amended, and any rules or
regulations promulgated thereunder.
“Company Disclosure Schedule” means Schedule 1.1(c) and the schedules referenced
in Article III of this Agreement prior to the date hereof.
“Company Group” means the Company and each of the Affiliates of the Company.
“Confidentiality Agreement” means that certain Non-Disclosure Agreement, dated
as of October 7, 2011, by and between Buyer and the Company, as amended.
“Contract” means any contract, license, sublicense, mortgage, purchase order,
indenture, loan

2

--------------------------------------------------------------------------------



agreement, lease, sublease, agreement or instrument or any binding commitment to
enter into any of the foregoing (in each case, whether written or oral) to which
the Company or any of its Affiliates is a party or by which any of their
respective assets are bound.
“Covina Facility” means collectively the manufacturing plant and warehouse
located in Covina, California used to support the Product Lines.
“Designated Employees” means those certain Product Line Employees set forth on a
list as mutually agreed to by Buyer and the Company prior to the Initial
Closing.
“EBITDA” for any period of determination means operating profit (on a basis
consistent with the Financial Statements) before depreciation, amortization and,
if included in the determination of operating profit, non-cash restructuring
charges of the Product Lines.
“Environmental Liabilities” means any and all Liabilities arising in connection
with or in any way relating to the operation or any site of operation of the
Product Lines that (i) arise under the Environmental Requirements, and (ii)
arise from actions occurring or conditions existing on or prior to the Initial
Closing (or, with respect to the HDC Line, on or prior to the Subsequent
Closing), including any continuing effects of such actions or conditions after
the Initial Closing (or, with respect to the HDC Line, after to the Subsequent
Closing).
“Environmental Requirements” means all federal, state, local and foreign
statutes, regulations, ordinances and other provisions having the force or
effect of Law, all judicial and administrative orders and determinations, all
contractual obligations with Governmental Entities and all common law, in each
case concerning pollution or protection of the environment, including, without
limitation, all those relating to the presence, use, production, generation,
handling, transport, treatment, storage, disposal, distribution, labeling,
testing, processing, discharge, Release, threatened Release, control or cleanup
of any Hazardous Substance.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any rules or regulations promulgated thereunder.
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and any
rules or regulations promulgated thereunder.
“Excluded Taxes” means all Taxes arising out of, relating to or in respect of
the Product Lines or the Purchased Assets for any Pre-Closing Tax Period other
than Transfer Taxes or VAT arising as a result of entering into this Agreement.
“Financing Sources” means the lenders described in the Commitment Letter, or the
lenders described in any commitment letter in respect of any Alternate
Financing, as appropriate.
“Force Majeure Event” means as to a Party, acts of God, acts of war or
terrorism, civil war, natural disasters, fires, national strikes (but excluding
strikes or internal disputes held by the employees of a Party), lock-outs,
insurrection or riots, embargoes, impossibility of obtaining transportation,
impossibility of obtaining raw materials, or other similar actions or events
beyond such Party’s reasonable control and without the fault or negligence of
such Party.
“Fundamental Representations and Warranties” means the representations and
warranties of the

3

--------------------------------------------------------------------------------



Company set forth in Section 3.2 (Organization; Corporate Power), Section 3.3
(Authorization of Transactions), the second sentence of Section 3.10(b) (Title
to Properties), Section 3.10(d) (Title to Properties), Section 3.11 (Taxes),
Section 3.15 (Brokerage) and Section 3.23 (Environmental Matters).
“GAAP” means United States generally accepted accounting principles,
consistently applied throughout the periods involved.
“Governmental Entity” means any of the following: (i) nation, state,
commonwealth, province, territory, county, municipality, district or other
jurisdiction of any nature; (ii) federal, state, local, municipal, foreign or
other government; or (iii) governmental or quasi-governmental authority of any
nature (including any governmental, regulatory or administrative body, division,
department, agency, commission, instrumentality, official, organization, unit,
body or entity and any court or other tribunal).
“Hazardous Substance” means any toxic substance, hazardous substance, hazardous
material (including building materials), hazardous waste, pollutant,
contaminant, petroleum product or byproduct, asbestos, asbestos-containing
material, radioactive materials, or polychlorinated biphenyls as those terms are
defined under applicable Environmental Requirements.
“HDC Line” means the portion of the Company’s Media business referred to as the
HDC Line and located at the Pensacola Facility as of the date hereof or at the
Puerto Rico Facility, as the context requires.
“HDC Process” means the process producing a melt blown nonwoven web for use as a
blood leukoreduction medium.
“Holdback Amount” means an amount in cash equal to $4,500,000.
“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended, and the rules and regulations promulgated thereunder.
“Indebtedness” means (i) any indebtedness for borrowed money or issued in
substitution for or exchange of indebtedness for borrowed money, (ii) any
indebtedness evidenced by any note, bond, debenture or other debt security,
(iii) any indebtedness for the deferred purchase price of property or services
with respect to which a Person is liable, contingently or otherwise, as obligor
or otherwise, (iv) any obligation for the reimbursement of any obligor on any
letter of credit, (v) any Liabilities under leases recorded for accounting
purposes by the applicable Person as capitalized leases with respect to which a
Person is liable, contingently or otherwise, as obligor, guarantor or otherwise,
(vi) any indebtedness secured by a Lien on a Person’s assets, (vii) any
off-balance sheet financing of a Person (but excluding all leases recorded for
accounting purposes by the applicable Person as operating leases), (viii) any
accrued and unpaid interest on, and any prepayment premiums, penalties or
similar contractual charges in respect of, any of the foregoing obligations,
(ix) any obligations of a type referred to in clauses (i) through (viii) above
that are guaranteed in any manner by a Person (including, without limitation,
guarantees in the form of an agreement to repurchase or reimburse), and (x) all
obligations of the type referred to in clauses (i) through (ix) above of other
Persons secured by any Lien on any property or asset of such Person.
“Initial Closing Purchase Price” means (a) the Base Purchase Price plus (b) the
Purchase Price Upward Adjustment (if any), minus (c) the Purchase Price Downward
Adjustment (if any), plus (d) the difference between the Estimated Inventory and
the Target Inventory expressed as (i) a positive number if the Estimated
Inventory exceeds the Target Inventory and (ii) a negative number if the
Estimated Inventory is less than the

4

--------------------------------------------------------------------------------



Target Inventory.
“Knowledge of Buyer” means the actual knowledge of the individuals set forth on
Schedule 1.1(a), after due inquiry of each person who directly reports to such
individual in the ordinary course of his or her duties at Buyer.
“Knowledge of the Company” means the actual knowledge of the individuals set
forth on Schedule 1.1(b), after due inquiry of: (a) each person who directly
reports to such individual in the ordinary course of his or her duties at the
Company, (b) each person who is the most senior employee with day-to-day
supervision over the Company’s main facilities located at Covina, California,
Ascoli, Italy, Tijuana, Mexico and Fajardo, Puerto Rico, and (c) each person who
is responsible for the human resources functions, manufacturing and quality
functions, environmental health and safety functions and operations functions
for each of the Company’s main facilities identified in clause (b).
“Law” means any federal, state, local, municipal, foreign, international,
multinational, or other constitution, law, statute, treaty, rule, regulation,
ordinance, code, binding case law or principle of common law.
“Letter of Intent” means that certain letter agreement, dated January 6, 2012,
between Buyer and the Company, as amended.
“Liability” means any liability, debt, obligation, deficiency, Tax, penalty,
assessment, fine, claim, cause of action or other loss, fee, cost or expense of
any kind or nature whatsoever, whether asserted or unasserted, absolute or
contingent, known or unknown, accrued or unaccrued, liquidated or unliquidated,
and whether due or to become due and regardless of when asserted.
“Lien” means any mortgage, pledge, security interest, encumbrance, lien or
charge of any kind (including, without limitation, any conditional sale or other
title retention agreement or lease in the nature thereof) or any agreement to
file any of the foregoing and any filing or agreement to file a financing
statement as debtor under the Uniform Commercial Code or any similar statute, in
each case, to which a Purchased Asset is subject.
“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, assets or Liabilities (including contingent Liabilities), results of
operations or the condition (financial or otherwise) of the Product Lines, (b)
the ability of the Company to consummate the transactions contemplated hereby or
to perform its obligations under any of the Transaction Documents, or (c) the
ability of Buyer to operate or conduct the Product Lines in the manner in which
they are currently operated or conducted by the Company; provided, however, that
none of the following, either alone or in combination, will constitute, or be
considered in determining whether there has been, a Material Adverse Effect: any
event, change, circumstance, effect or other matter resulting from or related to
(i) any outbreak or escalation of war or major hostilities or any act of
terrorism, (ii) changes or developments in Law, GAAP or enforcement or
interpretation thereof, (iii) effects or changes that are generally applicable
to the industries and markets in which the Product Lines are used, provided that
such effects or changes do not affect the Product Lines in a materially
disproportionate manner as compared to other participants in such industries or
markets, (iv) changes in financial markets, general economic conditions
(including prevailing interest rates, exchange rates, commodity prices and fuel
costs) or political conditions, provided that such changes do not affect the
Product Lines in a materially disproportionate manner as compared to other
participants in the financial markets, (v) any failure, in and of itself, of the
Product Lines to meet any published or internally prepared projections, budgets,
plans or

5

--------------------------------------------------------------------------------



forecasts of revenues, earnings or other financial performance measures or
operating statistics (it being understood that the facts and circumstances
underlying any such failure that are not otherwise excluded from the definition
of a “Material Adverse Effect” may be considered in determining whether there
has been, or is reasonably likely to be, a Material Adverse Effect), or (vi) any
action taken or failed to be taken at the written request of, or consented to in
writing by, Buyer, (vii) the execution or delivery of any of the Transaction
Documents, the consummation of the transactions contemplated by any of the
Transaction Documents or the public announcement or other publicity, leak or
rumor with respect to any of the foregoing, including without limitation, any
actions of competitors.
“Material Contracts” means all of the following Product Line Contracts
(including certain Shared Contracts), each of which is listed on Schedule 1.1(c)
and subject to changes in such Material Contracts permitted under Section 5.1:
1.
any Contract under which a member of the Company Group is lessee of, or holds or
operates, any real property owned by any other party or under which it is lessor
of or permits any third party to hold or operate any real property owned or
controlled by it and which required to Company to spend or for which the Company
received more than $50,000 in the Company’s fiscal year ended July 31, 2011 or
in the current fiscal year;

2.
any Contract with any customer for the sale of any Products, which customer has
purchased greater than (i) $500,000 of Products in the Company’s fiscal year
ended July 31, 2011 or (ii) $250,000 of Products in the six-month period ended
January 31, 2012;

3.
any Contract, for the purchase of supplies, molds, equipment, components,
products or other personal property or for the receipt of services where the
required payment thereunder was greater than (i) $250,000 in the Company’s
fiscal year ended July 31, 2011 or (ii) $125,000 in the six-month period ended
January 31, 2012; and

4.
any Contract (other than those covered by clauses 1, 2, or 3) where the payment
thereunder was greater than (i) $100,000 in the Company’s fiscal year ended
July 31, 2011 or (ii) $50,000 in the six-month period ended January 31, 2012.

It being understood that, notwithstanding anything to the contrary set forth
herein, Contracts with Eligible Employees shall not constitute Material
Contracts.
“Media” means melt blown nonwoven web material produced through the HDC Process
or the BICO Process currently used in the leukoreduction of blood. Media may be
either HDC Process Media or BICO Process Media. For avoidance of doubt, the term
“Media” does not include the tubing, bags, microporous membranes, or vents that
are included in the blood set systems used in the Product Lines.
“Mexico Subsidiary” means Pall Mexico Manufacturing, S. de R.L. de C.V.
“Pensacola Facility” means the manufacturing plant located in Pensacola, Florida
presently used, inter alia, to produce the HDC Process Media.
“Permitted Liens” means (i) Liens for Taxes or other governmental charges,
assessments or levies that are not delinquent, (ii) landlord’s, mechanic’s,
carrier’s, workmen’s, repairmen’s or other similar Liens arising or incurred in
the ordinary course of business that do not materially detract from the value of
the

6

--------------------------------------------------------------------------------



property encumbered thereby, (iii) minor imperfections of title, conditions,
easements and reservations of rights, including easements and reservations of,
or rights of others for, rights of way, sewers, electric lines, telegraph and
telephone lines and other similar purposes, encroachments, covenants and
restrictions, (iv) Liens arising under workers compensation, unemployment
insurance, social security, retirement or similar legislation and (v) Liens set
forth on Schedule 1.1(d). Notwithstanding the foregoing, any Lien for
Indebtedness as of a Closing will not be a Permitted Lien.
“Person” means any individual, partnership, limited liability company,
corporation, cooperative, association, joint stock company, trust, joint
venture, unincorporated organization or Governmental Entity.
“Post-Closing Tax Period” means any taxable period beginning after a Closing and
the portion of any Straddle Period beginning after a Closing.
“Pre-Closing Tax Period” means any taxable period ending on or before a Closing
and the portion of any Straddle Period ending on a Closing.
“Products” means those products that are currently developed, manufactured,
sold, distributed and/or otherwise made commercially available by the Company in
the Product Lines, each of which is listed on Schedule 1.1(e) or which are
Media, and the services made commercially available by the Company in the
Product Lines.
“Product Line Contracts” means all Contracts which are currently used to carry
on the activities of the Product Lines, including those portions of the Shared
Contracts to the extent that they are currently used to carry on the activities
of the Product Lines.
“Product Lines” means the researching, designing, developing, manufacturing,
implementing, marketing, distributing, selling, servicing and/or otherwise
commercially exploiting blood leukoreduction, blood filtration, and blood
processing products and services, including systems for whole blood collection
and processing of blood transfusion components (e.g. red cells, platelets,
plasma and platelet rich plasma), Media, the storage and reinfusion of
leukoreduced blood components and platelet pooling and further including,
without limitation, blood collection, filtration, processing, storage and
re-infusion products, including, without limitation, products for retail sales
(whole blood collection and component preparation and storage; Acrodose platelet
pooling; eBDS product platform; transfusion filters, transfer packs, pooling
bags; Data-5 software; and related services and consulting), original equipment
manufacturer sales for manual and automated collections and component processing
and leukoreduction filters, and distribution of the Hemoflow product, but
excluding product uses related to or consisting of (i) cord blood and birth
tissue applications, (ii) the collection and/or processing of biological fluids
and/or tissues for cell therapy (i.e. the further concentration of stem cells,
progenitor cells, and/or pluripotent cells), (iii) autologous non-manipulated
cell applications for therapeutic use, (iv) allogeneic Minimally Manipulated (as
defined by FDA) cell applications for therapeutic use, (v) cardiovascular pumps
(including Pre-Bypass Plus and Cardioplegia Plus) and masks, (vi) plasma
fractionation (provided, however, that the concentration of specific proteins,
glycoproteins and hormones at the point of collection is not plasma
fractionation), and (vii) the biopharm market.
“Puerto Rico Facility” means the manufacturing plant located in Fajardo, Puerto
Rico used to support the Product Lines.
“Purchase Price Downward Adjustment” means:

7

--------------------------------------------------------------------------------



(a)    if the difference between the Base EBITDA minus the Agreed Adjusted
EBITDA is greater than zero, then the Purchase Price Downward Adjustment shall
equal an amount in cash equal to the product of:
(i)    (A) the Base EBITDA minus (B) the Agreed Adjusted EBITDA,
multiplied by:
(ii)    the Adjustment Multiplier; provided, however, in no event shall the
Purchase Price Downward Adjustment be greater than $22,526,360; and


(b)    if the difference between the Base EBITDA minus the Agreed Adjusted
EBITDA is a negative number or zero, then the Purchase Price Downward Adjustment
shall equal zero.
“Purchase Price Upward Adjustment” means:
(a)    if the difference between the Agreed Adjusted EBITDA minus the Base
EBITDA is greater than zero, then the Purchase Price Upward Adjustment shall
equal an amount in cash equal to the product of:
(i)    (A) the Agreed Adjusted EBITDA minus (B) the Base EBITDA,
multiplied by:
(ii)    the Adjustment Multiplier; provided, however, in no event shall the
Purchase Price Upward Adjustment be greater than $22,526,360; and
(a)    if the difference between the Agreed Adjusted EBITDA minus the Base
EBITDA is a negative number or zero, then the Purchase Price Upward Adjustment
shall equal zero.
“Release” shall have the meaning set forth in CERCLA.
“Representatives” means a Person’s officers, directors, employees, accountants,
consultants, legal counsel, investment bankers or financial advisors, other
advisors, agents and other representatives.
“Required Closing Financial Statements” means the Adjusted Audited Financial
Statements and the Nine-Month Financial Statements.
“Schedule” means the Company Disclosure Schedule, the Buyer Disclosure Schedule
or the other Schedules to this Agreement, as the context requires.
“SEC” means the U.S. Securities and Exchange Commission.
“SEC Letters” means that certain letter dated January 31, 2012 from the Company
to Craig Olinger, Deputy Chief Accountant of the SEC’s Division of Corporation
Finance and that certain letter dated February 8, 2012 from Leslie A. Overton,
Associate Chief Accountant of the SEC’s Division of Corporation Finance

8

--------------------------------------------------------------------------------



to the Company.
“Shared Contracts” means all Contracts relating in part, but not exclusively, to
the Product Lines.
“Straddle Period” means any taxable period that includes (but does not end on) a
Closing Date.
“Subsequent Closing Purchase Price” means an amount in cash equal to
$10,500,000.
“Subsidiary” means, with respect to any Person, any other Person, an amount of
the voting securities, other voting rights or voting partnership interests of
which is sufficient to elect at least a majority of its board of directors or
other governing body (or, if there are no such voting interests, fifty percent
(50%) or more of the equity interests of which) is owned directly or indirectly
by such first Person.
“Target Inventory” means the amount of inventory reflected in the Audited
Financial Statements, excluding inventory related to the HDC Line.
“Tax” or “Taxes” means any federal, state, local or foreign income, gross
receipts, capital gains, franchise, alternative or add-on minimum, estimated,
sales, use, goods and services, transfer, registration, value added, excise,
natural resources, severance, stamp, occupation, premium, windfall profit,
environmental, customs, duties, real property, special assessment, personal
property, capital stock, social security, unemployment, employment, disability,
payroll, license, employee or other withholding, contributions or other tax, of
any kind whatsoever, including any interest, penalties or additions to tax or
additional amounts in respect of the foregoing.
“Tax Returns” means returns, declarations, reports, claims for refund,
information returns or other documents (including any related or supporting
schedules, statements or information) filed or required to be filed in
connection with the determination, assessment or collection of Taxes of any
party or the administration of any Laws, regulations or administrative
requirements relating to any Taxes.
“Terms and Conditions of Employment” shall mean the rights of Transferred
Employees, the employment of whom transfers automatically to the Employer by
operation of applicable Law, according to their individual terms and conditions
of employment and the Company’s employment policies, pursuant to applicable Law,
and, where applicable, under individual and collective agreements, including
(i) any collective bargaining, company or shop agreements, (ii) any arrangements
based on works customs and unilateral undertakings and (iii) any individual
employment agreements or arrangements, in each case with respect to an employing
party, if and to the extent they provide to a Transferred Employee direct and
enforceable causes of action under applicable Law against that party.
“Title Commitment” means the Commitment for Title Insurance for the Covina
Facility issued by the Title Company and dated February 3, 2012, File No.
09511322, as amended.
“Title Company” means Commonwealth Land Title Insurance Company.
“Title Pro Forma” means that certain Pro Forma ALTA Extended Owner’s Policy of
Title Insurance issued by the Title Company, Policy No. 09511322-1-E, with all
endorsements attached thereto.
“Total Purchase Price” means an amount equal to the Initial Closing Purchase
Price plus the Subsequent Closing Purchase Price.

9

--------------------------------------------------------------------------------



“Transaction Documents” means this Agreement and the other agreements
contemplated hereby to which the Company or Buyer or any of their respective
Subsidiaries is a party, each of which is listed on Schedule 1.1(f), together
with such other agreements that the Parties may mutually agree after the date of
this Agreement to be added to Schedule 1.1(f).
“WARN Act” means the Worker Adjustment and Retraining Notification Act and any
similar Law of any jurisdiction in the United States of America.
1.2.    Other Definitions. Each of the following defined terms has the meaning
given such term in the Section set forth opposite such defined term:
Defined Term
Section Reference
Acceptance Test
5.15(d)(i)
Accounting Firm
2.7(c)
Additional Acceptance Test
5.15(d)(iii)
Adjusted Audited Financial Statements
2.8(a)
Adjusted Initial Closing Purchase Price
2.8(b)(i)
Agreed Adjusted EBITDA
2.8(d)
Agreement
Preamble
Allocation Schedule
2.4(a)
Alternate Financing
5.7(f)
Amendment to Lease Agreement
6.3(i)
Applicable Environmental Requirements
3.23(a)
Applicable Limitation Date
8.1(a)
Arbitrable Dispute
10.14
Arbitrators
10.14(b)
Assignable Shared Contracts
2.11(a)
Assumed Liabilities
2.2(a)
Audited Financial Statements
5.8
Available Financing
5.7(b)
Basket
8.2(c)(ii)
Break Fee
7.3
Buyer
Preamble
Buyer Initial Closing Representations and Warranties
6.2(a)
Buyer Parties
8.2(a)
Buyer Subsequent Closing Representations and Warranties
6.4(a)
Cap
8.2(c)(ii)
Closing
2.5(c)
Closing Dates
2.5(c)
Closing Inventory
2.7(a)
Closing Inventory Statement
2.7(a)
Commitment Letter
4.4
Company
Preamble
Company Copyrights
3.13(a)
Company Expenses
5.7(b)
Company FSA Plan
9.7(e)


10

--------------------------------------------------------------------------------



Company Initial Closing Representations and Warranties
3.1(b)
Company Intellectual Property Assets
3.13(c)(i)
Company Marks
3.13(a)
Company Parties
8.2(b)
Company Patents
3.13(a)
Company Signing Representations and Warranties
3.1(d)
Company Subsequent Closing Representations and Warranties
3.1(e)
Company Trade Secrets
3.13(b)(x)
Competing Transaction
5.6(a)
Confidential Information
9.4(c)
Confirmatory Acceptance Test
5.15(f)
Confirmatory Due Diligence Category
5.9
Confirmatory Due Diligence Review Period
5.9
Confirmatory Due Diligence Termination Event
5.9
Contract Manufacturing Agreement
6.1(n)
Copyrights
3.13(c)(ii)
Costs and Fees
10.14(c)(i)
Definitive Agreements
5.7(a)
Delayed Delivery Contracts
5.1
Delayed Delivery Period
5.1
Design Consulting Period
5.15(b)(ii)(B)
Design Objection Notice
5.15(b)(ii)(B)
Design Specifications
5.15(b)(ii)
Disclosing Party
9.4(c)
Disclosure Item
5.9
Distribution Agreement
6.1(p)
EBITDA Dispute Notice
2.8(a)
EBITDA Review Period
2.8(a)
Effectively Transferred
2.10©
Eligible Employee
9.7(a)(i)
Employee Program
3.18(f)(i)
Employer
9.7(a)(i)
Employer 401(k) Plan
9.7(d)
Employer FSA Plan
9.7(e)
Employer PR Plan
9.7(d)
Employer US 401(k) Plan
9.7(d)
Environmental Permits
3.23(b)
Equity Assignment
2.9(a)
ERISA Affiliate
3.18(f)(iii)
Estimate
5.15(a)
Estimated Adjusted EBITDA
2.8(b)(i)
Estimated Inventory
2.6
Estimated Inventory Statement
2.6
Excluded Assets
2.1(b)
Excluded Liabilities
2.2(b)
Facilities
3.10(b)


11

--------------------------------------------------------------------------------



FDA
2.1(a)(xi)
FDCA
3.16(b)
Financial Statements
3.7(a)
Financing
4.4
HDC Line Delivery
5.15(d)(iv)
HDC Expense Cap
5.15(a)
HDC Project
5.15(a)
Indemnified Party
8.2(d)
Indemnifying Party
8.2(d)
Initial Closing
2.5(a)
Initial Closing Date
2.5(a)
Initial Closing Purchased Assets
2.1(a)(i)
Initial Closing Purchased Contracts
2.1(a)(i)(E)
Insiders
3.21
Intellectual Property Assets
3.13(c)(ii)
Inventory Dispute Notice
2.7(a)
Inventory Item of Dispute
2.7(a)
Item of Dispute
2.8(a)
Know-How and Trade Secrets
3.13(c)(ii)
Lease Agreement
6.1(r)
Leased Facilities
3.10(b)
Leave Employee
9.7(a)(ii)
Leave Return Date
9.7(a)(ii)
License Agreement
6.1(l)
Licenses In
3.13(a)
Licenses Out
3.13(a)
Local Transfer Documents
2.9(a)
Loss
8.2(a)
Losses
8.2(a)
maintains
3.18(f)(ii)
Marks
3.13(c)(ii)
Media Acceptance Criteria
5.15(a)
Multiemployer Plan
3.18(f)(iv)
New HDC Line
5.15(a)
Nine-Month Financial Statements
5.8
Non-Assignable Shared Contracts
2.11(a)
Non-Compete Period
9.4(a)
Non-Solicitation Exclusions
9.4(b)(ii)
Non-Transferred Employees
9.7(a)(i)
Notice Period
5.3(b)
Notified Party
5.3(b)
Original Initial Closing Purchase Price
2.8(b)(i)
Owned Facilities
3.10(a)
Owned Intellectual Property Assets
3.13(c)(i)
Pall Marks
2.1(b)(ix)
Pall PR Plan
9.7(d)


12

--------------------------------------------------------------------------------



Pall US Plan
9.7(d)
Parties
Preamble
Party
Preamble
Patents
3.13(c)(ii)
Performance Standards
5.15(a)
Permits
3.16(a)
Pre-Closing Notice of Objection
2.6
Product Line Employees
3.17(a)
Protected Party
9.4(b)(i)
PR Transferred Employees
9.7(d)
Purchased Assets
2.1(a)(ii)
Purchased Contracts
2.1(a)(i)(E)
Qualifying Employment Offer
9.7(a)(i)
Quotas
3.2(b)
Receiving Party
9.4(c)
Registered Intellectual Property Assets
3.13(b)(ii)
Remedial Action
8.2(i)(i)
Replication Standards
5.15(a)
Required Financial Information
5.7(b)
Required Material Contracts
6.1(h)
Restricted Business
9.4(a)
Restricted Party
9.4(b)(i)
Schedule Update
5.3(b)
Schedule Update Termination Event
5.3(b)
Services Agreement
6.3(k)
Social Security Act
3.16(d)
Subject Employee Programs
3.18(a)
Subsequent Closing
2.5(c)
Subsequent Closing Date
2.5(c)
Subsequent Closing Purchased Assets
2.1(a)(ii)
Subsequent Closing Purchased Contracts
2.1(a)(ii)(E)
Supplemental Notice
5.9
Supply Agreement
6.1(m)
TFR
9.7(a)(vii)
TFR Liability Dispute Notice
9.7(a)(vii)
TFR Liability Statement
9.7(a)(vii)
Third Party Consent
2.10(a)
Third Party IP Assets
3.13(b)(iv)
Transfer Documents
2.9(a)
Transfer Taxes
9.1(a)
Transferred Employees
9.7(a)(i)
Transition Services Agreements
6.1(o)
US Plan
9.7(d)
U.S. Transferred Employees
9.7(d)
Updating Party
5.3(b)
VAT
9.1(b)(i)




13

--------------------------------------------------------------------------------





ARTICLE II    

PURCHASE AND SALE OF ASSETS
2.1.    Purchase of Assets.
(a)    Purchased Assets.
(i)    On the terms and subject to the conditions contained in this Agreement,
at the Initial Closing, Buyer shall, or shall cause its Affiliates to, purchase,
and the Company shall, or shall cause its Affiliates to, sell, convey, assign,
transfer and deliver to Buyer, free and clear of any Liens (except for any
Permitted Liens) by appropriate instruments of conveyance reasonably
satisfactory to Buyer, all assets, properties, rights, titles and interests of
every kind or nature owned, leased, licensed or otherwise held by the Company
Group as of the Initial Closing, and used in or otherwise necessary to operate
(consistent with the past practice of the Company Group) the Product Lines,
whether tangible, intangible, real or personal and wherever located, including,
without limitation, all of the following assets, but excluding the Subsequent
Closing Purchased Assets and all Excluded Assets (the “Initial Closing Purchased
Assets”):
(A)    the goodwill of the Company Group relating to the Product Lines, other
than goodwill associated with the corporate name of the Company or any other
member of the Company Group;
(B)    all prepayments, prepaid expenses and other current assets relating to
the Product Lines (other than cash, cash equivalents and accounts receivable);
(C)    all inventories, work in progress and supplies related to the Product
Lines;
(D)    all dies, benches, molds, cabinets, cases, booths, toolings, castings,
trays and gauges, machinery and other equipment of the Product Lines, spare
parts and supplies, and all related equipment and tangible personal property
(together with any additions thereto prior to the Initial Closing);
(E)    subject to Section 2.10 and Section 2.11, all rights of the Company Group
existing under all Product Line Contracts as of the Initial Closing
(collectively, the “Initial Closing Purchased Contracts”);
(F)    the interests of the Company Group in the manufacturing plants and
warehouse facilities located in Ascoli, Italy, Tijuana, Mexico and Covina,
California and related assets for wet and dry sets to support the Product Lines;
(G)    all Product Line assets at the Puerto Rico Facility, including without
limitation the BICO Line;
(H)    all of the quotas in the Mexico Subsidiary (it being understood and
agreed that, by the transfer of the quotas hereunder to Buyer and its
Affiliates, Buyer shall acquire all

14

--------------------------------------------------------------------------------



assets of the Mexico Subsidiary existing as of the Initial Closing);
(I)    all assets, if any, of any benefit plan maintained by the Mexico
Subsidiary;
(J)    all research and development assets related to the Product Lines that are
presently housed in the facilities located in Covina, California and Port
Washington, New York;
(K)    all lists and records pertaining to customer accounts (whether past or
current), suppliers, distributors, manufacturers and agents of the Product
Lines;
(L)    to the extent transferable, all Permits and applications therefor
(including, without limitation, all 510k premarket notification submissions, new
drug applications, biological license applications, investigational new drug or
investigational device exemptions, product registrations, CE Mark applications,
orders, approvals or other action by the United States Food and Drug
Administration (the “FDA”) and similar regulatory bodies, and all similar
regulatory permits, licenses, franchises, and other orders, authorizations and
approvals, and all clinical data);
(M)    all insurance, warranty and condemnation net proceeds received after the
date of this Agreement with respect to damage, non‑conformance of or loss to the
Initial Closing Purchased Assets, except to the extent such proceeds are used to
replace a Initial Closing Purchased Asset;
(N)    except to the extent they relate to Excluded Assets or Excluded
Liabilities, all books, records (including accounting and employee records),
ledgers, files, documents, correspondence, lists, studies, reports, promotional
and marketing materials, all quality manuals and other documentation necessary
to demonstrate compliance of the Products with all applicable good manufacturing
requirements, and other printed or written materials related to the Product
Lines;
(O)    all Company Intellectual Property Assets (including, without limitation,
(1) claims against third parties of infringement of the Company Intellectual
Property Assets and misappropriation of the Company Intellectual Property Assets
and (2) Know-How and Trade Secrets for the HDC Process), except for any
Intellectual Property Assets used or held for use in the Product Lines
(including the HDC Line) that are to be licensed to Buyer after the Initial
Closing pursuant to the License Agreement (including the procurement and
processing of monomers at the Company’s Hauppauge, New York facility);
(P)    all rights of the Company Group under any confidentiality,
non-competition, assignment of invention or similar agreements related to the
Product Lines or any of the Company Intellectual Property Assets included in the
Initial Closing Purchased Assets; and
(Q)    all claims, deposits, prepayments, warranties, guarantees, refunds,
causes of action, rights of recovery, rights of set‑off and rights of recoupment
of every kind and nature related to the assets described in
Sections 2.1(a)(i)(A) ‑ (P), inclusive, except for any of the foregoing to the
extent they relate to Excluded Assets or Excluded Liabilities.

15

--------------------------------------------------------------------------------



(ii)    On the terms and subject to the conditions contained in this Agreement,
at the Subsequent Closing, Buyer shall, or shall cause its Affiliates to,
purchase, and the Company shall, or shall cause its Affiliates to, sell, convey,
assign, transfer and deliver to Buyer, free and clear of any Liens (except for
any Permitted Liens) by appropriate instruments of conveyance reasonably
satisfactory to Buyer, all assets, properties, rights, titles and interests of
every kind or nature owned, leased, licensed or otherwise held by the Company
Group as of the Subsequent Closing, and used in or otherwise necessary to
operate (consistent with the past practice of the Company Group) the HDC Line,
whether tangible, intangible, real or personal and wherever located, including,
without limitation, all of the following assets, but excluding all Excluded
Assets (the “Subsequent Closing Purchased Assets” and, together with the Initial
Closing Purchased Assets, the “Purchased Assets”):
(A)    the goodwill of the Company Group relating to the HDC Line, other than
goodwill associated with the corporate name of the Company or any other member
of the Company Group;
(B)    all prepayments, prepaid expenses and other current assets relating to
the HDC Line (other than cash, cash equivalents and accounts receivable);
(C)    other than raw materials, all finished goods and work in progress
inventories related to the HDC Line;
(D)    all dies, benches, molds, cabinets, cases, booths, toolings, castings,
trays and gauges, machinery and other equipment of the HDC Line, spare parts and
supplies, and all related equipment and tangible personal property;
(E)    all rights of the Company Group existing under all Product Line Contracts
related to the HDC Line as of the Subsequent Closing (collectively, the
“Subsequent Closing Purchased Contracts” and, together with the Initial Closing
Purchase Contracts, the “Purchased Contracts”);
(F)    all lists and records pertaining to suppliers and manufacturers of the
HDC Line;
(G)    except to the extent they relate to Excluded Assets or Excluded
Liabilities, all books, records (including accounting and employee records),
ledgers, files, documents, correspondence, lists, studies, reports, promotional
and marketing materials, all quality manuals and other documentation necessary
to demonstrate compliance of the Products relating to the HDC Line with all
applicable good manufacturing requirements, and other printed or written
materials related to the HDC Line;
(H)    all rights of the Company Group under any confidentiality,
non-competition, assignment of invention or similar agreements related to the
HDC Line or any of the Company Intellectual Property Assets included in the
Subsequent Closing Purchased Assets;
(I)    all warranties, guaranties or similar rights related to the assets under
Section 2.1(a)(ii)(D); and
(J)    all claims, deposits, prepayments, warranties, guarantees, refunds,
causes of action, rights of recovery, rights of set‑off and rights of recoupment
of every kind and nature

16

--------------------------------------------------------------------------------



related to the assets described in Sections 2.1(a)(ii)(A) ‑ (I), inclusive,
except for any of the foregoing to the extent they relate to Excluded Assets or
Excluded Liabilities.
(b)    Excluded Assets. Notwithstanding the foregoing, the following assets are
expressly excluded from the purchase and sale contemplated hereby (the “Excluded
Assets”) and, as such, are not included in the assets to be conveyed hereby:
(i)    the Company’s rights under or pursuant to this Agreement and the other
Transaction Documents;
(ii)    all assets, rights, titles and interests exclusively used in or intended
to be exclusively used by the Company in researching, designing, developing,
manufacturing, implementing, marketing, distributing, selling and servicing (A)
cord blood and birth tissue applications, (B) the collection and/or processing
of biological fluids and/or tissues for cell therapy (i.e. the further
concentration of stem cells, progenitor cells, and/or pluripotent cells), (C)
autologous non-manipulated cell applications for therapeutic use, (D) allogeneic
Minimally Manipulated (as defined by the FDA) cell applications for therapeutic
use, (E) cardiovascular pumps (including Pre-Bypass Plus and Cardioplegia Plus)
and masks, (F) plasma fractionation (provided, however, that the concentration
of specific proteins, glycoproteins and hormones at the point of collection is
not plasma fractionation), and (G) the biopharm market;
(iii)    subject to Buyer’s rights under Section 2.11, all Contracts not
otherwise a Purchased Contract;
(iv)    all billed and unbilled accounts receivable of the Product Lines and all
correspondence with respect thereto, including, without limitation, all trade
accounts receivable, notes receivable from customers and all other obligations
from customers with respect to sales of goods or services, whether or not
evidenced by a note;
(v)    the Company Group’s (other than the Mexico Subsidiary) general ledgers,
accounting records, minute books, statutory books and corporate seal;
(vi)    all rights existing under (A) each customer Contract to the extent
relating to any action, suit, proceeding, order, judgment, decree or
investigation set forth on Schedule 3.14 attached hereto and (B) each Contract
set forth on Schedule 2.1(b)(vi);
(vii)    other than the interest of the Company or any of its Subsidiaries in
the real property listed in Section 2.1(a)(i)(F), all real property interests in
owned, leased or subleased real property, and all fixtures and leasehold
improvements related thereto;
(viii)    all cash, cash equivalents, bank deposits, investment accounts,
lockboxes, certificates of deposit, marketable securities, bank accounts,
corporate credit cards and other similar cash items of the Company;
(ix)    except as expressly permitted by the Transition Services Agreements, any
trade name, trademark, service mark or logo using or incorporating the names
“Pall” and “Purecell” or any derivations of either of them, and all goodwill
associated with the corporate name of the Company or any other member of the
Company Group (the “Pall Marks”);

17

--------------------------------------------------------------------------------



(x)    except for the outstanding quotas in the Mexico Subsidiary, the shares of
the capital stock of any member of the Company Group and all of the Company’s or
any other Company Group member’s ownership interest in any Subsidiaries or other
Person;
(xi)    all insurance policies, binders and claims and rights thereunder and
proceeds thereof, except as expressly set forth in Section 2.1(a)(xii);
(xii)    all rights to refunds, credits or similar benefits relating to Taxes
and other governmental charges of whatever nature for periods ending before the
Initial Closing;
(xiii)    all Intellectual Property Assets and Company Intellectual Property,
subject to the License Agreement;
(xiv)    other than the right to receive the services pursuant to the terms of
the Transition Services Agreements, all rights to receive services and benefits
of the kind provided to the Product Lines by the Company Group, either directly
or indirectly through third-party service providers, prior to the relevant
Closing, including (A) computer and information processing services, (B)
finance, accounting and payroll services, (C) facilities management services
(including environmental, health and safety), (D) treasury services (including
banking, insurance, administration, taxation and internal audit), (E) general
and administrative services, (F) executive and management services, (G) legal
services, (H) human resources services, (I) risk management services, (J) group
purchasing services, (K) corporate marketing, strategy and development services,
(L) corporate travel and aircraft services, (M) investor relation services and
(N) regulatory consulting services;
(xv)    any rights, refunds, claims, credits, causes of action or rights of
set-off of the Company and the Company’s Affiliates against third Persons to the
extent relating to or arising from the Excluded Assets or Excluded Liabilities;
(xvi)    all export licenses;
(xvii)    all assets, if any, of Company employee benefit plans other than any
assets of any benefit plan maintained by the Mexico Subsidiary;
(xviii)    all assets listed on Schedule 2.1(b)(xviii);
(xix)    all assets related to the production, storage, or processing of HDC
Process Media at the Pensacola Facility, to the extent such assets represent raw
material inventory, are tangible assets which will be replicated at the Puerto
Rico Facility pursuant to Section 5.15, or are Contracts or other rights which
by their terms expired prior to the Subsequent Closing Date;
(xx)    all rights arising under any Excluded Liability; and
(xxi)    all assets and other rights relating to the Product Lines sold or
otherwise transferred or disposed of during the period from the date of this
Agreement through and including the Initial Closing, and, through and including
the Subsequent Closing with respect to the HDC Line, as the same may be
permitted under the provisions of this Agreement.



18

--------------------------------------------------------------------------------



2.2.    Assumed Liabilities; Excluded Liabilities.
(a)    At the Initial Closing, other than with respect to the Liabilities
associated with the Subsequent Closing Purchased Assets (which Buyer will assume
and be liable for, and will pay, defend, perform and discharge as and when due
and performable, following the Subsequent Closing), Buyer will assume and be
liable for, and will pay, defend, perform and discharge as and when due and
performable the following specific Liabilities of the Company Group related to
the Product Lines, except to the extent that any of the following constitute
Excluded Liabilities (collectively, the “Assumed Liabilities”):
(i)    subject to Section 2.10, all Liabilities under each Purchased Contract
arising after the applicable Closing (other than Liabilities attributable to any
failure by the Company or any of its Subsidiaries to comply with the terms
thereof, including, without limitation, any event, condition or circumstance
occurring or existing on or prior to the applicable Closing that, with notice,
lapse of time or both, would constitute or result in a default or breach by the
Company or any of its Subsidiaries of such Contract);
(ii)    all Taxes arising out of, relating to or in respect of the Product Lines
or the Purchased Assets for all applicable Post-Closing Tax Periods;
(iii)    all Liabilities relating to any Products manufactured by or on behalf
of Buyer or its Affiliates after the applicable Closing (but, for the avoidance
of doubt, excluding any Products manufactured by the Company under the Supply
Agreement);
(iv)    all Liabilities arising from or relating to the use, ownership,
operation, manufacture, distribution, or resale after the applicable Closing of
the Purchased Assets;
(v)    except for the matters referred to in Section 5.11, all Liabilities
relating to the employment of Transferred Employees arising following the
applicable Closing;
(vi)    solely to the extent that the Buyer Group is reimbursed by the Company
Group in an equal amount relating thereto, all employment and employee benefits
related Liabilities relating to any Transferred Employee that transfers
automatically to Buyer or any of its Subsidiaries under applicable Law,
including Liabilities under any Product Line Contracts subject to the agreements
between the parties in Section 9.7 with respect to Liabilities relating to
Transferred Employees; and
(vii)    all Liabilities arising under the WARN Act or any similar state or
local “mass layoff” or “plant closing” Laws arising out or relating to actions
taken by Buyer or any of its Affiliates after the applicable Closing at the
Covina Facility or the Puerto Rico Facility.
The assumption of the Assumed Liabilities by Buyer hereunder shall not enlarge
any rights of third parties under Contracts or other arrangements with Buyer or
the Company or any of its Subsidiaries, and nothing herein shall prevent any
Party from, in good faith, contesting with any third party any of said
Liabilities.
Buyer’s obligations under this Section 2.2(a) shall not be subject to offset or
reduction by reason of any actual or alleged breach of any representation,
warranty or covenant contained in this Agreement or any Transaction Document or
any right or alleged right to indemnification hereunder or thereunder; provided
that the foregoing shall in no way be interpreted to limit or impair the
indemnification or other rights of the

19

--------------------------------------------------------------------------------



Buyer Group under this Agreement or any Transaction Document.
(b)    Excluded Liabilities. The Company shall retain, and shall be responsible
for paying, performing and discharging when due, and Buyer shall not assume or
have any responsibility for, any Liabilities of the Company or any of its
Subsidiaries as of the applicable Closing other than the Assumed Liabilities
(the “Excluded Liabilities”), including, without limitation:
(i)    all trade accounts payable, accrued Liabilities and all other current
Liabilities of the Company Group, including, in each case, those relating to the
Product Lines;
(ii)    all Excluded Taxes;
(iii)    all Indebtedness;
(iv)    all Liabilities relating to or arising out of the Excluded Assets;
(v)    all Liabilities relating to or arising out of any warranty obligations of
the Company Group, product Liability claims, or other claims in respect of (i)
products sold or services rendered by the Company Group on or prior to the
applicable Closing and (ii) products manufactured by the Company Group and sold
after the applicable Closing by the Buyer or any of its Affiliates;
(vi)    all Environmental Liabilities;
(vii)    all Liabilities relating to or arising out of any Employee Program or
other employee benefit plan of the Company Group or any ERISA Affiliate thereof,
subject to the agreements between the parties in Section 9.7 with respect to
Liabilities relating to Transferred Employees; and
(viii)    except to the extent expressly assumed under Section 2.2(a) or as
otherwise provided in Section 9.7, all Liabilities of the Mexico Subsidiary
existing as of the Initial Closing.
The Company hereby acknowledges and agrees that except for the Assumed
Liabilities, Buyer is not assuming or becoming liable for any Liabilities of the
Company Group, and the Company Group shall remain exclusively liable for all of
the Excluded Liabilities.
The Company’s obligations under this Section 2.2(b) shall not be subject to
offset or reduction by reason of any actual or alleged breach of any
representation, warranty or covenant contained in this Agreement or any
Transaction Document or any right or alleged right to indemnification hereunder
or thereunder; provided that the foregoing shall in no way be interpreted to
limit or impair the indemnification or other rights of the Company Group under
this Agreement or any Transaction Document.
2.3.    Purchase Price.
(a)    On and subject to the terms and conditions set forth in this Agreement,
on the Initial Closing Date, Buyer shall (a) pay the Initial Closing Purchase
Price, exclusive of the Taxes referenced in Section 9.1(a) and Section 9.1(b),
by delivery of cash in the amount of the Initial Closing Purchase Price, payable
to the Company by wire transfer of immediately available funds to an account
designated by a duly

20

--------------------------------------------------------------------------------



authorized officer of the Company at least five (5) Business Days prior to the
Initial Closing Date and (b) assume the Assumed Liabilities.
(b)    At the Initial Closing, the Initial Closing Purchase Price shall be
adjusted to reflect the adjustments to the Initial Closing Purchase Price to the
extent provided herein.
(c)    On and subject to the terms and conditions set forth in this Agreement,
on the Subsequent Closing Date, Buyer shall pay the Subsequent Closing Purchase
Price by delivery of cash in the amount of the Subsequent Closing Purchase
Price, payable to the Company by wire transfer of immediately available funds to
an account designated by a duly authorized officer of the Company at least five
(5) Business Days prior to the Subsequent Closing Date.
2.4.    Allocation of Purchase Price.
(a)    The Company, on behalf of the Company Group, and Buyer, on behalf of the
Buyer Group, have agreed to allocate the Total Purchase Price and Assumed
Liabilities among the Purchased Assets, as set forth on Schedule 2.4(a) (the
“Allocation Schedule”). Each of the Company, on behalf of the Company Group, and
Buyer, on behalf of the Buyer Group, acknowledges that the Allocation Schedule
was prepared at arm’s length based upon a good faith estimate of fair market
values of the Purchased Assets and the Assumed Liabilities.
(b)    Each of the Company, Buyer and their respective Affiliates shall prepare
and file its Tax Returns (including Internal Revenue Service Form 8594) on a
basis consistent with the Allocation Schedule and shall take no position
inconsistent with the Allocation Schedule on any Tax Return or in any proceeding
before any Taxing Authority or otherwise. In the event that the Allocation
Schedule is disputed by any Taxing Authority, the Party receiving notice of the
dispute shall promptly notify the other Party, and both the Company and Buyer
agree to use their commercially reasonable efforts to defend such Allocation in
any audit or similar proceeding.
2.5.    Closing Transactions.
(a)    Initial Closing. Subject to the terms and conditions of this Agreement,
the closing of the transactions contemplated by this Agreement with respect to
the Initial Closing Purchased Assets shall take place at the offices of Goodwin
Procter LLP, 53 State Street, Boston, MA 02109 (or such other place as may be
mutually agreeable to Buyer and the Company), on the third (3rd) Business Day
following satisfaction or waiver of the conditions to the obligations of the
Parties set forth in Section 6.1 and Section 6.2 (or on such other date as may
be mutually agreeable to Buyer and the Company) (the “Initial Closing Date”),
and shall be effective as of 12:01 a.m. Boston time (the “Initial Closing”).
(b)    Initial Closing Transactions. Subject to the conditions set forth in this
Agreement, the Parties shall consummate the following closing transactions on
the Initial Closing Date:
(i)    The Company shall deliver to Buyer the Initial Closing Purchased Assets;
(ii)    Buyer shall deliver to the Company the Initial Closing Purchase Price in
exchange for the transfer to Buyer of the Initial Closing Purchased Assets, and
Buyer shall assume the Assumed Liabilities related thereto; and

21

--------------------------------------------------------------------------------



(iii)    The Parties and their respective Affiliates shall deliver the
certificates and other documents and instruments required to be delivered by or
on behalf of such Party under Article VI.
(c)    Subsequent Closing. Subject to the terms and conditions of this
Agreement, the closing of the purchase of the Subsequent Closing Purchased
Assets shall take place at the offices of Goodwin Procter LLP, 53 State Street,
Boston, MA 02109 (or such other place as may be mutually agreeable to Buyer and
the Company), on the third (3rd) Business Day following satisfaction or waiver
of the conditions to the obligations of the Parties set forth in Section 6.3 and
Section 6.4 (or on such other date as may be mutually agreeable to Buyer and the
Company) (the “Subsequent Closing Date” and together with the Initial Closing,
the “Closing Date” or the “Closing Dates”), and shall be effective as of 12:01
a.m. Boston time (the “Subsequent Closing” and together with the Initial
Closing, a “Closing” or the “Closings”).
(d)    Subsequent Closing Transactions. Subject to the conditions set forth in
this Agreement, the Parties shall consummate the following closing transactions
on the Subsequent Closing Date:
(i)    The Company shall deliver to Buyer the Subsequent Closing Purchased
Assets;
(ii)    Buyer shall deliver to the Company the Subsequent Closing Purchase Price
in exchange for the transfer to Buyer of the Subsequent Closing Purchased
Assets, and Buyer shall assume the Assumed Liabilities related thereto; and
(iii)    The Parties and their respective Affiliates shall deliver the
certificates and other documents and instruments required to be delivered by or
on behalf of such Party under Article VI.
2.6.    Inventory Estimate. At least ten (10) Business Days prior to the Initial
Closing, the Company shall deliver to Buyer a written statement (the “Estimated
Inventory Statement”) setting forth the Company’s good faith determination of
the estimated inventory balance of the Product Lines as of the Initial Closing
(the “Estimated Inventory”). The Estimated Inventory Statement shall be
accompanied by all applicable supporting documentation and any additional
information reasonably requested by Buyer. The calculation of the items set
forth in the Estimated Inventory Statement shall be prepared in accordance with
GAAP. Within five (5) Business Days after receipt of the Estimated Inventory
Statement, Buyer by written notice to the Company may object to the Estimated
Inventory, setting forth in such notice Buyer’s objections in reasonable detail,
specifying the basis for such objections, the amounts in dispute and Buyer’s
determination of the Estimated Inventory (a “Pre-Closing Notice of Objection”).
If Buyer gives a Pre-Closing Notice of Objection to the Company, Buyer and the
Company shall attempt to resolve all matters set forth therein by negotiation,
and to the extent all matters set forth therein are not resolved prior to the
Initial Closing, the Estimated Inventory shall be the Estimated Inventory set
forth in the Pre-Closing Notice of Objection. If Buyer does not give a
Pre-Closing Notice of Objection to Buyer in the manner described above, the
Estimated Inventory shall be the Estimated Inventory set forth in the Estimated
Inventory Statement.
2.7.    Closing Inventory Statement; Post-Closing Adjustments to Purchase Price.
(a)    Closing Inventory Statement. Promptly, but in any event within sixty (60)
days after the Initial Closing, Buyer shall deliver to the Company a written
statement (the “Closing Inventory Statement”) setting forth the inventory
balance of the Product Lines (other than inventory relating to the HDC Line) as
of the Initial Closing (the “Closing Inventory”). The calculation of the items
set forth in the Closing Inventory Statement shall be prepared in accordance
with GAAP; provided, however, that such calculation shall also be based on a
calculation of inventory using a full physical inventory count to be

22

--------------------------------------------------------------------------------



conducted by the Parties within approximately forty-five (45) days after the
Initial Closing. Unless within the thirty (30) day period following the
Company’s receipt of the Closing Inventory Statement, the Company delivers
written notice to Buyer (the “Inventory Dispute Notice”) setting forth in
reasonable detail any and all items of disagreement related to the Closing
Inventory Statement, including the basis therefor and the amount thereof (each,
an “Inventory Item of Dispute”), the Closing Inventory Statement shall be
conclusive and binding upon each of the Parties. The Company shall and shall
cause its Affiliates to cooperate fully with Buyer in connection with the
preparation of the Closing Inventory Statement. After the delivery of the
Closing Inventory Statement, Buyer shall cooperate with the Company in
connection with its review of the Closing Inventory Statement, including,
without limitation, by providing the Company and its accountants reasonable
access during normal business hours to materials used in the preparation of the
Closing Inventory Statement.
(b)    Dispute Resolution by the Parties. If the Company delivers the Inventory
Dispute Notice to Buyer within the required thirty (30) day period, Buyer and
the Company shall use reasonable efforts to resolve their differences concerning
the Inventory Items of Dispute, and if any Inventory Item of Dispute is so
resolved, the Closing Inventory Statement shall be modified as necessary to
reflect such resolution. If all Inventory Items of Dispute are so resolved, the
Closing Inventory Statement (as so modified) shall be conclusive and binding on
all Parties.
(c)    Determination by Accounting Firm. If any Inventory Item of Dispute
remains unresolved for a period of thirty (30) days after Buyer’s receipt of the
Inventory Dispute Notice, Buyer and the Company shall, within ten (10) days
thereafter, submit the dispute to the Boston office of PricewaterhouseCoopers
LLP (the “Accounting Firm”). Buyer and the Company shall each provide their
respective calculations of the Closing Inventory and the Inventory Items of
Dispute in writing to the Accounting Firm and shall request that the Accounting
Firm render a written determination, which determination shall be solely based
on whether each such Inventory Item of Dispute was prepared in accordance with
the guidelines and procedures set forth in this Agreement (including GAAP) or
whether each such Inventory Item of Dispute contains a mathematical or clerical
error or errors, as soon as reasonably practicable, but in no event later than
thirty (30) days after its retention, and the Parties shall cooperate fully with
the Accounting Firm so as to enable it to make such determination as quickly and
as accurately as practicable. The Accounting Firm’s determination as to each
Inventory Item of Dispute submitted to it shall be in writing and shall be
conclusive and binding upon the Parties, absent manifest error or willful
misconduct, and the Closing Inventory shall be modified to the extent necessary
to reflect such determination. The fees and expenses of the Accounting Firm
shall be allocated between Buyer and the Company, on the basis for each such
Party, of the ratio of (A) the positive difference between the amount of Closing
Inventory submitted by such Party and the determination made by the Accounting
Firm to (B) the positive difference between the Closing Inventory amounts
submitted by each Party.
(d)    Final Closing Inventory. The Closing Inventory shall be deemed final for
the purposes of this Section 2.7 upon the earliest of (x) the failure of the
Company to provide Buyer with an Inventory Dispute Notice within thirty (30)
days of Buyer’s delivery of the Closing Inventory Statement, (y) the resolution
of all Inventory Items of Dispute pursuant to Section 2.7(b) by the Company and
Buyer and (z) the resolution of all Inventory Items of Dispute pursuant to
Section 2.7(c) by the Accounting Firm. Upon the final determination of the
Closing Inventory as set forth in this Section 2.7(d), Buyer shall adjust, if
applicable, the Closing Inventory Statement accordingly and such adjusted
Closing Inventory Statement shall be deemed final.
(e)    Inventory Adjustment. If the amount of the Closing Inventory as reflected
on the final

23

--------------------------------------------------------------------------------



Closing Inventory Statement is less than the Estimated Inventory, then the
Company shall pay to Buyer an amount equal to such shortfall. If the amount of
the Closing Inventory as reflected on the final Closing Inventory Statement is
greater than the Estimated Inventory, then Buyer shall pay to the Company an
amount equal to such excess. Any such payment shall be made within ten (10)
Business Days after the Closing Inventory Statement becomes final and binding
upon the Parties, together, in either case, with interest thereon from the
Initial Closing Date to the date of actual payment at a rate equal to the prime
rate as of the Initial Closing Date as stated in The Wall Street Journal plus
one percent (1%) per annum.
(f)    No Impact of Rights under Article VIII. Any payment made pursuant to this
Section 2.7 will be treated by the Parties for all purposes as an adjustment to
the Initial Closing Purchase Price, will not be subject to offset for any reason
and will not impact the rights or obligations of the Parties with respect to
indemnification as provided in Article VIII.
2.8.    Adjusted EBITDA.
(a)    Adjusted EBITDA. No fewer than ten (10) Business Days prior to the
anticipated Initial Closing Date, the Company shall deliver to Buyer the Audited
Financial Statements and a schedule setting forth the calculation of EBITDA for
the year ended July 31, 2011 and the adjustments to EBITDA made in accordance
with the Agreed EBITDA Principles to determine the Adjusted EBITDA (together,
the “Adjusted Audited Financial Statements”). Unless, within the 10‑day period
following Buyer’s receipt of the Adjusted Audited Financial Statements (the
“EBITDA Review Period”), Buyer delivers written notice to the Company (the
“EBITDA Dispute Notice”) setting forth in reasonable detail any and all items of
disagreement related to the Adjusted Audited Financial Statements, including the
basis therefor and the amount thereof (each, an “Item of Dispute”), the Adjusted
EBITDA shall be conclusive and binding upon each of the Parties. After the
delivery of the Adjusted Audited Financial Statements, the Company shall
cooperate with Buyer in connection with its review thereof, including, without
limitation, by providing Buyer and its accountants reasonable access during
normal business hours to materials used in the preparation of the Adjusted
Audited Financial Statements.
(b)    Dispute Resolution by the Parties.
(i)    If Buyer delivers the EBITDA Dispute Notice to the Company within the
EBITDA Review Period, and if such EBITDA Dispute Notice asserts that the
Adjusted EBITDA is greater than $62,941,300, Buyer and the Company shall use
reasonable efforts to resolve their differences concerning the EBITDA Items of
Dispute, and if any Item of Dispute is so resolved, the amount of the Adjusted
EBITDA shall be adjusted to reflect such resolution. If all EBITDA Items of
Dispute are so resolved, the amount of the Adjusted EBITDA (as so adjusted)
shall be conclusive and binding on all Parties. If any EBITDA Items of Dispute
remain unresolved on the Initial Closing Date, the Initial Closing Purchase
Price shall be calculated using an Adjusted EBITDA equal to the average of the
Company’s calculation of Adjusted EBITDA and Buyer’s calculation of Adjusted
EBITDA, taking into account any resolved EBITDA Items of Dispute as if such
Adjusted EBITDA was the Agreed Adjusted EBITDA for purposes of determining the
Purchase Price Upward Adjustment or the Purchase Price Downward Adjustment, as
applicable (the “Estimated Adjusted EBITDA”). In the event that the Agreed
Adjusted EBITDA as finally determined in accordance with Section 2.8(d) is not
equal to the Estimated Adjusted EBITDA, then the original Initial Closing
Purchase Price (the “Original Initial Closing Purchase Price”) shall be
recalculated using such Agreed Adjusted EBITDA (the “Adjusted Initial Closing
Purchase Price”). In the event that the Adjusted Initial Closing Purchase Price
exceeds the Original Initial Closing Purchase Price, then Buyer shall pay the
amount of such

24

--------------------------------------------------------------------------------



excess to the Company with interest thereon from the Initial Closing Date to the
date of actual payment at a rate equal to the prime rate as of the Initial
Closing Date as stated in The Wall Street Journal plus one percent (1%) per
annum. In the event that the Adjusted Initial Closing Purchase Price is less
than the Original Initial Closing Purchase Price, then the Company shall pay the
amount of such difference to Buyer with interest thereon from the Initial
Closing Date to the date of actual payment at a rate equal to the prime rate as
of the Initial Closing Date as stated in The Wall Street Journal plus one
percent (1%) per annum. Buyer agrees not to submit an EBITDA Dispute Notice if
and to the extent that the dispute relates to the Audited Financial Statements
and the amount of the disagreement would, if successful, result in less than a
$200,000 adjustment to operating income reflected in such Audited Financial
Statements.
(ii)    If Buyer delivers the EBITDA Dispute Notice to the Company within the
EBITDA Review Period, and if the EBITDA Dispute Notice asserts that the Adjusted
EBITDA is less than $62,941,300, the Initial Closing shall be postponed inter
alia pending the resolution of such EBITDA Items of Dispute and Buyer and the
Company shall use reasonable efforts to resolve their differences concerning the
EBITDA Items of Dispute, and if any Item of Dispute is so resolved, the amount
of the Adjusted EBITDA shall be adjusted to reflect such resolution. If all
EBITDA Items of Dispute are so resolved, the amount of the Adjusted EBITDA (as
so adjusted) shall be conclusive and binding on all Parties.
(c)    Determination by Accounting Firm.
(i)    If any Item of Dispute delivered by Buyer pursuant to Section 2.8(b)(i)
remains unresolved as of the Initial Closing Date, Buyer and the Company shall,
within five (5) days after the Initial Closing Date, submit such Item of Dispute
to the Accounting Firm. Buyer and the Company shall each provide their
respective calculations of the Adjusted EBITDA and the EBITDA Items of Dispute
in writing to the Accounting Firm and shall request that the Accounting Firm
render a written determination, as soon as reasonably practicable, but in no
event later than thirty (30) days after its retention, and the Parties shall
cooperate fully with the Accounting Firm so as to enable it to make such
determination as quickly and as accurately as practicable. The Accounting Firm’s
determination as to each Item of Dispute submitted to it shall be in writing and
shall be conclusive and binding upon the Parties, absent manifest error or
willful misconduct, and the Adjusted EBITDA amount shall be adjusted to the
extent necessary to reflect such determination. The fees and expenses of the
Accounting Firm shall be allocated between Buyer and the Company, on the basis
for each such Party, of the ratio of (A) the positive difference between the
amount of Adjusted EBITDA submitted by such Party and the determination made by
the Accounting Firm to (B) the positive difference between the Adjusted EBITDA
amounts submitted by each Party.
(ii)    If any Item of Dispute delivered by Buyer pursuant to Section 2.8(b)(ii)
remains unresolved for a period of five (5) days after the Company’s receipt of
the EBITDA Dispute Notice, Buyer and the Company shall, within ten (10) days
thereafter, submit the dispute to the Accounting Firm. Buyer and the Company
shall each provide their respective calculations of the Adjusted EBITDA and the
EBITDA Items of Dispute in writing to the Accounting Firm and shall request that
the Accounting Firm render a written determination, as soon as reasonably
practicable, but in no event later than thirty (30) days after its retention,
and the Parties shall cooperate fully with the Accounting Firm so as to enable
it to make such determination as quickly and as accurately as practicable. The
Accounting Firm’s determination as to each Item of Dispute submitted to it shall
be in writing and shall be conclusive and binding upon the Parties, absent
manifest error or willful

25

--------------------------------------------------------------------------------



misconduct, and the Adjusted EBITDA amount shall be adjusted to the extent
necessary to reflect such determination. The fees and expenses of the Accounting
Firm shall be allocated between Buyer and the Company, on the basis for each
such Party, of the ratio of (A) the positive difference between the amount of
Adjusted EBITDA submitted by such Party and the determination made by the
Accounting Firm to (B) the positive difference between the Adjusted EBITDA
amounts submitted by each Party. For the avoidance of doubt, in the event any
Item of Dispute delivered pursuant to Section 2.8(b)(ii) remains unresolved for
a period of five (5) days after the Company’s receipt of the EBITDA Dispute
Notice, the Initial Closing shall be postponed inter alia pending the resolution
of such EBITDA Items of Dispute.
(d)    Agreed Adjusted EBITDA. The amount of the Adjusted EBITDA shall be deemed
final for the purposes of this Section 2.8 upon the earliest of (x) the failure
of Buyer to provide the Company with an EBITDA Dispute Notice within the EBITDA
Review Period, (y) the resolution of all EBITDA Items of Dispute pursuant to
Section 2.8(b) by the Company and Buyer and (z) the resolution of all EBITDA
Items of Dispute pursuant to Section 2.8(c) by the Accounting Firm. Upon the
final determination of the Adjusted EBITDA as set forth in this Section 2.8,
such Adjusted EBITDA shall be deemed final (the “Agreed Adjusted EBITDA”).
(e)    No Impact of Rights under Article VIII. Any payment made pursuant to this
Section 2.8 will be treated by the Parties for all purposes as an adjustment to
the Initial Closing Purchase Price, will not be subject to offset for any reason
and will not impact the rights or obligations of the Parties with respect to
indemnification as provided in Article VIII.
2.9.    Local Transfer Documents.
(a)    The Company, on the one hand, and Buyer, on the other hand, shall,
pursuant to and in accordance with the terms and conditions of this Agreement,
enter into, or cause their respective Affiliates to enter into, on a Closing
Date, (i) a bill of sale in the form agreed by the Parties, (ii) an assignment
and assumption agreement in the form agreed by the Parties, (iii) a local asset
transfer agreement for each jurisdiction other than the United States in which
any Purchased Asset or Assumed Liability is located in the form agreed by the
Parties (collectively, the “Local Transfer Documents”) substantially in the
forms provided as Exhibit B‑1 and (iv) an assignment of the quotas in the Mexico
Subsidiary in substantially the form attached hereto as Exhibit B-2 (the “Equity
Assignment” and, together with the Local Transfer Documents and the documents
referred to in clauses (i) and (ii) hereof, the “Transfer Documents”),
documenting the purchase and sale of each portion of the Purchased Assets and
the Assumed Liabilities to be conveyed separately to the Buyer Group, with such
modifications as are required by local Law, in order to maintain substantially
the same legal meaning and effect as provided for in this Agreement.
(b)    In the event of any conflict or inconsistency between the terms and
conditions of this Agreement and any Transfer Document, the terms and conditions
of this Agreement shall prevail to the extent permissible under the relevant
local Law. The execution of the Transfer Documents shall constitute a mere
execution and not a novation of this Agreement and the Parties shall remain
subject to all obligations set forth in this Agreement.
2.10.    Assignment or Other Delivery of Contracts and Rights.
(a)    Anything in this Agreement to the contrary notwithstanding, this
Agreement shall not constitute an agreement to assign any Purchased Contract if
an attempted assignment thereof, without consent

26

--------------------------------------------------------------------------------



of a third party thereto, would constitute a breach or other contravention
thereof or in any way adversely affect the rights of Buyer or the Company
thereunder. From the date of this Agreement until the required consent to
assignment is obtained, the Company will use commercially reasonable efforts,
including making reasonable payments if necessary, to obtain the consent of the
other parties to each Purchased Contract for the assignment thereof to Buyer
(all such consents necessary for the assignment of each Purchased Contract,
collectively a “Third Party Consent”).
(b)    Without limiting the condition of Initial Closing set forth in Section
6.1(h), with respect to each Purchased Contract for which a Third Party Consent
could not be obtained prior to the Initial Closing (other than any Purchased
Contract which requires the Company or any counterparty to expend less than
$15,000 in a 12-month period), the Company shall continue to use commercially
reasonable efforts from and after the Initial Closing to cause the counterparty
to each such Purchased Contract to consent to the assignment of such Purchased
Contract to Buyer or to otherwise enter into a new Contract with Buyer on
substantially the same terms as exist under the applicable Purchased Contract.
Until any such consent or new Contract is obtained, Buyer shall use commercially
reasonable efforts to cooperate with the Company in any lawful and reasonable
arrangement, to the extent such cooperation would not result in a breach of the
terms of such Purchased Contract, and not prohibited under applicable Law, under
which the Buyer Group would obtain the benefits and assume the obligations of
such Purchased Contract in accordance with this Agreement, including
subcontracting, sublicensing, or subleasing to Buyer Group any or all of the
Company Group’s rights and obligations with respect to such Purchased Contract.
In any such arrangement, Buyer shall (i) pay, perform or discharge when due any
Liabilities arising thereunder after the Initial Closing but not transferred to
Buyer pursuant to this Section 2.10, and shall be solely responsible for
completion of the work or provision of goods and services, (ii) bear all Taxes
with respect thereto or arising therefrom and (iii) be solely entitled to all
benefits thereof, economic or otherwise. If and when such Third Party Consent
has been obtained or such other required actions have been taken, the assignment
of such Purchased Contract will be effected in accordance with the terms of this
Agreement.
(c)    For purposes of the condition of Initial Closing set forth in Section
6.1(h), the Company Group shall be deemed to have obtained all consents or
approvals of Persons required under the Material Contracts and a Material
Contract shall have been “Effectively Transferred” to Buyer if:
(i)    the Company has obtained all Third Party Consents to the assignment of a
Material Contract under Section 2.10(a);
(ii)    the Material Contract has been replaced or superseded by a new Contract
between Buyer and the counterparty to the Material Contract on substantially the
same terms and conditions as the Material Contract;
(iii)    the Material Contract has been assigned in part to Buyer as a Shared
Contract pursuant to Section 2.11(a); or
(iv)    with respect to Material Contracts that Buyer cannot assume as a result
of Buyer’s lack of necessary licenses or registrations, Buyer shall have agreed
to enter into an agreement with the Company as a distributor or supplier of
Products on behalf of Buyer (such agreement not to be unreasonably withheld by
either Party).



27

--------------------------------------------------------------------------------



2.11.    Shared Contracts.
(a)    Each Shared Contract which, pursuant to its terms, may be assigned in
part to Buyer without the consent of the counterparty thereto or other
conditions, including pursuant to the payment of a transfer or other fee (the
“Assignable Shared Contracts”), shall be deemed to be a Purchased Contract
hereunder and the Company shall partially assign to Buyer, as of the Initial
Closing, such Contract in accordance with its terms. The Company shall use
commercially reasonable efforts prior to the Initial Closing to cause the
counterparty to each Shared Contract that is not an Assignable Shared Contract
(the “Non-Assignable Shared Contracts”) to consent to the partial assignment of
such Non-Assignable Shared Contract to Buyer, or to otherwise enter into a new
Contract with Buyer on substantially the same terms as exist under such
Non-Assignable Shared Contract, in each case as of the Initial Closing. Each
such Non-Assignable Shared Contract for which the Parties have received consent
to the partial assignment shall thereafter be deemed to be a Purchased Contract
hereunder and, if applicable, the Company shall partially assign to Buyer as of
the Initial Closing such Non-Assignable Shared Contract in accordance with its
terms.
(b)    With respect to each Purchased Contract that is a Non-Assignable Shared
Contract for which the arrangements described in Section 2.11(a) could not be
entered into prior to the Initial Closing, the Company shall continue to use
commercially reasonable efforts from and after the Initial Closing, including
making reasonable payments if necessary, to cause the counterparty to each such
Non-Assignable Shared Contract to consent to the partial assignment of such
Non-Assignable Shared Contract to Buyer or to otherwise enter into a new
Contract with Buyer on substantially the same terms as exist under the
applicable Non-Assignable Shared Contract. Until any such consent or new
Contract is obtained, Buyer shall use commercially reasonable efforts to
cooperate with the Company in any lawful and reasonable arrangement, to the
extent such cooperation would not result in a breach of the terms of such
Non-Assignable Shared Contract, and not prohibited under applicable Law, under
which the Buyer Group would obtain the benefits and assume the obligations of
the portion of such Non-Assignable Shared Contract that relates to the Product
Lines in accordance with this Agreement, including subcontracting, sublicensing,
or subleasing to Buyer Group any or all of the Company Group’s rights and
obligations with respect to such Non-Assignable Shared Contract with respect to
the Product Lines. In any such arrangement, Buyer shall to the extent related to
the Product Lines (i) pay, perform or discharge when due any Liabilities arising
thereunder after the Initial Closing but not transferred to Buyer pursuant to
this Section 2.11, and shall be solely responsible for completion of the work or
provision of goods and services, (ii) bear all Taxes with respect thereto or
arising therefrom and (iii) be solely entitled to all benefits thereof, economic
or otherwise. If and when such consents or approvals are obtained or such other
required actions have been taken, the partial assignment of such Non-Assignable
Shared Contract will be effected in accordance with the terms of this Agreement.
2.12.    Relocation of Assets.
(a)    Notwithstanding the foregoing, the relocation of any Purchased Assets
located at any facilities currently occupied by the Company or any other member
of the Company Group, which facilities are not to be purchased, assigned,
leased, subleased, transferred to or otherwise occupied by Buyer pursuant to
this Agreement or any other agreement entered into in connection with the
transactions contemplated by this Agreement, shall be governed by the Transition
Services Agreement.
(b)    Notwithstanding the foregoing, the relocation of any Excluded Assets
located at any facilities currently occupied by the Company or any other member
of the Company Group, which facilities shall be purchased, assigned, leased,
subleased, transferred to or otherwise occupied by Buyer pursuant to this
Agreement or any other agreement entered into in connection with the
transactions contemplated by this

28

--------------------------------------------------------------------------------



Agreement, shall be governed by the Transition Services Agreement.






ARTICLE III    

REPRESENTATIONS AND WARRANTIES
OF THE COMPANY
On or prior to the date hereof, the Company has delivered to Buyer the Schedules
referenced in this Article III as part of the Company Disclosure Schedule,
arranged in Sections corresponding to the numbered Sections contained herein and
setting forth, among other things, items of disclosure that are necessary or
appropriate either in response to a disclosure requirement contained in a
provision hereof or as an exception to one or more representations or warranties
contained in this Article III. Capitalized terms used in the Schedules but not
defined therein shall have the meanings assigned to such terms in this
Agreement.
3.1.    Making of Representations and Warranties.
(a)    As a material inducement to Buyer to enter into this Agreement and
consummate the transactions contemplated hereby, except as set forth in the
Company Disclosure Schedule, the Company hereby makes to Buyer the
representations and warranties contained in this Article III.
(b)    The Company hereby makes to Buyer the representations and warranties set
forth in this Article III as of the date hereof and as of the Initial Closing;
provided, however, that for such purposes the usage therein of the term “Product
Lines” shall exclude the HDC Line, and the term “Product” shall exclude HDC
Process Media from the definitions thereof and the term “Purchased Assets” shall
exclude the Subsequent Closing Purchased Assets from the definition thereof (the
“Company Initial Closing Representations and Warranties”).
(c)    The Company hereby makes to Buyer the representations and warranties set
forth in Section 3.2(a), Section 3.3, Section 3.4(a), Section 3.6, Section 3.15,
Section 3.16(c), Section 3.22, and Section 3.27 as of the date hereof; provided,
however, that for such purposes the usage therein of the term “Product Lines”
shall be deemed to consist solely of the HDC Line and the usage therein of the
term “Purchased Assets” shall be deemed to consist solely of the Subsequent
Closing Purchased Assets (the “Company Signing Representations and Warranties”).
(d)    The Company hereby makes to Buyer the representations and warranties set
forth in Section 3.2(a), Section 3.3, Section 3.4(a), Section 3.6, Section 3.8,
Section 3.10(c)‑(d), Section 3.12(a), Section 3.13, Section 3.14, Section 3.15,
Section 3.16(a), Section 3.16(c), Section 3.17, Section 3.18, Section 3.20(b),
Section 3.21, Section 3.22, Section 3.23, Section 3.24, Section 3.26 and
Section 3.27 as of the Subsequent Closing; provided, however, that for such
purposes the usage therein of the term “Product Lines” shall be deemed to
consist solely of the HDC Line, the term “Product” shall include only HDC
Process Media, and the usage therein of the term “Purchased Assets” shall be
deemed to consist solely of the Subsequent Closing Purchased Assets (the
“Company Subsequent Closing Representations and Warranties”).

29

--------------------------------------------------------------------------------



(e)    For purposes of the representations and warranties in this Article III
(other than those in Section3.2, Section 3.3 and Section 3.5), the term “the
Company” shall include each member of the Company Group that holds any Purchased
Assets or is otherwise involved in the conduct of the Product Lines. For
purposes of any determination of “materiality” or “Material Adverse Effect” with
respect to the Company in this Agreement or any Transaction Document, the
“Company” shall mean and include the Company and all of its Subsidiaries, taken
as a whole, unless otherwise specified. For purposes of the representations and
warranties in this Article III, except as otherwise specified, the term
“Closing” shall mean the Initial Closing or the Subsequent Closing, as
applicable, and the term “Closing Date” shall mean the Initial Closing Date or
the Subsequent Closing Date, as applicable.
3.2.    Organization; Corporate Power; Capitalization of Mexico Subsidiary.
(a)    The Company is a corporation duly organized, validly existing and in good
standing under the Laws of the State of New York. The Mexico Subsidiary is a
limited liability company duly organized, and validly existing under the Laws of
Mexico. Each member of the Company Group that holds any Purchased Assets is
qualified to do business in every jurisdiction in which such qualification is
necessary, except where the failure to so qualify has not had or would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect. Each member of the Company Group that holds any Purchased Assets
has full corporate power and authority to own and operate its properties and to
carry on its business as currently conducted and proposed to be conducted. The
Company has delivered to Buyer correct and complete copies of (i) the articles
of incorporation and bylaws for the Company (as amended to date) and (ii) the
articles of association and bylaws (escritura constitutiva) of the Mexico
Subsidiary (as amended to date).
(b)    Medsep Corporation, a direct wholly-owned subsidiary of the Company,
owns, of record and beneficially, one quota representing 99.96667% of the
capital of the Mexico Subsidiary and the Company owns, of record and
beneficially, one quota representing 0.03333% of the capital of the Mexico
Subsidiary (collectively, the “Quotas”). The Quotas constitute the sole
outstanding equity or other beneficial interest of the Mexico Subsidiary
authorized and/or outstanding. The Quotas are validly issued, fully paid and
non-assessable, and have been issued in compliance with all applicable Law.
There are no outstanding options, warrants, rights, commitments, preemptive
rights, Contracts or Liens that may affect the capacity or authority of Medsep
Corporation or the Company to transfer the Quotas to Buyer and its Affiliates in
accordance with this Agreement and the Equity Assignment. Immediately after
giving effect to the Initial Closing and the effectiveness of the Equity
Assignment (including its registry in the Mexico Subsidiary’s Registry Book),
the Buyer Group will be the sole beneficial and record owners of the Mexico
Subsidiary and the Buyer Group will have good title to its interest to the
Quotas.
3.3.    Authorization of Transactions. The Company (and each of its Affiliates
party thereto) has full corporate power and authority to execute and deliver
this Agreement, the Transfer Documents and each of the other Transaction
Documents to which it is a party and to consummate the transactions contemplated
hereby and thereby and to perform each of its obligations hereunder and
thereunder. The board of directors of the Company has duly approved this
Agreement, the Transfer Documents and all other Transaction Documents to which
the Company is a party and has duly authorized the execution and delivery of
this Agreement, the Transfer Documents and all other Transaction Documents to
which the Company is a party and the consummation of the transactions
contemplated hereby and thereby. No other corporate proceedings on the part of
the Company, its Affiliates or its stockholders are necessary to approve and
authorize the execution and delivery of this Agreement, the Transfer Documents
or the other Transaction Documents to which the Company or any of its Affiliates
is (or may become) a party and the consummation of the transactions contemplated
hereby and thereby, other than corporate proceedings of certain Affiliates of
the

30

--------------------------------------------------------------------------------



Company required in connection with the approval of the Local Transfer
Documents, other than as set forth on Schedule 3.6. This Agreement, the Transfer
Documents and all other Transaction Documents to which the Company is a party
have been or, as of each Closing, will be duly executed and delivered by the
Company (and its Affiliates that are party thereto) and constitute the valid and
binding agreements of the Company (and its Affiliates that are party thereto),
enforceable against the Company (and its Affiliates that are party thereto) in
accordance with their terms, subject to bankruptcy, insolvency, reorganization,
moratorium and similar Laws of general applicability relating to or affecting
creditors’ rights and to general principles of equity.
3.4.    Limited Nature of Assets; Inventory.
(a)    The Company includes the Product Lines in its Life Sciences reporting
segment, as part of its Medical Business Group, and as such, the Company
provides significant executive management and staff support to the Product
Lines, including but not limited to, support in areas of finance, human
resources, legal, supply chain, information technology, marketing, SLS,
manufacturing, investor relations and quality assurance of regulatory
requirements. Subject to the Buyer (i) providing substantially similar executive
management and staff support, (ii) assuming the effective transfer of all
Product Line Contracts, (iii) obtaining any necessary registrations and Permits,
and (iv) receipt of the benefits with respect to the Shared Contracts, the
Purchased Assets, the services and supplies to be provided by the Company under
certain of the Transaction Documents (and any Intellectual Property Assets that
are the subject matter of the License Agreement) together constitute all of the
assets and services (x) used by or otherwise necessary to operate the Product
Lines as they are currently operated by the Company and (y) used to generate
revenue of approximately $219 million and EBITDA, as adjusted by the Agreed
EBITDA Principles, of approximately $66.3 million for the fiscal year ended July
31, 2011. Subject to the first sentence of this Section 3.4 and assuming the
receipt of all required consents, registrations and Permits, the employment or
replacement by Buyer of substantially all of the Product Line Employees, the
amendment, replacement or partial assignment of, or, pursuant to Section 2.11,
receipt of the benefit with respect to, all Shared Contracts, and provided Buyer
replaces the assets specified in Section 2.1(b)(xiv), (1) at the Initial
Closing, the Initial Closing Purchased Assets and the services and supplies to
be provided by the Company under certain of the Transaction Documents (and any
Intellectual Property Assets that are the subject matter of the License
Agreement) will enable the Buyer Group to operate the Product Lines after the
Initial Closing in substantially the same manner as conducted by the Company
immediately prior to the Initial Closing and (2) at the Subsequent Closing, the
Purchased Assets will enable the Buyer Group to operate the Product Lines after
the Subsequent Closing in substantially the same manner as conducted by the
Company immediately prior to the Initial Closing but for the fact that the HDC
Line will be operated at the Puerto Rico Facility.
(b)    Subject to the Company’s compliance with its policies to value excess and
obsolescent inventory and damaged and quarantined items as reflected in the
Financial Statements, the inventory of the Product Lines consists of goods of
merchantable quality that are usable or saleable in the ordinary course of
business. Except as set forth on Schedule 3.4(b), all of the inventory of the
Product Lines is located at the Facilities.
3.5.    Subsidiaries. Except as set forth on Schedule 3.5, the Company does not
control, directly or indirectly, any other corporation, or any limited liability
company, partnership, joint venture, association or any other business entity
which owns, operates, leases, licenses or otherwise holds any of the assets
related to, used in or held for use in the Product Lines.
3.6.    Absence of Conflicts; Notices. Except (w) for compliance with the HSR
Act, the rules

31

--------------------------------------------------------------------------------



promulgated under the HSR Act and any other Antitrust Law, (x) for filings that
may be required under the Exchange Act, (y) for filings that may be necessary or
desirable to record the transfer of Purchased Assets, and (z) as set forth on
Schedule 3.6, the execution, delivery and performance of this Agreement and the
other Transaction Documents and the consummation of the transactions
contemplated hereby and thereby by the Company (including by those Affiliates of
the Company which are parties to such Transaction Documents) do not and shall
not (a) result in any breach of any of the terms, conditions or provisions of,
(b) constitute a default under, (c) result in a violation of, (d) give any third
party the right to modify, terminate or accelerate or cause the modification,
termination or acceleration of, any obligation under, (e) result in the creation
of any Lien upon any of the Purchased Assets, or (f) require any authorization,
consent, approval, exemption or other action by or notice or declaration to, or
filing with, any third party or court or Governmental Entity, under (i) the
provisions of the articles of incorporation or bylaws of the Company, (ii) the
articles of association and bylaws (escritura constitutiva) of the Mexico
Subsidiary, (iii) any Material Contract, (iv) any Permit used or held for use in
the Product Lines, (v) any Law to which the Company or any of the Purchased
Assets is subject or (vi) any judgment, order or decree to which the Company or
any of the Purchased Assets is subject.
3.7.    Financial Statements; Internal Controls.
(a)    The Company has delivered to Buyer the Company’s unaudited statement of
assets acquired and liabilities assumed and statement of revenues and direct
expenses for the Product Lines as of July 31, 2011 and for the year ended July
31, 2011, set forth in Schedule 3.7(a). Subject to the stipulations contemplated
by subsections (ii) and (iii) of the Agreed EBITDA Principles, the foregoing
financial statements (including in the notes thereto, if any) (the “Financial
Statements”) are consistent with the books and records of the Company (which, in
turn, are accurate and complete in all material respects), are true and correct
in all material respects and present fairly the assets to be acquired and
Liabilities to be assumed by Buyer hereunder (and the revenues and direct
expenses of the Product Lines as of and for the period referred to therein, and
have been prepared in accordance with GAAP consistently applied (except as
otherwise noted therein) adjusted in accordance with the Agreed EBITDA
Principles. When delivered in accordance with Section 5.8, the Required Closing
Financial Statements will be consistent with the books and records of the
Company (which, in turn, are accurate and complete in all material respects),
will be true and correct in all material respects and will present fairly the
assets acquired and Liabilities assumed and the revenues and direct expenses of
the Product Lines as of and for the periods referred to therein, and will have
been prepared in accordance with the SEC Letters and GAAP consistently applied
(except as otherwise noted therein) adjusted in accordance with the Agreed
EBITDA Principles. Since July 31, 2011, there has been no event, occurrence,
change, effect or condition of any character that, individually or in the
aggregate, has had or would reasonably be expected to have a Material Adverse
Effect.
(b)    The Company’s system of internal control over financial reporting (as
defined in Rules 13a-15(f) and 15d-15(f) under the Exchange Act) is designed to
provide reasonable assurance 1. that transactions are recorded as necessary to
permit preparation of financial statements in conformity with GAAP, 2. that
receipts and expenditures are executed in accordance with the authorization of
management and directors of the Company, and 3. that any unauthorized use,
acquisition or disposition of the Company’s assets that would materially affect
the Company’s financial statements would be detected in a timely manner or
prevented. There were no material weaknesses identified in management’s
assessment of internal controls as of and for the year ended July 31, 2011 (nor
has any such weakness been identified since such date). Since July 31, 2011, the
Company has disclosed to its outside auditors and the audit committee of its
board of directors any fraud, whether or not material, that involves management
or other employees who have a significant role in the Company’s internal control
over financial reporting.

32

--------------------------------------------------------------------------------



(c)    The Company’s “disclosure controls and procedures” (as defined in Rules
13a-15(e) and 15d-15(e) under the Exchange Act) are reasonably designed to
ensure that 4. all material information (both financial and non-financial)
required to be disclosed by the Company in the reports that it files or submits
under the Exchange Act is recorded, processed, summarized and reported within
the time periods specified in the rules and forms of the SEC, and 5. all such
information is accumulated and communicated to the Company’s management as
appropriate to allow timely decisions regarding required disclosure.
3.8.    Absence of Undisclosed Liabilities. The Company has no Liability related
to or incurred by the Product Lines except (i) Liabilities under the Product
Line Contracts (but, in each case, not Liabilities for breaches thereof), (ii)
Liabilities reflected in, reserved against or otherwise disclosed in the
Financial Statements or, when delivered pursuant to Section 5.8, the Required
Closing Financial Statements, (iii) Liabilities which have arisen after July 31,
2011 in the ordinary course of business consistent with past practice and
otherwise in accordance with the terms and conditions of this Agreement (none of
which is a Liability for breach of contract, breach of warranty, tort or
infringement or a claim or lawsuit or an environmental Liability and none of
which is material individually or in the aggregate) (iv) Liabilities disclosed
on Schedule 3.8 and (v) Excluded Liabilities.
3.9.    Absence of Certain Developments. Except as set forth on Schedule 3.9 and
except as expressly contemplated by this Agreement, since July 31, 2011, the
Company has conducted the Product Lines only in the ordinary course of business
consistent with past practice and the Company has not, with respect to the
Product Lines:
(a)    suffered any theft, damage, destruction or casualty loss in excess of
$200,000 individually or $500,000 in the aggregate to its assets related to the
Product Lines, whether or not covered by insurance;
(b)    subjected any portion of its properties or assets related to the Product
Lines to any Lien (other than Permitted Liens), including, without limitation,
in connection with the incurrence of any Indebtedness;
(c)    sold, leased, assigned or transferred any of its tangible or intangible
assets related to the Product Lines (except for sales of inventory or other
assets in the ordinary course of business consistent with past practice to
unaffiliated third Persons on an arm’s length basis), or disclosed any
confidential information related to the Product Lines (other than pursuant to
agreements requiring the Person to whom the disclosure was made to maintain the
confidentiality of and preserving all rights of the Company in such confidential
information);
(d)    waived, canceled, compromised or released any rights or claims of
material value related to the Product Lines, whether or not in the ordinary
course of business;
(e)    terminated or amended in any adverse manner, any Material Contract or
entered into any other material transaction or materially changed any business
practice related to the Product Lines;
(f)    with respect to the Transferred Employees, made, granted or promised any
bonus or any wage, salary or compensation increase (except for increases in the
ordinary course of business, or to the extent required by applicable Law) or
made, granted or promised any material increase in the coverage or benefit under
any employee benefit plan or arrangement, or amended or terminated any existing
employee benefit plan or arrangement (other than an amendment required by Law),
or adopted any new material

33

--------------------------------------------------------------------------------



employee benefit plan or arrangement;
(g)    made any other change (other than as permitted under subsection (f)
above) in employment terms for any of the Transferred Employees other than
normal salary increases in the ordinary course of business consistent with past
practice or as required by applicable Law, or entered into any transaction with
any Insider that was related to the Product Lines;
(h)    made any material change in its accounting principles, policies and
practices, except for any such change required by reason of a change in GAAP;
(i)    made any capital expenditures for the Product Lines in excess of $200,000
individually or $500,000 in the aggregate;
(j)    made any loans or advances to, or guarantees for the benefit of, any
Persons that were related to the Product Lines (other than advances to employees
for travel and business expenses incurred in the ordinary course of business
consistent with past practice which do not exceed $2,000 individually or $25,000
in the aggregate);
(k)    instituted or settled any claim or lawsuit related to the Product Lines
for an amount involving in excess of $200,000 individually or $500,000 in the
aggregate or involving equitable or injunctive relief;
(l)    granted any performance guarantee or product warranty to customers of the
Product Lines other than in the ordinary course of business and consistent with
the policies and practices disclosed in Schedule 3.25;
(m)    acquired any material assets (other than inventory) related to the
Product Lines from a third party, whether by merger, consolidation or
reorganization or by purchase of assets or stock; or
(n)    committed or agreed to any of the foregoing.
3.10.    Title to Properties.
(a)    Schedule 3.10(a) sets forth a complete and accurate list of all real
property owned by the Company and used or necessary for the operating of, the
Product Lines and that constitute Purchased Assets (the “Owned Facilities”).
Except as set forth on Schedule 3.10(a), the Company owns fee simple title to
each of the Owned Facilities, free and clear of all Liens (other than Permitted
Liens). There are no outstanding options, rights of first offer or refusal or
other preemptive rights in favor of any Person to purchase the Owned Facilities
or any portion thereof. The Company has delivered to Buyer as of the date of
this Agreement the Title Commitment. The Company has not received written notice
of any violation of any document, instrument, map or survey listed in the Title
Commitment. Other than the Lease Agreement, the Company has not leased,
subleased or otherwise granted to any Person the right to use or occupy the
Owned Facilities or any portion thereof. There are no public improvements with
respect to the Owned Facilities which have not been completed, assessed and paid
for prior to the date of this Agreement. Except as set forth on Schedule
3.10(a), there are no Taxes, assessments for public improvements, fees, charges
or similar costs and expenses with respect to the Owned Facilities which,
individually or in the aggregate, are material in amount and which are due and
remain unpaid, including those for construction of sewer, water, electric, gas
or steam lines and mains, streets or curbing. There are no eminent domain
proceedings of any kind

34

--------------------------------------------------------------------------------



pending or, to the Knowledge of the Company, threatened against any Owned
Facilities.
(b)    Schedule 3.10(b) sets forth a complete and accurate list of all real
property leased by the Company and used or necessary for the operation of, the
Product Lines and that constitute Purchased Assets (the “Leased Facilities” and,
together with the Owned Facilities, the “Facilities”). The Company has a valid
leasehold interest in each of the Leased Facilities, free and clear of all Liens
(other than Permitted Liens). The Company has delivered to Buyer complete and
accurate copies of the leases and subleases (each as amended to date) of the
Leased Facilities. With respect to each such lease and sublease:
(i)    the lease or sublease is a legal, valid, binding, and enforceable
obligation of the Company and, to the Knowledge of the Company, the other party
thereto, subject, in each case to applicable bankruptcy, insolvency,
reorganization, moratorium, receivership and similar Laws affecting the
enforcement of creditors’ rights generally and to general equitable principles;
(ii)    neither the Company, nor to the Knowledge of the Company any other
party, is in breach or violation of, or default under, any such lease or
sublease, and, to the Knowledge of the Company, no event has occurred, is
pending or is threatened, which, after the giving of notice or the lapse of time
or both, would constitute a breach or default by the Company, or to the
Knowledge of the Company, any other party under such lease or sublease; and
(iii)    the Company has not assigned, transferred, conveyed, mortgaged, deeded
in trust or encumbered any interest in the leasehold or subleasehold.
(c)    Except as set forth on Schedule 3.10(c), all of the Purchased Assets are
located at the Facilities.
(d)    Except as set forth on Schedule 3.10(d), the Company owns good title to,
or a valid leasehold interest in, free and clear of all Liens (other than
Permitted Liens), all of the personal property and assets included in the
Purchased Assets.
(e)    Except as set forth on Schedule 3.10(e), the machinery, equipment,
personal properties and other tangible assets of the Company currently used in
the Product Lines included in the Purchased Assets are operated in conformity in
all material respects with all applicable Law, are in good condition and repair,
except for reasonable wear and tear not caused by neglect excepted, and are
usable in the ordinary course of business of the Company.
3.11.    Taxes.
(a)    Except as set forth on Schedule 3.11, since August 1, 2009 (a) the
Company has timely filed or shall timely file all material Tax Returns related
solely to the Product Lines or solely to the Purchased Assets which are required
to be filed on or before the Initial Closing Date and has paid or shall pay any
Taxes showing to be due thereon; (b) there are no Liens for Taxes upon any of
the Purchased Assets other than Permitted Liens; and (c) there is no action,
suit, proceeding or audit or any notice of inquiry of any of the foregoing
pending against or with respect to the Company regarding Taxes related solely to
the Product Lines and, to the Knowledge of the Company, no such action, suit,
proceeding or audit is threatened.
(b)    None of the Purchased Assets sold by any member of the Company Group that
is a foreign person within the meaning of Section 1445(f)(3) of the Code
constitute “United States real property

35

--------------------------------------------------------------------------------



interests” within the meaning of Section 897(c) of the Code.
(c)    The Mexico Subsidiary has (i) timely filed all Tax Returns required to be
filed by it, (ii) paid all Taxes it is required to pay, whether or not shown on
such Tax Returns, and (iii) complied with all rules and regulations relating to
the withholding of Taxes. The Mexico Subsidiary is not subject to taxation in
any jurisdiction where it does not currently file Tax Returns, and no claim has
ever been made by a taxing authority in a jurisdiction where the Mexico
Subsidiary does not file Tax Returns that the Mexico Subsidiary is or may be
subject to taxation by that jurisdiction. No examination or audit of any Tax
Return of the Mexico Subsidiary is currently in progress, nor is any such audit
or examination threatened or contemplated to the Knowledge of the Company.
3.12.    Contracts and Commitments.
(a)    Except for Material Contracts and except as set forth on Schedule 3.12(a)
or Schedule 3.13(a) (which such Schedules include notations designating which of
the Contracts listed thereon are Shared Contracts), the Company is not a party
to or bound by, whether written or oral, any of the following related to the
Product Lines:
(i)    Contracts relating to secured Indebtedness or to mortgaging, pledging or
otherwise placing a Lien on any of the Purchased Assets;
(ii)    Contracts with respect to the lending or investing of funds;
(iii)    Guaranties made by the Company Group of any payment obligations, other
than endorsements made for collection;
(iv)    Contracts or group of related Contracts with the same party which
require the Company or any counterparty to expend more than $250,000 not
terminable by the Company on sixty (60) days’ or less notice without penalties;
(v)    Contracts relating to the ownership of or investments in any business or
enterprise (including, but not limited to, investments in joint ventures and
minority equity investments);
(vi)    Contracts limiting the freedom of the Company or that would limit the
freedom of Buyer or any of its Affiliates after the Closing to freely engage in
any line of business or with any Person anywhere in the world, other than
Contracts that are not material; or
(vii)    Contracts pursuant to which the Company agreed to provide “most favored
nation” pricing, exclusivity or other similar terms and conditions to any Person
with respect to the Company’s sale, distribution, license or support of any
products or services, other than Contracts that are not material.
(b)    Except as disclosed in Schedule 3.12(b), (i) since August 1, 2011 no
Product Line Contract with a value of more than $50,000 (measured in terms of
product, materials or services either purchased or sold by the Company) has been
canceled or, to the Knowledge of the Company, breached by the other party, and
no event or condition has occurred or arisen which with the passage of time or
the giving of notice or both would result in such a breach thereunder,
(ii) since August 1, 2011, no customer, supplier,

36

--------------------------------------------------------------------------------



manufacturer or distributor has indicated in writing to the Company that it
shall stop or materially decrease the rate of business done with the Product
Lines or that it desires to renegotiate any Product Line Contract with a value
of more than $50,000 with the Company, (iii) the Company has performed all the
obligations required to be performed by it in connection with the Product Line
Contracts with a value of more than $50,000 in all material respects and is not
in default under or in breach of any Product Line Contract with a value of more
than $50,000, and to the Knowledge of the Company no event or condition has
occurred or arisen which with the passage of time or the giving of notice or
both would result in such a default or breach by the Company thereunder, (iv)
each Product Line Contract with a value of more than $50,000 is a legal, valid,
binding, enforceable obligation of the Company, except to the extent that its
enforceability may be subject to applicable bankruptcy, insolvency,
reorganization, moratorium, receivership and similar Laws affecting the
enforcement of creditors’ rights generally and to general equitable principles
and each such Product Line Contract is in full force and effect and will
continue as such following the consummation of the transactions contemplated
hereby and (v) no current unfilled customer order or commitment obligating the
Company to perform services or deliver product with respect to the Product Lines
shall result in a Loss to the Company upon completion of performance of $50,000
or more.
(c)    Since August 1, 2011, the Company has not used any name or names under
which it has invoiced account debtors, maintained records regarding the
Purchased Assets or otherwise conducted the Product Lines other than the exact
names set forth on Schedule 3.12(c).
3.13.    Intellectual Property.
(a)    Schedule 3.13(a) contains a complete and accurate list (including, with
respect to Registered Intellectual Property Assets, the dates of expiration, the
dates of payment of required maintenance fees and the dates of payment of
required taxes, falling due after the date hereof in 2012) of all (i) patents
and patent applications owned by the Company which are used in the Product Lines
(“Company Patents”), (ii) except for the Pall Marks, registered trademarks and
service marks, applications for same, material unregistered trademarks and
service marks, and Internet domain names owned by the Company which are used in
the Product Lines (“Company Marks”), (iii) copyright registrations, applications
for same and material unregistered copyrights owned by the Company which are
used in the Product Lines (“Company Copyrights”), (iv) licenses, sublicenses or
other agreements under which the Company is granted rights by others in Company
Intellectual Property Assets which are used in the Product Lines (“Licenses In”)
(other than commercially available off the shelf software), and (v) licenses,
sublicenses or other agreements under which the Company has granted rights to
others in Company Intellectual Property Assets which are used in the Product
Lines (“Licenses Out”).
(b)    Except as set forth on Schedule 3.13(b):
(i)    the Company is the sole owner of Owned Intellectual Property Assets (as
hereinafter defined), including the Company Patents, Company Marks and Company
Copyrights, free of any payment to a third party and free and clear of all Liens
except for Permitted Liens. To the Knowledge of the Company, the Company
possesses adequate and enforceable rights to the Owned Intellectual Property
Assets as necessary for the operation of the Product Lines. With respect to
Company Intellectual Property Assets licensed to the Company by a third party
(other than commercially available off the shelf software), to the Knowledge of
the Company the Company possesses, adequate rights to such Company Intellectual
Property Assets as necessary for the operation of the Product Lines;

37

--------------------------------------------------------------------------------



(ii)    all Company Marks that have been issued by and registered with, as
applicable, the U.S. Patent and Trademark Office or any similar office or agency
anywhere in the world and all Company Patents (collectively, “Registered
Intellectual Property Assets”) are currently in compliance with formal legal
requirements (including the payment of maintenance fees) and are not expired,
cancelled or abandoned, and, to the Knowledge of the Company, all Registered
Intellectual Property Assets are valid and enforceable;
(iii)    no Company Patent is now involved in any interference, reissue,
re‑examination or opposition proceeding and the Company has not received any
written notice of any such proceeding being threatened;
(iv)    there are no pending or, to the Knowledge of the Company, threatened
claims against the Company alleging that any of the operation of the Product
Lines or any activity by the Company which is conducted as part of the Product
Lines, or manufacture, sale, offer for sale, importation, and/or use of any
Product infringes or violates the rights of others in or to any Intellectual
Property Assets (“Third Party IP Assets”) or constitutes a misappropriation of
the subject matter of any Third Party IP Assets;
(v)    to the Knowledge of the Company, neither the operation of the Product
Lines, nor any activity by the Company related to the Product Lines, nor
manufacture, use, importation, offer for sale and/or sale of any Product
infringes or violates ) any Third Party IP Asset or constitutes a
misappropriation of any subject matter of any Third Party IP Asset;
(vi)    except for Licenses In, to the Knowledge of the Company, the Company
does not have any obligation to compensate any Person for the use of any
Intellectual Property Assets used in the Product Lines except for Licenses Out;
the Company has not entered into any agreement to indemnify any other Person
against any claim of infringement or misappropriation of any Intellectual
Property Assets related to the Product Lines other than in customer or
distributor agreements in the ordinary course of business; there are no written
settlement agreements, judgments or orders that: (A) restrict the Company’s
rights to use any Company Intellectual Property Asset(s), or (B) permit third
parties to use any Owned Intellectual Property Assets;
(vii)    to the Knowledge of the Company, where the Company has acquired any
Owned Intellectual Property Assets from any former and current employees,
consultants and contractors, the Company has obtained written instruments from
such person that assigns to the Company their rights, title and interests in and
to such Owned Intellectual Property Assets;
(viii)    in each case where a Company Patent is owned by the Company by
assignment, the assignment has been duly recorded with the U.S. Patent and
Trademark Office and all similar offices and agencies anywhere in the world in
which foreign counterparts are registered or issued;
(ix)    to the Knowledge of the Company, (A) there is no infringement or
violation by any person or entity of any of the Owned Intellectual Property
Assets and (B) there is no misappropriation by any person or entity of any of
the Owned Intellectual Property Assets;
(x)    the Company has taken reasonable security measures to protect the
secrecy, confidentiality and value of all Know-How and Trade Secrets owned by
the Company which is used in the Product Lines (the “Company Trade Secrets”),
including, without limitation, requiring each

38

--------------------------------------------------------------------------------



Company employee and consultant and any other person with access to Company
Trade Secrets to execute a binding confidentiality agreement, copies or forms of
which have been provided to Buyer and, to the Knowledge of the Company, there
has not been any breach by any party of such confidentiality agreements;
(xi)    except as required by Law, (A) the Company has not granted, directly or
indirectly, any current or contingent rights, licenses or interests in or to any
source code of any of the Products to any Person (other than consultants
providing services to the Company), and (B) the Company has not provided or
disclosed any source code of any Product to any Person (other than consultants
providing services to the Company);
(xii)    the Company has taken commercially reasonable steps to protect any
software residing on its computer networks against viruses and other disruptive
technological means; and
(xiii)     None of the Products (excluding for purposes of this representation
that product identified in Schedule 3.13(b)(xiii) and the software incorporated
in to the oxygen senor unit component provided by Danesensor) contain,
incorporate, link or call to Free or Open Source Software. Free or Open Source
Software means any software that is subject to any of the following licenses or
agreements (or licenses or agreements similar thereto): the GNU General Public
License (GPL), GNU Lesser General Public License, BSD License, Apache Software
License or any other license or agreement identified as an open source license
by the Open Source Initiative on www.opensource.org.
(c)    For purposes of this Agreement:
(i)    “Company Intellectual Property Assets” means all Intellectual Property
Assets used by the Company in the Product Lines. Company Intellectual Property
Assets includes, without limitation, Company Patents, Company Marks and Company
Copyrights. For the avoidance of doubt, the Company Intellectual Property Assets
also include any Intellectual Property Assets used in the Product Lines that are
the subject matter of the License Agreement except for the Licensed Connector
Patents and the Component Storage Systems Patents as each of those terms are
defined in the License Agreement. “Owned Intellectual Property Assets” means all
Company Intellectual Property Assets that are owned by the Company.
(ii)    “Intellectual Property Assets” means: (A) patents and patent
applications of any kind (collectively, “Patents”); (B) trademarks, service
marks, trade names, trade dress, logos, packaging design, slogans and Internet
domain names, and registrations and applications for registration of any of the
foregoing (collectively, “Marks”); (C) copyrights in both published and
unpublished works, including, without limitation, in compilations, databases and
computer programs, manuals and other documentation, copyright registrations and
applications, and copyrights in all derivatives, translations, adaptations and
combinations of the above (collectively, “Copyrights”); and (D) inventions,
discoveries and invention disclosures (whether or not patented), rights in
know-how, trade secrets, confidential or proprietary information, research in
progress, algorithms, data, designs, processes, formulae, drawings, schematics,
blueprints, flow charts, models, strategies, prototypes, techniques, Beta
testing procedures and Beta testing results (collectively, “Know-How and Trade
Secrets”), excluding Patents, Marks, Copyrights, Know-How and Trade Secrets
relating exclusively to the design or manufacturing of media (other than Media).

39

--------------------------------------------------------------------------------



3.14.    Litigation; Proceedings. Except as set forth on Schedule 3.14: (a)
there are no actions, suits, proceedings, orders, judgments, decrees or
investigations pending or, to the Knowledge of the Company, threatened against
or affecting the Company with respect to the Product Lines at law or in equity,
or before or by any Governmental Entity, and to the Knowledge of the Company,
there is no basis for any of the foregoing, (b) with respect to the Product
Lines, the Company is not subject to any arbitration, proceedings under
collective bargaining Contracts or otherwise or any governmental investigations
or inquiries; and, to the Knowledge of the Company, there is no valid basis for
any of the foregoing, and (c) with respect to the Product Lines, the Company is
not subject to any outstanding order, judgment or decree issued by any court or
quasi-judicial or administrative agency of any federal, state, local or foreign
jurisdiction or any arbitrator.
3.15.    Brokerage. There is no investment banker, broker, finder or other
intermediary whom has been retained by or is authorized to act on behalf of the
Company or any of its Affiliates who might be entitled to any fee or commission
from Buyer or any of its Affiliates in connection with the transactions
contemplated by this Agreement.
3.16.    Permits.
(a)    Schedule 3.16(a) contains a complete listing of all permits, licenses,
franchises, certificates, approvals, consents, certificates of authorization,
registrations and other authorizations of Governmental Entities, or other
similar rights, other than those that are not material (collectively, the
“Permits”), used or held for use by the Company in the Product Lines, including
without limitation all Environmental Permits (as defined below). Except as
indicated on Schedule 3.16(a): (i) the Company owns or possesses all right,
title and interest in and to all Permits and Environmental Permits, (ii) the
Company is in compliance with all Permits and Environmental Permits in all
material respects, (iii) no loss or expiration of any Permit or Environmental
Permit is pending or, to the Knowledge of the Company, threatened (including,
without limitation, as a result of the transactions contemplated hereby) other
than expiration in accordance with the terms thereof, which terms do not expire
as a result of the consummation of the transactions contemplated hereby, and to
the Knowledge of the Company, there is no basis for any such loss of any Permit
or Environmental Permit, and (iv) the Company has received no written notices
alleging the failure to hold any Permit or Environmental Permit with respect to
the Product Lines. Except as indicated on Schedule 3.16(a), all of the Permits
and Environmental Permits are transferable to Buyer.
(b)    As to each Product subject to the Food, Drug and Cosmetic Act of 1938, 21
U.S.C. § 301 et seq., as amended (the “FDCA”), or similar Law that is developed,
manufactured, tested, distributed and/or marketed by the Company, such Product
is being developed, manufactured, tested, distributed and/or marketed in
compliance with all applicable requirements under the FDCA and similar Laws,
including those relating to investigational use, premarket clearance or
marketing approval to legally distribute or market a medical device, and to
comply with all applicable regulations pertaining to quality systems
requirements and good manufacturing practices, labeling, advertising, record
keeping, filing of reports and security. The Company has received no notice or
other communication from the FDA or any other Governmental Entity (A) contesting
the premarket clearance or approval of, the uses of or the labeling and
promotion of any Product or (B) otherwise alleging any violation applicable to
any Product of any Law. As to each Product for which a premarket approval
application, premarket notifications submission, investigational device
exemption or similar state or foreign regulatory application has been approved
or has received an order declaring any Product to be substantially equivalent to
a legally marketed device, the Company is in compliance with 21 U.S.C. §§ 360
and 360e or 21 C.F.R. Parts 812 or 814, respectively, and all similar Laws and
all terms and conditions of such Permits, licenses or applications. In addition,
the Company is in compliance with all applicable registration and listing
requirements set forth in 21 U.S.C. § 360 and 21 C.F.R.

40

--------------------------------------------------------------------------------



Part 807 and all similar Laws.
(c)    During the three (3) year period prior to the date of this Agreement, no
Product has been, nor is currently, under consideration by management of the
Company to be, recalled, withdrawn, suspended, seized or discontinued (other
than for commercial or other business reasons) by the Company. No proceedings
have been completed or are pending against the Company or any licensee of any
Product which sought or are seeking, as applicable, the recall, withdrawal,
suspension, seizure or discontinuance of any Product.
(d)    Neither the Company nor, to the Knowledge of the Company, any officer,
employee or agent of the Company has, with respect to the Product Lines, (i)
made an untrue statement of a material fact or fraudulent statement to the FDA
or any other Governmental Entity, (ii) failed to disclose a material fact
required to be disclosed to the FDA or any other Governmental Entity, or (iii)
committed an act, made a statement, or failed to make a statement that, at the
time such disclosure was made, could reasonably be expected to provide a basis
for the FDA or any other Governmental Entity to invoke its policy respecting
“Fraud, Untrue Statements of Material Facts, Bribery, and Illegal Gratuities,”
set forth in 56 Fed. Reg. 46191 (September 10, 1991) or any similar policy of
any Governmental Entity. Neither the Company nor, to the Knowledge of the
Company, any officer, employee or agent of the Company has, with respect to the
Product Lines, been convicted of any crime or engaged in any conduct (x) for
which debarment is mandated by 21 U.S.C. § 335a(a) or any similar Law or
authorized by 21 U.S.C. § 335a (b) or any similar Law or (y) for which such
person or entity could be excluded from participating in the U.S. health care
programs under Section 1128 of the Social Security Act of 1935, as amended (the
“Social Security Act”), or any similar Law.
(e)    To the Knowledge of the Company, there are no facts, circumstances or
conditions that would reasonably be expected to form the basis for any
investigation, suit, claim, action or proceeding against or affecting the
Company or the Product Lines relating to or arising under (a) the FDCA or (b)
the Social Security Act or regulations of the Office of the Inspector General of
the Department of Health and Human Services.
3.17.    Employees.
(a)    On or prior to the date of this Agreement (or in the case of the
Subsequent Closing Purchased Assets, at least thirty (30) days prior to the
Subsequent Closing Date), the Company has (or shall have) delivered to Buyer a
complete and accurate list of all of the employees of the Company (but not
including any names) the employment of each of whom is at least 70% engaged in
the Product Lines as of the date of this Agreement (the “Product Line
Employees”), describing for each such Product Line Employee the position or
title, whether classified as exempt or non-exempt for wage and hour purposes,
annual base salary, whether paid on a salary, hourly or commission basis and the
actual rates of compensation, bonus potential targets or minimums, as
applicable, date of hire, business location, and status (i.e., active or
inactive and if inactive, the type of leave and estimated duration). Except as
set forth on Schedule 3.17(a), (i) there are no Contracts between the Company
and any of the Product Line Employees and (ii) to the Knowledge of the Company,
no Designated Employee has provided notice in writing to the Company of such
Designated Employee’s plan to terminate his or her employment or service
arrangement with the Company.
(b)    Except as set forth on Schedule 3.17(b), with respect to the Product
Lines, (i) the Company is in compliance with applicable Law respecting labor,
employment, fair employment practices, workplace safety and health, terms and
conditions of employment, wages and hours in all material respects; (ii) there
are no formal grievances, complaints or charges with respect to employment or
labor matters

41

--------------------------------------------------------------------------------



(including, without limitation, allegations of employment discrimination,
retaliation or unfair labor practices) pending or, to the Knowledge of the
Company, threatened against the Company in any judicial, regulatory or
administrative forum or under any private dispute resolution procedure (other
than the Company’s internal private dispute resolution procedures); (iii) none
of the employment policies or practices of the Company is currently being
audited or investigated or, to the Knowledge of the Company, subject to imminent
audit or investigation by any Governmental Entity; and (iv) there are no pending
claims against the Company under any workers compensation plan or policy or for
long term disability. Except as set forth on Schedule 3.17(b), the Company is
not a party to any collective bargaining agreement or Contract with any labor
union.
(c)    Except as agreed in writing with Buyer, no representative of the Company
has made any promise or guarantee to any employee of the Company regarding (i)
whether Buyer intends to retain or offer to retain such individual, or (ii) the
terms and conditions on which Buyer may retain or offer to retain such
individual.
3.18.    Employee Benefit Plans.
(a)    Schedule 3.18(a) sets forth a list of each Employee Program maintained by
the Company, its Affiliates or an ERISA Affiliate in which the Product Line
Employees participate or are eligible to participate (the “Subject Employee
Programs”).
(b)    Each Subject Employee Program which is intended to qualify under Section
401(a) of the Code has applied for or received a favorable determination or
approval letter from the Internal Revenue Service regarding its qualification
under such Section.
(c)    Each Subject Employee Program maintained by the Company or an ERISA
Affiliate has been maintained and operated in all material respects in
accordance with the Laws applicable with respect to such Subject Employee
Program and all agreements related to such Employee Program.
(d)    Except as set forth on Schedule 3.18(d), neither the Company nor any
ERISA Affiliate (i) maintains or contributes to any Subject Employee Program
which has been subject to title IV of ERISA or Code Section 412 or ERISA
Section 302, including, but not limited to, any Multiemployer Plan or (ii) has
any obligations for health care or any other non-pension benefits to any
employees after their employment is terminated (other than as required by part 6
of subtitle B of title I of ERISA) or has promised to provide such
post-termination benefits. All contributions and premiums required by applicable
Law or by the terms of any Subject Employee Program or any agreement relating
thereto have been timely made to any funds or trusts established thereunder or
in connection therewith or have been reflected in the Financial Statements.
(e)    Each Subject Employee Program subject to Laws outside of the United
States has been maintained in substantial compliance with its terms and with the
requirements prescribed by any and all applicable statutes, orders, rules and
regulations (including any special provisions relating to qualified plans where
such Subject Employee Program was intended so to qualify) and has been
maintained in good standing with applicable Governmental Entities.
(f)    For purposes of this Section:
(i)    “Employee Program” means (A) all employee benefit plans within the
meaning of ERISA Section 3(3), including, but not limited to, multiple employer
welfare arrangements (within the meaning of ERISA Section 3(40)), and plans to
which more than one unaffiliated employer

42

--------------------------------------------------------------------------------



contributes and employee benefit plans (such as foreign or excess benefit plans)
which are not subject to ERISA; and (B) all stock option plans, stock purchase
plans, bonus or incentive award plans, severance pay policies or agreements,
deferred compensation agreements, supplemental income arrangements, vacation
plans, and all other employee benefit plans, agreements, and arrangements
(including any informal arrangements) not described in (A) above, including,
without limitation, any arrangement intended to comply with Code Section 120,
125, 127, 129 or 137, maintained, contributed to or required to be maintained or
contributed to by the Company or any ERISA Affiliate for the benefit of any
current or former employee (or their dependents or beneficiaries) of the
Company, other than any plan, program, policy or contract mandated by and
maintained solely pursuant to applicable Law. In the case of an Employee Program
funded through a trust described in Code Section 401(a) or an organization
described in Code Section 501(c)(9), or any other funding vehicle, each
reference to such Employee Program shall include a reference to such trust,
organization or other vehicle.
(ii)    An entity “maintains” an Employee Program if such entity sponsors,
contributes to, or provides benefits under or through such Employee Program, or
has any obligation (by agreement or under applicable Law) to contribute to or
provide benefits under or through such Employee Program, or if such Employee
Program provides benefits to or otherwise covers employees of such entity (or
their spouses, dependents or beneficiaries).
(iii)    An entity is an “ERISA Affiliate” of the Company if it would be
considered a single employer with the Company under ERISA Section 4001(b) or
part of the same “controlled group” as the Company for purposes of ERISA Section
302(d)(8)(C).
(iv)    “Multiemployer Plan” means an employee pension or welfare benefit plan
to which more than one unaffiliated employer contributes and which is maintained
pursuant to one or more collective bargaining agreements.
3.19.    Insurance. Schedule 3.19 lists each insurance policy maintained by or
on behalf of the Company with respect to the Product Lines, together with a
claims history for the past three years. All of such insurance policies are in
full force and effect, and, since August 1, 2011, the Company has not been (i)
in default with respect to its Liabilities under any such insurance policies or
(ii) denied insurance coverage. The Product Lines have been covered by insurance
in scope and amount customary and reasonable for a business of this type and
scope.
3.20.    Customers and Suppliers.
(a)    Schedule 3.20(a) lists each customer of the Product Lines (including,
without limitation, any distributor) who purchased greater than (i) $250,000 of
Products in fiscal year 2011 or (ii) $125,000 of Products in the six-month
period ended January 31, 2012 (and the revenues generated from such customer).
Except as set forth on Schedule 3.20(a), since August 1, 2011, the Company has
not received any express written statement from any such Person to the effect
such customer will stop, materially decrease the rate of, or materially change
the terms (whether related to payment, price or otherwise) with respect to,
purchasing goods or services from the Company (whether as a result of the
consummation of the transactions contemplated by this Agreement or the other
Transaction Documents or otherwise).
(b)    Schedule 3.20(b) lists each vendor, supplier, service provider and other
similar business relation of the Product Lines from whom the Company purchased
greater than (i) $250,000 in goods

43

--------------------------------------------------------------------------------



and/or services over the course of fiscal year 2011 or (ii) $125,000 of Products
in the six-month period ended January 31, 2012 (and the amounts paid or payable
to such Person). Except as set forth on Schedule 3.20(b), since August 1, 2011,
the Company has not received any express written statement from any such Person
to the effect that such supplier will stop, materially decrease the rate of, or
materially change the terms (whether related to payment, price or otherwise)
with respect to, supplying materials, products or services to the Product Lines
(whether as a result of the consummation of the transactions contemplated by
this Agreement or the other Transaction Documents or otherwise).
3.21.    Affiliate Transactions. Except as disclosed on Schedule 3.21, no
officer, director, employee, five percent (5%) stockholder, or other Affiliate
of the Company (other than any direct or indirect wholly-owned Subsidiary) or,
to the Knowledge of the Company, any individual related by blood, marriage or
adoption to any such Person or any entity in which any such Person owns any
beneficial interest (collectively, the “Insiders”), is a party to any Contract
or transaction with the Company which pertains to the Product Lines, or has any
interest in any property, real or personal or mixed, tangible or intangible,
used or held for use in, or pertaining to, the Product Lines.
3.22.    Compliance with Law. Except as set forth on Schedule 3.22, since August
1, 2009, the Company and each of its Affiliates has complied in all material
respects with and is currently in compliance in all material respects with all
Laws that are applicable to the Product Lines, the Purchased Assets, the
Company’s business practices related to the Product Lines (including, but not
limited to, the Company’s design, production, marketing, sales and distribution
of the Products) or the Facilities, and no claims have been filed against the
Company or any of its Affiliates alleging a violation of any such Law and the
Company has not received written notice of any such violation.
3.23.    Environmental Matters. Except as set forth on Schedule 3.23:
(a)    The Company and each of its Affiliates has, for the last three (3) years,
complied, and is currently in compliance, in all material respects, with all
applicable Environmental Requirements and has no Liabilities for corrective
action, investigation, abatement, remediation or other response actions under
Environmental Requirements relating to the Purchased Assets or the conduct of
the Product Lines (the “Applicable Environmental Requirements”).
(b)    Neither the Company nor any of its Affiliates has received any written
notice, order, claim, report or demand indicating or alleging that the Company,
its Affiliates or any of their respective properties or facilities is or, within
the last three (3) years, was in violation of, or has any Liability or
responsibility under, Applicable Environmental Requirements. Without limiting
the generality of the foregoing, the Company has obtained and is in compliance
with, in all material respects, with all Permits that are required pursuant to
any Applicable Environmental Requirements for the occupancy of the Facilities or
the operation of the Product Lines (“Environmental Permits”).
(c)    To the Knowledge of the Company, neither the Company nor any of its
Affiliates has Released any Hazardous Substance on, in, from, under or at any
Facility and in a manner likely to give rise to material Liabilities for
corrective action, investigation, abatement, remediation or other response
actions under Applicable Environmental Requirements, except as authorized by,
and in compliance with, validly issued Environmental Permits.
(d)    Neither this Agreement, the Transfer Documents nor the other Transaction
Documents shall impose any Liabilities on the Company or its Affiliates or Buyer
or its Affiliates for site investigation

44

--------------------------------------------------------------------------------



or cleanup, or notification to or consent of any Governmental Entities or third
parties under any so called “responsible property transfer” Laws and
regulations.
3.24.    Powers of Attorney. Except as set forth on Schedule 3.24, there are no
outstanding powers of attorney executed on behalf of the Company which pertain
to the Product Lines.
3.25.    Product Warranties. The Products perform in accordance with their
documented specifications and as the Company has warranted to its customers, in
all material respects. Except as disclosed on Schedule 3.25, to the Knowledge of
the Company, there are no existing or threatened product or service Liability,
warranty or other similar claims against the Company for Products which are
defective or fail to meet any product or service warranties. Except as set forth
on Schedule 3.25, the Products are not subject to any written recall notice or
adverse directive of any Governmental Entity. Except as set forth on Schedule
3.25, the Company has made no warranties to customers of the Product Lines.
3.26.    Import/Export Compliance. Except as set forth on Schedule 3.26, since
August 1, 2009, the Company has paid all duties, tariffs, customs, penalties,
merchandise processing fees or other payments required to be paid with respect
to the importation or exportation of any products or merchandise of the Product
Lines, and the Company has complied and is in compliance with (i) United States
and foreign Laws governing the importation or exportation of products or
merchandise, and (ii) the Foreign Corrupt Practices Act of 1977, as amended, and
any other Laws regarding the use of funds for political activity or commercial
bribery. Since August 1, 2009, the Company has not been nor is it currently the
subject of any civil or criminal litigation, audit, penalty proceeding or
assessment, liquidated damages proceeding or claim, forfeiture or forfeiture
action, claim for additional customs duties or fees, denial orders, export
penalty or penalty proceeding, suspension of export privileges, governmental
sanctions, or any other action, proceeding, claim or investigation by any
Governmental Entity involving or otherwise relating to any alleged or actual
violation of any statutes, executive orders, proclamations, regulations, rules,
directives, decrees, ordinances or similar provisions having the force or effect
of Law concerning the importation of merchandise, the export or re-export of
products, services and technology, the terms and conduct of international
transactions, or making or receiving international payments, or relating to any
alleged or actual underpayment of customs duties, fees, Taxes or other amounts
owed with respect thereto. Neither the Company nor, to the Knowledge of the
Company, any director, officer or employee of the Company has, at any time, made
any type of payment, gift or contribution to any of the customers and/or
suppliers of the Product Lines other than payments required under written
Contracts between the Company and its customers and/or suppliers.
3.27.    DISCLAIMER OF WARRANTIES. THE COMPANY MAKES NO REPRESENTATION OR
WARRANTY TO BUYER, EXPRESS OR IMPLIED, WITH RESPECT TO THE PRODUCT LINES, THE
PURCHASED ASSETS OR THE ASSUMED LIABILITIES, INCLUDING ANY REPRESENTATION OR
WARRANTY AS TO MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, FUTURE RESULTS
OR OTHERWISE, OTHER THAN AS EXPRESSLY PROVIDED IN THIS AGREEMENT AND THE
TRANSACTION DOCUMENTS, INCLUDING ANY CERTIFICATES DELIVERED IN CONNECTION
HEREWITH OR THEREWITH. WITHOUT LIMITING THE FOREGOING, THE COMPANY IS SELLING
THE PURCHASED ASSETS TO BUYER “AS IS” AND “WHERE IS” AND WITH ALL FAULTS, AND
DOES NOT MAKE ANY REPRESENTATION OR WARRANTY TO BUYER, EXPRESS OR IMPLIED, WITH
RESPECT TO (A) ANY PROJECTIONS, ESTIMATES OR BUDGETS DELIVERED TO OR MADE
AVAILABLE TO BUYER OF FUTURE REVENUES, FUTURE RESULTS OF OPERATIONS (OR ANY
COMPONENTS THEREOF), FUTURE CASH FLOWS OR FUTURE FINANCIAL CONDITION (OR

45

--------------------------------------------------------------------------------



ANY COMPONENT THEREOF) OF THE PRODUCT LINES OR THE FUTURE BUSINESS AND
OPERATIONS OF THE PRODUCT LINES, (B) ANY MANAGEMENT PRESENTATIONS, FUNCTIONAL
“BREAK-OUT” DISCUSSIONS, RESPONSES TO QUESTIONS SUBMITTED ON BEHALF OF BUYER OR
ANY INFORMATION MADE AVAILABLE IN ANY DATA ROOM, (C) ANY FINANCIAL PROJECTION OR
FORECAST RELATING TO THE PRODUCT LINES OR (D) ANY OTHER INFORMATION OR
DOCUMENTS, WHETHER WRITTEN OR ORAL, IN EACH CASE MADE AVAILABLE TO BUYER OR ITS
COUNSEL, ACCOUNTANTS OR ADVISORS, OR THE FINANCING SOURCES, WITH RESPECT TO THE
PRODUCT LINES, IN EACH CASE EXCEPT AS SET FORTH IN THIS AGREEMENT AND THE
TRANSACTION DOCUMENTS, INCLUDING ANY CERTIFICATES DELIVERED IN CONNECTION
HEREWITH OR THEREWITH.




ARTICLE IV    

REPRESENTATIONS AND WARRANTIES OF BUYER
As a material inducement to the Company to enter into this Agreement, Buyer
hereby represents and warrants to the Company that:
4.1.    Organization. Buyer is a corporation duly organized, validly existing
and in good standing under the Laws of the Commonwealth of Massachusetts. Each
member of the Buyer Group that will take title to any Purchased Assets at the
Initial Closing or any Subsequent Closing Purchased Assets at the Subsequent
Closing has or will have at the applicable Closing all corporate power and
authority to own and operate its properties and to carry on its business as
currently conducted and proposed to be conducted.
4.2.    Authorization of Transaction. Buyer (and each of its Affiliates party
thereto) has full corporate power and authority to execute and deliver this
Agreement, the Transfer Documents and each of the other Transaction Documents to
which it is a party and to consummate the transactions contemplated hereby and
thereby and to perform each of its obligations hereunder and thereunder. The
board of directors of Buyer has duly approved this Agreement, the Transfer
Documents and all other Transaction Documents to which it is a party and has
duly authorized the execution and delivery of this Agreement, the Transfer
Documents and all other Transaction Documents to which it is a party and the
consummation of the transactions contemplated hereby and thereby. No other
corporate proceedings on the part of Buyer, its Affiliates or its stockholders
are necessary to approve and authorize the execution and delivery of this
Agreement, the Transfer Documents or the other Transaction Documents to which
Buyer or any of its Affiliates is (or may become) a party and the consummation
of the transactions contemplated hereby and thereby, other than corporate
proceedings of certain Affiliates of Buyer required in connection with the
approval of the Local Transfer Documents. This Agreement, the Transfer Documents
and all other Transaction Documents to which Buyer (and its Affiliates that are
party thereto) is a party have been, or as of each Closing, will be duly
executed and delivered by Buyer (and its Affiliates that are party thereto) and
constitute the valid and binding agreements of Buyer (and its Affiliates that
are party thereto), enforceable against Buyer (and its Affiliates that are party
thereto) in accordance with their terms, subject to bankruptcy, insolvency,
reorganization, moratorium and similar Laws of general applicability relating to
or affecting creditors’ rights and to general principles of equity.
4.3.    Absence of Conflicts. Except (x) for compliance with the HSR Act, the
rules promulgated

46

--------------------------------------------------------------------------------



under the HSR Act and any other Antitrust Law, and (y) for filings that may be
required under the Exchange Act, the execution, delivery and performance of this
Agreement and the other Transaction Documents and the consummation of the
transactions contemplated hereby and thereby by Buyer (including by Affiliates
of the Buyer which are parties to such Transaction Documents) do not and shall
not constitute a default under, result in a violation of, or require any
authorization, consent, approval, exemption or other action by or notice or
declaration to, or filing with, any Governmental Entity, under (i) the
provisions of the articles of incorporation, bylaws or similar governing
documents of Buyer, (ii) any Law to which Buyer is subject or (iii) any
judgment, order or decree to which Buyer is subject.
4.4.    Financing. Buyer has delivered to the Company a true and complete copy,
as of the date of this Agreement, of an executed commitment letter from the
Financing Sources identified therein (the “Commitment Letter”) to provide,
subject to the terms and conditions therein and in any related fee letter,
financing in the amounts set forth therein (the “Financing”) and will provide
the Company with a true, complete, correct and fully executed copy of each
commitment letter entered into in connection with any Alternate Financing. As of
the date of this Agreement, the Commitment Letter is in full force and effect
and is the legal, valid, binding and enforceable obligation of Buyer, subject to
bankruptcy, insolvency, reorganization, moratorium and similar Laws of general
applicability relating to or affecting creditors’ rights and to general
principles of equity. As of the date of this Agreement Buyer has no reason to
believe that the full amount of the Financing will not be available to be drawn
down at the Initial Closing or that Buyer will not have sufficient funds to pay
the Initial Closing Purchase Price at the Initial Closing. Any commitment letter
in respect of any Alternate Financing arranged pursuant to Section 5.7(f) and
put in place after the date hereof (i) will be in full force and effect on the
date such commitment letter has been executed and (ii) will be a legal, valid,
binding and enforceable obligation of Buyer, subject to bankruptcy, insolvency,
reorganization, moratorium and similar Laws of general applicability relating to
or affecting creditors’ rights and to general principles of equity. Assuming the
Financing (and any Alternate Financing) is funded in accordance with the terms
of the Commitment Letter (and any commitment letter in respect of any Alternate
Financing), the net proceeds contemplated by the Commitment Letter (and any
commitment letter in respect of any Alternate Financing) will, together with
cash that will be available to Buyer on the Initial Closing Date, in the
aggregate be sufficient for Buyer to pay the Initial Closing Purchase Price and
to pay all fees and expenses related thereto. As of the date of this Agreement,
(i) the Commitment Letter has not been amended or modified, and to the Knowledge
of Buyer no such amendment or modification is contemplated (other than
amendments or modifications that are permitted by Section 5.7 or for which the
Company has provided its express prior written consent), and the respective
obligations and commitments of the Financing Sources contained in the Commitment
Letter have not been withdrawn, terminated or rescinded in any respect, (ii)
there are no conditions precedent or other contingencies related to the funding
of the full amount of the Financing, other than as expressly set forth in the
Commitment Letter and in any related fee letter and (iii) there are no other
agreements, arrangements or understandings (written or oral) relating to the
Financing (other than the Commitment Letter and any related fee letter) that
will impair or delay the Initial Closing or the availability of the Financing on
the Initial Closing Date. Buyer has fully paid any and all commitment fees and
other fees in connection with the Commitment Letter and any related fee letter
that were due and payable on or prior to the date of this Agreement.
4.5.    Litigation. There are no actions, suits, proceedings or orders pending
or, to the Knowledge of Buyer, threatened against or affecting Buyer at law or
in equity, or before or by any Governmental Entity, which would adversely affect
in any material respect the performance of Buyer under this Agreement and the
other Transaction Documents to which Buyer is a party or the consummation of the
transactions contemplated hereby or thereby.
4.6.    Financial Capability. Buyer has and will have sufficient funds available
to it to consummate

47

--------------------------------------------------------------------------------



the Subsequent Closing.
4.7.    Brokerage. There are no claims for brokerage commissions, finders’ fees
or similar compensation in connection with the transactions contemplated by this
Agreement based on any arrangement or agreement made by or on behalf of Buyer.
4.8.    DISCLAIMER OF WARRANTIES. BUYER MAKES NO REPRESENTATION OR WARRANTY TO
THE COMPANY, EXPRESS OR IMPLIED, OTHER THAN AS EXPRESSLY PROVIDED IN THIS
AGREEMENT AND THE TRANSACTION DOCUMENTS, INCLUDING ANY CERTIFICATES DELIVERED IN
CONNECTION HEREWITH OR THEREWITH.




ARTICLE V    

COVENANTS PRIOR TO CLOSING
5.1.    Conduct of Business.
(a)    Conduct of Business Prior to Initial Closing. Except with respect to the
HDC Line or the Subsequent Closing Purchased Assets, to which Section 5.1(b)
applies, as provided in Schedule 5.1(a), as required by applicable Law, as
expressly contemplated by this Agreement or any other Transaction Document, or
as otherwise consented to by Buyer (which consent will not be unreasonably
withheld, conditioned or delayed), from the date of this Agreement through the
Initial Closing, the Company shall, and shall cause the applicable members of
the Company Group to, (i) conduct the Product Lines only in the ordinary course
of business consistent with past practices, including, without limitation, with
respect to its inventory policies and practices, accounting practices, and the
maintenance of its relationships with employees, sales representatives,
customers, distributors, suppliers and manufacturers, and (ii) use its
commercially reasonable efforts to preserve the Product Lines, including,
without limitation, by servicing all customer needs, maintaining the goodwill of
customers, distributors, suppliers and employees, and performing all maintenance
and repairs on its assets that are required or are customary for the continued
operation of the Product Lines. Without limiting the generality of the
foregoing, from the date of this Agreement through the Initial Closing, except
as required by applicable Law or expressly contemplated by this Agreement or any
other Transaction Document, or as otherwise consented to by Buyer (which consent
will not be unreasonably withheld, conditioned or delayed), the Company shall
not, and shall cause the other members of the Company Group not to:
(i)    make any purchase, sale, license or disposition of any Purchased Asset
other than purchases and sales in the ordinary course of business consistent
with past practice (it being understood that Schedule 5.1(a) lists the purchases
of capital assets in excess of $50,000, the delivery of which will occur after
the Initial Closing);
(ii)    incur any Indebtedness that constitutes an Assumed Liability or
otherwise encumber any of the Purchased Assets, other than with Permitted Liens;
(iii)    incur any contingent Liability as guarantor or otherwise with respect
to the obligations of others, or incur any other contingent or fixed obligations
or Liabilities that could impact

48

--------------------------------------------------------------------------------



the Product Lines except in the ordinary course of business;
(iv)    change any of the accounting principles or practices used by it (except,
with notice to Buyer, for any such change required by reason of a change in
GAAP);
(v)    (A) transfer or otherwise cause any employee, agent or independent
contractor of the Product Lines to cease employment or service with the Product
Lines or (B) hire or otherwise employ or engage, or terminate, any employee,
agent or independent contractor in or otherwise related to the Product Lines,
other than in the ordinary course of business consistent with past practice;
(vi)    make any change in the remuneration (including any fringe benefits)
payable or to become payable to, or terms of employment of, any Transferred
Employees or agents or independent contractors of the Product Lines, other than
(A) salary increases in the ordinary course of business consistent with past
practice, (B) pursuant to an Employee Program, to the extent that such change
applies to all employees in a particular national jurisdiction, or (C) as
otherwise required by applicable Law;
(vii)    (A) terminate, modify or amend any Material Contract, (B) waive,
release, or assign any rights or claims under any Material Contract, or (C)
enter into any agreement or other arrangement that is material to the Product
Lines;
(viii)    cause, permit or suffer to exist any material change in the level of
inventory related to the Product Lines;
(ix)    terminate, modify, amend or otherwise lose the benefit of any Permit
(including, without limitation, any Environmental Permit) related to the Product
Lines;
(x)    settle or compromise any litigation or other disputes related to the
Product Lines, other than in the ordinary course of business consistent with
past practice;
(xi)    adopt a plan of complete or partial liquidation or resolutions providing
for or authorizing such a liquidation or a dissolution, merger, consolidation,
restructuring, recapitalization or reorganization that would impact the Product
Lines;
(xii)    with respect to the Mexico Subsidiary, make or change any Tax election,
file any amended Tax Return, fail to timely file any Tax Return, enter into any
closing agreement, settle or compromise any Liability with respect to Taxes,
agree to any adjustment of any Tax attribute, or consent to any extension or
waiver of the limitation period applicable to any Tax claim or assessment;
(xiii)    fail to maintain any of the Company Intellectual Property Assets;
(xiv)    fail to maintain insurance coverage with respect to the Purchased
Assets in amounts and scope consistent with past practice;
(xv)    take any action that would reasonably be expected to: (A) prevent,
impair or delay the ability of the Company to consummate the transactions
contemplated hereby or by the Transaction Documents or (B) cause any of the
conditions to the consummation of such transactions not to be satisfied; or

49

--------------------------------------------------------------------------------



(xvi)    enter into an agreement or resolve to take any of the foregoing
actions.
(b)    Conduct of Business Prior to Subsequent Closing. Except as provided in
Schedule 5.1(b), as required by applicable Law, as expressly contemplated by
this Agreement or any other Transaction Document, or as otherwise consented to
by Buyer (which consent will not be unreasonably withheld, conditioned or
delayed), from the date of this Agreement through the Subsequent Closing, the
Company shall, and shall cause the applicable members of the Company Group to,
(i) conduct the HDC Line only in the ordinary course of business consistent with
past practices and (ii) use its commercially reasonable efforts to preserve the
HDC Line, including, without limitation, by maintaining the goodwill of
suppliers and employees and performing all maintenance and repairs on its assets
that are required or are customary to fulfill its obligations under Section 5.15
hereof.
5.2.    Access to Information and Facilities. The Company shall permit Buyer and
its authorized Representatives to have access, upon reasonable advance notice
and during normal business hours, to the assets, properties, books, accounting,
financial and statistical records (including auditor work papers), corporate
records (including, as permitted by applicable Law employee records and
historical environmental and health and safety data relating to the Facilities),
contracts, employees, independent contractors, customers, vendors, distributors
and manufacturers in each case related to the Product Lines as provided in
Section 5.9 and Schedule 5.9 thereunder in order to complete the Confirmatory
Due Diligence contemplated by Section 5.9; provided that such access shall be
provided in a manner that will not unduly disrupt the Company’s business. The
Parties shall mutually agree as to a plan and schedule for transition and
integration meetings and planning to take place between the date hereof and
Initial Closing. Buyer’s access hereunder, the Buyer’s Confirmatory Due
Diligence pursuant to Section 5.9 and Schedule 5.9 and transition and
integration planning by Buyer shall not affect the representations, warranties,
covenants or agreements of the Company (or Buyer’s remedies with respect
thereto) or the conditions to the obligations of Buyer under this Agreement. The
Company shall furnish such financial, operating and other data and information
related to (a) the Product Lines as Buyer may reasonably request through the
Initial Closing and (b) the HDC Line (including the HDC Project) as Buyer may
reasonably request through the Subsequent Closing. The foregoing covenant will
not require the Company to provide Buyer or its Representatives with access to
any document or other communication that the Company believes in good faith may
be subject to any contractual confidentiality obligation or that may be covered
by any attorney-client, work product or similar legal privilege. Further, Buyer
shall not have access to personnel records of the Company relating to individual
performance or evaluation records, medical histories or other personnel
information to the extent the Company may not legally disclose such information
under applicable Law.
5.3.    Advice of Changes; Supplements to Disclosure Schedules.
(a)    From the date of this Agreement through each of the Closings, the Company
and Buyer shall promptly advise the other Party in writing of: (a) any written
notice from any Person alleging that the consent of such Person is or may be
required in connection with the transactions contemplated by this Agreement or
any Transaction Document; (b) written notice from any Governmental Entity in
connection with the transactions contemplated by this Agreement, or regarding
any violation or alleged violation of Law; (c) the occurrence or non-occurrence
of any fact or event which would be reasonably likely to (i) cause any
representation or warranty made by it contained in this Agreement to become
untrue or inaccurate, or (ii) cause any covenant, condition or agreement
hereunder not to be complied with or satisfied; (d) the failure of it to comply
with or satisfy any covenant, condition or agreement to be complied with or
satisfied by it under this Agreement; or (e) any change, event, condition or
development that has had or would reasonably be expected to have, individually
or in the aggregate, a Material Adverse Effect; provided, however, that in

50

--------------------------------------------------------------------------------



no event shall any such notification affect the representations, warranties,
covenants or agreements of the Parties (or remedies with respect thereto) or the
conditions to the obligations of the Parties under this Agreement, except as
otherwise explicitly provided herein. To the extent any event occurs or
situation arises which results or is reasonably likely to result in a breach of
a representation, warranty or covenant by any Party under this Agreement, such
Party shall use its reasonable efforts to cure such breach prior to the relevant
Closing.
(b)    Notwithstanding the foregoing, either Party (as applicable, an “Updating
Party”) shall, as promptly as reasonably practicable from the date of this
Agreement through each of the Closings, by written notice to the other Party (as
applicable, the “Notified Party”), supplement such Updating Party’s Schedule or
add a Schedule to such Updating Party’s Schedule (such added Schedule to be
deemed a supplement hereunder) in order to disclose any matter that, if
occurring prior to the date of this Agreement, would have been required to be
set forth or described in such Updating Party’s Schedule delivered on the date
hereof or to correct any inaccuracy or breach in the representations and
warranties made by such Updating Party in this Agreement (a “Schedule Update”).
Upon receipt of a Schedule Update, the Notified Party shall promptly, and in any
event not later than ten (10) days following receipt thereof (the “Notice
Period”), review such Schedule Update. If, during such Notice Period, as a
result of one or more Schedule Updates, the Notified Party becomes aware of one
or more facts, conditions or occurrences that, without giving effect to any such
Schedule Update, constitute, or would reasonably be expected to constitute, (i)
if the Updating Party is the Company, a Material Adverse Effect, or (ii) if the
Updating Party is Buyer, a material adverse effect on the ability of Buyer to
consummate the transactions contemplated hereby or to perform its obligations
under any of the Transaction Documents, in each case either as of the date of
the Schedule Update or as of the relevant Closing (a “Schedule Update
Termination Event”), the Notified Party shall have the right, but not the
obligation, to terminate this Agreement in accordance with Section 7.1(d) during
the Notice Period. If the Notified Party elects not to terminate this Agreement
in accordance with Section 7.1(d), the Notified Party and its Affiliates shall
retain the right to assert, after the relevant Closing, any claim pursuant to
Article VIII hereof or otherwise, including, without limitation, to the extent
that such claim relates to matters set out in a Schedule Update prepared in
accordance with this Section 5.3(b), in which case such Schedule Update shall be
disregarded and not be deemed to constitute a part of the Company Schedule or
Buyer Schedule, as the case may be.
5.4.    Consummation of Agreements; Consents. Subject to the provisions of
Section 5.5 and Section 5.7, each of the Company and Buyer shall use its
commercially reasonable efforts to perform and fulfill all conditions and
obligations to be performed and fulfilled under this Agreement by it, to the end
that the transactions contemplated by this Agreement shall be fully carried out.
In this regard, the Company will use its commercially reasonable efforts,
including making reasonable payments as necessary, to obtain, prior to each of
the Closings, all approvals and other authorizations, waivers and consents, if
any, necessary to permit the consummation of the transactions contemplated by
this Agreement, including, without limitation, the consent of each other party
to any Purchased Contract and any Shared Contract, to the extent a consent is
required by the terms thereof. Notwithstanding anything express or implied in
this Agreement to the contrary, in no event shall Buyer be required to make any
payment to any third party in order to obtain any consent, approval or waiver
under any Contract.
5.5.    Regulatory Filings; Exchange of Information.
(a)    As promptly as practicable and advisable, each Party hereto undertakes
and agrees to file or cause to be filed any necessary filings and apply for such
approvals and consents as are required under any applicable Antitrust Laws with
respect to the transactions contemplated hereby, in each case to the extent

51

--------------------------------------------------------------------------------



such filings and applications have not been satisfied prior to the date of this
Agreement. The filing fees to be paid with respect to any notifications or
filings under the HSR Act and other applicable Antitrust Laws shall be paid
one-half by each of Buyer and the Company.
(b)    Subject to applicable Law and except as prohibited by any Antitrust
Authority, each of Buyer and the Company, acting through outside counsel, agree
to coordinate and cooperate fully and promptly with each other in exchanging
information and providing assistance as the other Party may reasonably request
in connection with any filing, submission, investigation or other inquiry
related to the transactions contemplated herein, including any proceeding
initiated by a private party. Each of Buyer and the Company shall (i) use its
commercially reasonable efforts to respond as promptly as reasonably practicable
to any inquiries received from, and requests for additional information and
documentary material by, any Antitrust Authority, (ii) promptly notify the other
Party of any written or oral communication to that Party from any Antitrust
Authority, and of any material communication received or given in connection
with any proceeding by a private party, in each case regarding any of the
transactions contemplated hereby, (iii) provide to the other Party, and permit
the other party to review and comment in advance of submission, all proposed
correspondence, filings, and written communications with any Antitrust Authority
with respect to this Agreement and the transactions contemplated hereby, (iv)
not participate in any substantive meeting or discussion with any Antitrust
Authority in respect of any filings, investigation or inquiry concerning this
Agreement and the transactions contemplated hereby unless it consults with the
other Party in advance and, except as prohibited by applicable Law or the
Antitrust Authority, gives the other Party the opportunity to attend and
participate thereat, and (v) in the event one Party is prohibited by applicable
Law or the Antitrust Authority from participating in or attending any meetings
or conferences, keep the other promptly and reasonably apprised with respect
thereto.
(c)    Notwithstanding anything express or implied in this Agreement to the
contrary, nothing in this Agreement shall be deemed to require Buyer to propose,
negotiate, offer to commit and effect (and if such offer is accepted, commit to
and effect), by consent decree, hold separate order, or otherwise, the sale,
divestiture or disposition of any assets of the Product Lines or of Buyer and
its Affiliates, or otherwise offer to take or offer to commit to take any action
(including, without limitation, any action that limits its freedom of action,
ownership or control with respect to, or its ability to retain or hold, any of
the businesses, assets, product lines, properties or services of the Product
Lines, Buyer or any of its Affiliates) which it is lawfully capable of taking
and if the offer is accepted, take or commit to take such action, in each case
as may be required in order to avoid the commencement of any action or
proceeding to prohibit any transaction contemplated by this Agreement, or if
already commenced, to avoid the entry of, or to effect the dissolution of, any
injunction, temporary restraining order or other order in any action or
proceeding. The Company shall not, without the prior written consent of Buyer,
publicly or before any Antitrust Authority or other third party, offer, suggest,
propose or negotiate, and shall not commit to or effect, by consent decree, hold
separate order or otherwise, any sale, divestiture, disposition, prohibition or
limitation or other action of a type described in this subparagraph.
(d)    Notwithstanding Section 5.5(c) and except for (i) the transaction Buyer
was evaluating on the date of the Letter of Intent and (ii) transactions solely
between Buyer and its Affiliates, from the date hereof through the earlier of
the Initial Closing or the termination of the Agreement pursuant to Article VII,
Buyer shall not, and shall not permit any of its Affiliates to, acquire or agree
to acquire by merging or consolidating with, or by purchasing a substantial
portion of the assets of or equity in, or by any other manner, any Person or
portion thereof, or otherwise acquire or agree to acquire any assets, if the
entering into of a definitive agreement relating to or the consummation of such
acquisition, merger or consolidation could reasonably be expected to (i) impose
any material delay in the obtaining of, or materially increase the risk of not
obtaining, any authorizations, consents, orders, declarations or approvals of
any Governmental Entity

52

--------------------------------------------------------------------------------



necessary to consummate the transactions contemplated by this Agreement or the
expiration or termination of any applicable waiting period; (ii) materially
increase the risk of any Governmental Entity entering an order prohibiting the
consummation of the transactions contemplated by this Agreement; or (iii)
materially delay the consummation of the transactions contemplated by this
Agreement.
5.6.    No Solicitation of Other Offers.
(a)    From the date hereof through the earlier of the Initial Closing (with
respect to the Product Lines), the Subsequent Closing (solely with respect to
the HDC Line) or the termination of this Agreement pursuant to Article VII, the
Company will not, and will cause its Affiliates and its and their respective
Representatives not to, directly or indirectly, solicit or knowingly encourage
any proposal, initiate or hold discussions, respond to expressions of interest
or offers, provide any confidential information to, or enter into any agreement
with, a third party, or otherwise cooperate with a third party in connection
with (i) any sale or other disposition of the Product Lines or the HDC Line, as
applicable, in whole or in part through merger, consolidation, business
combination, spin-off, sale of equity interests or similar transaction or (ii)
any sale, lease, exchange, mortgage, pledge, transfer or other disposition of
the assets of the Product Lines or the HDC Line, as applicable, in whole or in
part (other than sales of the Products in the ordinary course of business) (each
transaction described in clause (i) or (ii), a “Competing Transaction”). The
Company agrees to promptly (and in any event within 24 hours) communicate to
Buyer the terms of any proposal or offer or request for information (including
the identity of the Person making such proposal, offer or request) which it may
receive in respect of, or which would reasonably be expected to lead to, a
Competing Transaction and shall furnish Buyer with a copy of any writing related
thereto. The Company shall be responsible for any breach of this Section 5.6(a)
by its Affiliates and its and their respective Representatives.
(b)    From the date hereof through the earlier of the Initial Closing or the
termination of this Agreement pursuant to Article VII, Buyer shall not, and
shall not permit any of its Affiliates to, directly or indirectly, initiate or
hold discussions, respond to expressions of interest or offers, or enter into
any agreement with, any third party, or otherwise cooperate with any third party
in connection with any proposed acquisition of any material assets, entities,
businesses or product lines that compete with the Product Lines, except for the
transaction Buyer was evaluating on the date of the Letter of Intent. Buyer
shall be responsible for any breach of this Section 5.6(b) by its Affiliates and
its and their respective Representatives.
5.7.    Financing.
(a)    Subject to the terms and conditions of this Agreement and the Company’s
compliance with its obligations contained in this Agreement, Buyer will use its
commercially reasonable efforts to: (i) negotiate and enter into definitive
agreements (the “Definitive Agreements”) with respect to the Financing (and any
Alternate Financing) on the terms and subject only to the conditions contained
in the Commitment Letter (and any commitment letter in respect of any Alternate
Financing), or, to the extent the Financing (or any Alternate Financing)
contemplated by the Commitment Letter (or any commitment letter in respect of
any Alternate Financing) is not available to Buyer, on other terms and
conditions not materially less favorable, in the aggregate, to Buyer; (ii)
satisfy on a timely basis (or obtain a waiver of) all conditions to obtaining
the Financing (or any Alternate Financing) set forth in the Commitment Letter
(or any commitment letter in respect of any Alternate Financing) applicable to
Buyer or any of its Affiliates that are within the control of Buyer or any such
Affiliate; (iii) comply with its obligations under the Commitment Letter (or any
commitment letter in respect of any Alternate Financing) or obtain a waiver of
compliance with such obligations; and (iv) subject to Section 5.7(d), enforce
its rights under the Commitment Letter (or any commitment letter in respect of
any Alternate Financing).

53

--------------------------------------------------------------------------------



(b)    Prior to the Initial Closing, the Company shall (and the Company shall
cause each of its Subsidiaries to) provide, and shall use its commercially
reasonable efforts to cause its Representatives (and its Subsidiaries’
Representatives), including legal and accounting Representatives, to provide, in
each case, at Buyer’s expense (it being understood and agreed, however, that the
Company (and not Buyer) shall be responsible for (1) de minimis expenses, (2)
fees payable to existing legal, financial or other advisors of the Company with
respect to services provided prior to the Initial Closing Date, (3) any ordinary
course amounts payable to existing employees of or consultants to the Company or
any of its Subsidiaries with respect to services provided prior to the Initial
Closing Date and (4) any amounts that would have been incurred in connection
with the transactions contemplated hereby regardless of the Available Financing
(as defined below) (collectively, the “Company Expenses”)), all cooperation
reasonably requested by Buyer and that is necessary in connection with arranging
and obtaining the Financing, any Alternate Financing or any permitted amended or
modified Financing or Alternate Financing (collectively, the “Available
Financing”), including without limitation (i) assisting Buyer with the
preparation of information memoranda and packages, lender presentations, lender
syndication materials and similar documents and materials, in connection with
the Available Financing, including any syndication thereof, (ii) participating
in a reasonable number of meetings, presentations and due diligence sessions
(including bring down diligence sessions) in connection with the Available
Financing, including direct contact between senior management and
Representatives of the Company Group, Buyer and the Financing Sources in the
Available Financing, (iii) (x) delivering to Buyer (A) the Required Closing
Financial Statements, and (B) such other financial statements reasonably
required by the Financing Sources in accordance with the Commitment Letter
(collectively, the financial statements referred to in clause (A) and (B) above,
the “Required Financial Information”), and (y) using commercially reasonable
efforts to cause the Company’s independent auditors to provide consent to the
use of the Required Financial Information in the offering documents to the
extent required, (iv) assisting in the preparation of, and executing and
delivering, definitive financing documents, including any applicable collateral
documents, hedging agreements or other certificates or documents as may be
requested by Buyer, (v) facilitating the pledging of any collateral for the
Available Financing, (vi) using commercially reasonable efforts to obtain such
consents, waivers, estoppels, approvals, authorizations and instruments which
may be reasonably requested by Buyer in connection with the Available Financing
and collateral arrangements, including customary payoff letters, lien releases,
instruments of termination or discharge, legal opinions, appraisals, engineering
reports, surveys, title insurance, landlord consents, waivers and access
agreements and (vii) facilitating the consummation of the Available Financing,
including cooperating with Buyer to satisfy the conditions precedent to the
Available Financing to the extent within the reasonable control of the Company
Group, and taking all corporate actions, subject to the occurrence of the
Initial Closing, reasonably requested by Buyer to permit the consummation of the
Available Financing and to permit the proceeds thereof to be made available to
the Company immediately upon the Initial Closing Date; provided, however, that
neither the Company nor any of its Subsidiaries shall be required to pay any
commitment fee or other fee or payment to obtain consent or to incur any
Liability with respect to the Available Financing. Notwithstanding anything to
the contrary in this Agreement, the Required Financial Information required to
be delivered pursuant to this Section 5.7(b) shall be prepared in accordance
with GAAP consistently applied and, if appropriate, the Agreed EBITDA Principles
and the SEC Letters. The Company further agrees to supplement the Required
Financial Information on a reasonably current basis as reasonably requested by
Buyer and the Financing Sources. It is understood and agreed that any and all
information and documentation provided by the Company or any of its Affiliates
pursuant to this Section 5.7(b) that are delivered to the Financing Sources or
their Representatives in accordance with the Commitment Letter shall be subject
to customary arrangements for confidentiality.
(c)    Buyer shall give the Company prompt notice upon becoming aware of any
material breach of any Commitment Letter, any commitment letter in respect of
any Alternate Financing or Definitive Agreement (if a Definitive Agreement is
executed prior to the Initial Closing) by a party to such Commitment

54

--------------------------------------------------------------------------------



Letter, any commitment letter in respect of Alternate Financing or Definitive
Agreement or any termination of any Commitment Letter, commitment letter in
respect of any Alternate Financing or Definitive Agreement (if a Definitive
Agreement is executed prior to the Initial Closing). Buyer shall keep the
Company informed on a timely basis and in reasonable detail of the status of its
efforts to arrange the Financing and any material developments relating to the
Financing and shall promptly provide to the Company copies of the executed
Definitive Agreements and any other executed agreements in respect of the
Financing. Further, Buyer shall not permit any amendment or modification to be
made to, or any waiver of any material provisions under, the Commitment Letter
(or any commitment letter in respect of any Alternate Financing) or any related
fee letter or any Definitive Agreement without the Company’s prior written
consent, if such amendment, modification or waiver (A) reduces the aggregate
amount of the Financing (or any Alternate Financing) to below the amount set
forth in the Commitment Letter (or any commitment letter in respect of any
Alternate Financing) unless there is a corresponding increase in the amount of
cash expected to be available to Buyer on the Initial Closing Date, (B) imposes
additional conditions precedent or contingencies to the initial availability of
the Financing (or any Alternate Financing) or amends or modifies any of the
existing conditions or contingencies to the provision of the Financing (or any
Alternate Financing) in a manner that would reasonably be expected to delay,
prevent or render less likely to occur the Financing (or any Alternate
Financing), or any portion thereof, at the Initial Closing, or (C) adversely
impacts the ability of Buyer to enforce its rights against other parties to the
Commitment Letter (or any commitment letter in respect of any Alternate
Financing) or the definitive agreements with respect thereto. Buyer shall
refrain, and shall cause its Affiliates to refrain, from taking, directly or
indirectly, any action that is reasonably likely to result in the failure of any
of the conditions contained in any Commitment Letter, any commitment letter in
respect of any Alternate Financing or any Definitive Agreement.
(d)    Notwithstanding anything to the contrary contained in this Agreement,
nothing contained in this Section 5.7 shall require, and in no event shall the
efforts of Buyer be deemed or construed to require, Buyer to (i) bring any
enforcement action against any source of the Financing (or any Alternate
Financing) to enforce its rights under the Commitment Letter (or any commitment
letter in respect of any Alternate Financing) or any related fee letter or (ii)
pay any fees in excess of those contemplated by the Commitment Letter (or any
commitment letter in respect of any Alternate Financing) or in any related fee
letter (whether to secure waiver of any conditions contained therein or
otherwise).
(e)    Buyer shall indemnify and hold harmless the Company Group and their
respective directors, officers, employees and Representatives from and against
Losses incurred by it (or them) in connection with their cooperation
contemplated by this Section 5.7 (other than Losses arising from
misrepresentations by the Company), other than with respect to the Company
Expenses and the delivery of the Required Financial Information.
(f)    Notwithstanding anything herein to the contrary, in the event that the
Commitment Letter is terminated (or is reasonably likely to be terminated after
the passage of time) Buyer shall seek replacement commitments from alternate
Financing Sources (such portion from alternate Financing Sources, the “Alternate
Financing”) on terms and conditions that will enable Buyer to consummate the
transactions contemplated hereby, including payment of the Initial Closing
Purchase Price in cash; provided that such Alternate Financing shall not be
subject to any conditions precedent or other contingencies to the funding of
such Alternate Financing that were not conditions precedent or contingencies to
the funding of the Financing under the Commitment Letter and would reasonably be
expected to delay, prevent or render the Alternate Financing (or any portion
thereof) materially less likely to occur at the Initial Closing than the
Financing under the Commitment Letter.

55

--------------------------------------------------------------------------------



5.8.    Financial Statements. The Company shall, as promptly as reasonably
practicable but in any event no fewer than ten (10) Business Days prior to the
Initial Closing, deliver to Buyer: (i) (A) the Company’s audited statements of
revenues and direct expenses for the Product Lines as of July 31, 2011, 2010 and
2009 and (B) the Company’s audited statements of assets acquired and Liabilities
assumed for the Product Lines as of July 31, 2011 and 2010, in each case
accompanied by the audit report of KPMG LLP and prepared pursuant to GAAP
consistently applied and the SEC Letters (collectively, the “Audited Financial
Statements”), and (ii) (A) the Company’s unaudited statements of revenues and
direct expenses for the Product Lines for the nine-month period ended April 30,
2012 and 2011 and (B) the Company’s unaudited statements of assets acquired and
liabilities assumed for the Product Lines for the nine-month period ended April
30, 2012 and 2011, in each case prepared pursuant to GAAP consistently applied
and the SEC Letters (collectively, the “Nine-Month Financial Statements”).
5.9.    Confirmatory Due Diligence Review. The Company shall, as promptly as
reasonably practicable following the date of this Agreement, and in any event on
or before June 1, 2012, provide Buyer access to all of the confirmatory due
diligence matters set forth on Schedule 5.9 in sufficient detail and scope as is
satisfactory to Buyer (each, a “Confirmatory Due Diligence Category”). Upon
making available each specific due diligence item relating to a Confirmatory Due
Diligence Category (each, a “Disclosure Item”), the Company shall so notify
Buyer by email to Tony Pare at pare@haemonetics.com. Buyer shall promptly, and
in any event within ten (10) days following receipt of the notice from the
Company referred to in the immediately preceding sentence, review each
Disclosure Item made available and provide the Company with any questions or
supplemental requests relating to such Disclosure Item or the Confirmatory Due
Diligence Category to which such Disclosure Item relates. Within seven (7) days
following the date on which Buyer receives access to all matters relating to
each Confirmatory Due Diligence Category, and in any event on or before June 15,
2012, Buyer shall deliver to the Company a notice (a “Supplemental Notice”)
summarizing any matters relating to the Confirmatory Due Diligence Categories
that have not been provided to the satisfaction of Buyer. The Parties agree to
use commercially reasonable efforts to resolve the matters raised in the
Supplemental Notice. If, following the date of this Agreement and prior to the
date that is seven (7) days following the Company’s receipt of the Supplemental
Notice (the “Confirmatory Due Diligence Review Period”), Buyer discovers or is
made aware of one or more facts, occurrences or circumstances relating to any of
the Disclosed Due Diligence Categories that, individually or in the aggregate,
would (a) require cash outlays in an amount equal to or greater than $3,000,000
or (b) reduce the operating income of the Product Lines in an amount equal to or
greater than $1,500,000 (each of Section 5.9(a) and (b), a “Confirmatory Due
Diligence Termination Event”), Buyer shall have the right to terminate this
Agreement pursuant to Section 7.1(h). If the Buyer has not terminated this
Agreement pursuant to Section 7.1(h) prior to the end of the relevant
Confirmatory Due Diligence Review Period, Buyer shall be deemed to have been
provided satisfactory access to each Confirmatory Due Diligence Category and
Buyer shall not be entitled to terminate this Agreement pursuant to Section
7.1(h) on account of any Confirmatory Due Diligence Category. No Disclosure Item
disclosed to Buyer pursuant to this Section 5.9 shall be deemed to qualify or
limit any of the representations, warranties, covenants or agreements of the
Company (or Buyer’s remedies with respect thereto) contained in this Agreement
or any Transaction Document.
5.10.    Delivery of Product Line Contracts. At or prior to the Initial Closing,
the Company shall deliver to Buyer true and correct copies of each Product Line
Contract (other than those relating to the HDC Line), together with all
amendments, waivers and other changes thereto which are not, as of the Initial
Closing Date, present at the Ascoli, Covina, Puerto Rico or Tijuana facilities
purchased or leased by Buyer, except for Product Line Contracts that the Company
has executed or otherwise become a party to within thirty (30) days prior to the
Initial Closing (the “Delayed Delivery Contracts”). The Company shall deliver
true and correct copies of each Delayed Delivery Contract, together with all
amendments, waivers and other

56

--------------------------------------------------------------------------------



changes thereto, within thirty (30) days following the Initial Closing (the
“Delayed Delivery Period”). At the Subsequent Closing, the Company shall deliver
to Buyer true and correct copies of each Product Line Contract not otherwise
delivered at the Initial Closing or by the Delayed Delivery Date, including
without limitation all Contracts related to the HDC Line.
5.11.    Claims. With respect to the matters referenced in Schedule 3.14
relating to claims by temporary workers, the Company shall diligently pursue all
claims and defenses thereof and, if the ultimate decision, after appeal,
requires reinstatement of any of such temporary workers, Buyer will cooperate
with the Company in implementing such remedy.
5.12.    Equity Assignment. The Company shall take all necessary and required
actions promptly after the Initial Closing to reflect Buyer’s acquisition of
100% of the quotas of the Mexico Subsidiary and to permit Buyer to replace the
Mexico Subsidiary’s board of managers.
5.13.    Mexico Lease. The Company shall cause the Mexico Subsidiary to submit a
notice to timely renew the lease dated December 3, 2007 with Blanca Estela
Colunga Sanselices Lot 7 at Calle Colinas 11731, Parque Industrial El Florido,
Seccion Colinas, Delegacion La Presa, Tijuana.
5.14.    Puerto Rico Sublease. If, following the date of this Agreement, Buyer
determines that the warehouse located in Fajardo, Puerto Rico is necessary or
desirable for the operation of the Product Lines, the Parties shall in good
faith negotiate a sublease agreement pursuant to which the Company Group will
sublease a portion of such warehouse to the Buyer Group.
5.15.    HDC Line.
(a)    General. The Parties acknowledge that the machinery and equipment of the
HDC Line are presently located at the Pensacola Facility. Subject to the timing
requirements set forth in this Section 5.15, the Company shall, or shall cause
approved Persons to, design, fabricate, manufacture, procure, assemble and
install in a portion of building 2 of the Puerto Rico Facility that the Company
reasonably designates, occupies and controls (commencing with the installation
of the HDC Project at such facility) after the Initial Closing equipment and
machinery and related assets, including spare parts (the “New HDC Line”), with
such design and performance capability as is equivalent to the assets of the HDC
Line located at the Pensacola Facility as of the date hereof. The equipment and
machinery of the New HDC Line (i) shall be fabricated, manufactured, assembled
and installed in a good and workmanlike manner in accordance with all applicable
Laws and Permits, (ii) shall satisfy and conform to the current performance
standards and specifications of the HDC Line as set forth on Schedule 5.15(a)(i)
(collectively, the “Performance Standards”) and (iii) shall produce Media that
satisfies the standards and specifications set forth on Schedule 5.15(a)(ii)
(the “Media Acceptance Criteria” and, together with the Performance Standards,
the “Replication Standards”). The Company’s obligation to install the New HDC
Line at the Puerto Rico Facility in accordance with the provisions of this
Section 5.15 is referred to herein as the “HDC Project.” The Company shall
complete the HDC Project at the Company’s sole cost and expense, up to a maximum
expenditure by the Company in respect of the design, fabrication, manufacture,
procurement, delivery, installation, assembly and performance testing of the New
HDC Line equal to $15,000,000 (the “HDC Expense Cap”). Any costs or expenses
that exceed the HDC Expense Cap for the design, fabrication, manufacture,
procurement, delivery, installation, assembly and performance testing of the New
HDC Line shall be for the sole account and expense of Buyer; provided, however,
that the Company shall not, without Buyer’s prior written approval (not to be
unreasonably withheld), enter into any Contract or other arrangement, or
terminate, modify or amend any Contract related to the HDC Project including
change orders, that individually or in the aggregate would

57

--------------------------------------------------------------------------------



cause the Company to incur costs or expenses, or commit to incur costs or
expenses with respect to the HDC Project, in excess of the estimate of the total
cost of the HDC Project, in the form attached hereto as Schedule 5.15(a)(iii)
(the “Estimate”). The Company shall commence the HDC Project promptly following
the Initial Closing Date and continuously and diligently carry out the work
thereafter. The Company represents that the Performance Standards and the Media
Acceptance Standards reflect the current performance of the HDC Line as of the
date hereof. Company will hold Buyer harmless from all Liabilities with respect
to the HDC Project solely arising from the acts of the Company, its contractors,
agents and employees.
(b)    Design of New HDC Line.
(i)    Subject to Section 5.15(b)(ii), the Company shall be responsible for the
design of the New HDC Line and for ensuring that the New HDC Line is capable of
satisfying the Replication Standards. The Company shall select all product
designers, product engineering firms, manufacturers and other service or product
providers (all of which shall have the necessary technical capacity and
technical qualifications to perform their respective obligations necessary in
order to develop, design, manufacture, assemble, deliver and install the New HDC
Line, all such providers shall be subject to Buyer’s reasonable approval).
(ii)    The Company shall provide Buyer with the proposed written design
specifications for the New HDC Line (the “Design Specifications”) prior to
executing the Contract(s) for the manufacture and assembly of the New HDC Line.
(A)    Buyer shall have twenty (20) Business Days following receipt of the
Design Specifications to review and consider the Design Specifications and, if
Buyer does not object to the Design Specifications in writing by the end of such
twenty (20) Business Day period, the Design Specifications shall be deemed final
and not subject to further change by the Company or Buyer except as may be
required by Law, site conditions or as mutually agreed by the Parties. The
Company shall cause Buyer to be provided with prompt access to relevant
personnel and records (subject to the terms of the Company’s standard
non-disclosure agreement) to assist its evaluation.
(B)    If Buyer objects in writing to the Design Specifications within twenty
(20) Business Days following receipt of the Design Specifications (the “Design
Objection Notice”), the Company and Buyer shall meet to discuss Buyer’s
objections and to agree to specifications that are mutually agreeable to the
Parties (such period during which the Parties discuss Buyer’s objections to the
Design Specification, the “Design Consulting Period”). If the Parties cannot
mutually agree to revised written Design Specifications for the New HDC Line
within thirty (30) Business Days following the receipt of Design Objection
Notice, the matter shall be resolved in accordance with Section 10.14 hereof.
The Company’s obligations under Section 5.15(g)(i)(A) shall be extended by the
number of days of the Design Consulting Period.
(C)    In no event shall the Company be obligated to accept any proposed change
to the Design Specifications that would in the reasonable opinion of the Company
(1) cause the New HDC Line not to be in compliance with applicable Law, (2)
materially increase the size or capacity of the New HDC Line

58

--------------------------------------------------------------------------------



when compared to the HDC Line as of the date hereof or (3) materially increase
the estimated time to complete the HDC Project, (4) materially increase the cost
to complete the HDC Project (unless Buyer agrees to accept such increased costs
for its own account) or (5) otherwise materially change the form, fit or
function of the HDC Project, including without limitation, any changes that
could be reasonably expected to adversely effect the ability of the HDC Project
equipment from satisfying the Replication Standards. In no event shall Buyer be
obligated to accept any Design Specifications that would in the reasonable
opinion of Buyer (1) materially increase the cost of the HDC Project above that
set forth in the Estimate, (2) materially increase the estimated time to
complete the HDC Project or (3) otherwise materially change the form, fit or
function of the HDC Project, including without limitation, any changes that
could be reasonably expected to adversely effect the ability of the HDC Project
equipment from satisfying the Replication Standards.
(iii)    Within thirty (30) days following the end of each fiscal quarter
following the Initial Closing, the Company shall provide to Buyer a written
summary setting forth in reasonable detail the status of the HDC Project. The
Company shall provide Buyer with an opportunity to submit questions and provide
reasonable input with respect to the progress of the HDC Project.
(iv)    In addition to the periodic consultation provided for in
Section 5.15(b)(iii), Buyer (or a designated project manager on behalf of Buyer,
whose compensation and expenses are solely for the account of Buyer) shall, upon
reasonable prior written notice to the Company, be allowed access (at reasonable
times and at reasonable frequency) to the Company’s and each contractor’s
records, and to the contractor’s facilities, the portions of the Pensacola
Facility generally accessible to Media customers and the portions of the Puerto
Rico Facility where the HDC Project is being carried out to observe progress of
the HDC Project, subject to such confidentiality provisions to which the Company
is then bound in respect of records or materials provided or prepared by third
parties, subject, in all cases, to any confidentiality related restrictions that
may be imposed by third party contractors, as well as the Company’s standard
non-disclosure agreement. The Company shall provide Buyer with reasonable
advance written notice of any testing of any material portion of the New HDC
Line and the opportunity to attend and observe any such testing.
(c)    Delivery and Installation of New HDC Line. The Company shall be
responsible for the delivery and physical installation of the New HDC Line,
including without limitation obtaining and maintaining at its own expense all
applicable Permits, Taxes and insurance required in order to deliver, physically
install, own and operate the New HDC Line, subject to the HDC Expense Cap;
provided, however, that Buyer shall: (i) provide reasonable access to Buyer’s
portion of the Puerto Rico Facility to those agents, consultants and/or
employees of the Company who will be delivering and installing the New HDC Line
and (ii) cooperate with reasonable requests from the Company and its agents,
consultants and/or employees in connecting the New HDC Line to any necessary
existing systems of Buyer at the Puerto Rico Facility, including without
limitation, any electrical sources, master HVAC systems, pollution control
systems and/or waste recovery systems. The Company shall be responsible for
assuring the existing systems in the Puerto Rico Facility are capable of
sustaining the operation of the New HDC Line, it being understood that the
Company shall have no responsibility for any change made in the Puerto Rico
Facility by Buyer to the extent such change adversely impacts the ability of
such system to sustain the operation of the New HDC Line.
(d)    Acceptance.

59

--------------------------------------------------------------------------------



(i)    After the Company advises Buyer that the installation of the New HDC Line
has been completed, Buyer shall conduct appropriate testing of the New HDC Line
(the “Acceptance Test”). The Acceptance Test shall be performed in accordance
with customary testing protocols and procedures as reasonably determined by
Buyer with reasonable input from the Company. The Parties acknowledge and agree
that the Acceptance Test will be designed and conducted for the purpose of
confirming that (A) the New HDC Line complies with all applicable Law and
Permits, (B) the New HDC Line conforms to the Design Specification and satisfies
the Replication Standards, (C) the New HDC Line is capable of full scale and
continuous operations at the same level of full scale and continuous operations
existing for the HDC Process Media production at the Pensacola Facility as of
the date of this Agreement, and (D) the installed workforce are qualified and
capable of successfully operating the New HDC Line.
(ii)    Operating personnel necessary for operation of the New HDC Line shall be
provided by the Company during the conduct of the Acceptance Test; provided,
however, that Buyer, at Buyer’s sole option, may supply operating personnel for
the conduct of the Acceptance Test, subject to the execution by such personnel
of nondisclosure agreements satisfactory to the Company and the participation
and observation of such testing by the Company. The Company shall use
commercially reasonable efforts to promptly address all deficiencies in the New
HDC Line identified by Buyer during or following the Acceptance Test. Except for
personnel supplied by Buyer, the Acceptance Test shall be conducted at the
Company’s expense.
(iii)    In the event that, upon the completion of the Acceptance Test, the
Acceptance Test has not been successfully completed, the Acceptance Test shall
be repeated (each, an “Additional Acceptance Test”) at the Company’s expense and
the Company shall have the opportunity (with no charge to Buyer) to modify the
New HDC Line in order to successfully complete the Acceptance Test or any
Additional Acceptance Test.
(iv)    Upon completion of the Acceptance Test or any Additional Acceptance
Test, as applicable, Buyer shall promptly, and in any event not later than
ten (10) Business Days following the completion of such Acceptance Test or
Additional Acceptance Test, as applicable, provide the Company with a written
notice setting forth in reasonable detail Buyer’s determination as to whether
such Acceptance Test or Additional Acceptance Test has been successfully
completed and, if such Acceptance Test or Additional Acceptance Test has not
been successfully completed, the basis therefore. The Acceptance Test or any
Additional Acceptance Test, as applicable, shall be deemed successfully
completed at Buyer’s reasonable determination (the “HDC Line Delivery”). Upon
the HDC Delivery, the Company shall provide Buyer with such a number of trained
and qualified employees sufficient to operate the New HDC Line in accordance
with the Replication Standards, which such employees shall be deemed to be
Transferred Employees subject, to the extent applicable, Section 9.7 hereof.
(e)    Confirmatory Acceptance Test. As promptly as reasonably practicable
following the HDC Line Delivery, but in any event prior to the first anniversary
of the HDC Line Delivery, Buyer and the Company shall use commercially
reasonable efforts to conduct an in vitro paired-t test to ensure that the Media
produced by the New HDC Line is equivalent or superior to the Media Acceptance
Criteria (the “Confirmatory Acceptance Test”). Upon completion of the
Confirmatory Acceptance Test, Buyer shall promptly, and in any event not later
than ten (10) Business Days following the completion of such Confirmatory
Acceptance Test, provide the Company with a written notice setting forth in
reasonable detail Buyer’s determination as to whether such Confirmatory
Acceptance Test has been successfully completed

60

--------------------------------------------------------------------------------



and, if such Confirmatory Acceptance Test has not been successfully completed,
the basis therefore. The Confirmatory Acceptance Test shall be deemed
successfully completed at Buyer’s reasonable determination. Upon such successful
completion of the Confirmatory Acceptance Test, Buyer shall release to the
Company the Holdback Amount by wire transfer of immediately available funds to
an account designated by a duly authorized officer of the Company at least five
(5) Business Days prior to the release of such Holdback Amount.
(f)    Timing for Delivery of HDC Line.
(i)    Subject to Section 5.15(f)(ii), the Company agrees that:
(A)    that the New HDC Line shall be delivered and installed in the Puerto Rico
Facility and ready for the Acceptance Test no later than April 30, 2016;
(B)    that the Acceptance Test or any Additional Acceptance Test, as
applicable, shall be successfully completed by August 1, 2016; and
(C)    subject to the Buyer’s commercially reasonable efforts, the Media
validation shall be successfully completed by August 1, 2017.
(ii)    All time periods in Section 5.15(f)(i) shall be tolled during the
existence of a Force Majeure Event and shall be tolled for any period during
which the Company is unable to perform any of the steps required for the HDC
Project as a result of Buyer’s failure to perform its obligations hereunder. In
addition to the foregoing, all time periods in Section 5.15(f)(i) shall be
extended on a day-for-day basis for all changes to the Design Specifications
requested by Buyer, change orders agreed to by the Parties, and the Design
Consulting Period.
(g)    Dispute Resolution. Any dispute arising under Sections 5.15(a) through
(f) inclusive shall be resolved in accordance with the procedures set forth in
Section 10.14.
5.16.    Covenant with Respect to Employment. The Company and Buyer shall comply
with the obligations with respect to employment set forth on Schedule 5.16.
5.17.    Post-Initial Closing Permitting Actions. Each of the Company and Buyer
and their respective applicable Subsidiaries shall take the actions necessary to
transfer any Permits which require individual or joint actions.
5.18.    Training Program. The Company agrees that if, during the term of the
Media Supply Agreement or the Services Agreement, Buyer acquires all the
equipment and machinery and access to a radiation source necessary to conduct
wet grafting operations similar to the Company’s operations conducted at the
Company’s facility in Hauppauge, NY, the Company will cooperate with Buyer to
develop a mutually agreed, one-time training program to be conducted by
appropriate technical and scientific personnel from the Company relating to the
use and practice of any Company Intellectual Property licensed under the License
Agreement necessary to conduct such wet grafting.





61

--------------------------------------------------------------------------------



ARTICLE VI    

CONDITIONS TO CLOSING
6.1.    Conditions to Buyer’s Obligation at the Initial Closing. The obligation
of Buyer to consummate the transactions contemplated by this Agreement at the
Initial Closing is subject to the fulfillment of the following conditions as of
the Initial Closing (any of which may be waived by Buyer, but only in a writing
signed by Buyer):
(a)    Representations and Warranties. The Company Initial Closing
Representations and Warranties and the Company Signing Representations and
Warranties shall have been true and correct on and as of the date of this
Agreement, and except for the Company Initial Closing Representations and
Warranties made as of a particular date (which representations and warranties
shall be true and correct in all respects as of such particular date), the
Company Initial Closing Representations and Warranties which are not qualified
by materiality or Material Adverse Effect shall be true and correct in all
material respects and the Company Initial Closing Representations and Warranties
which are qualified by materiality or Material Adverse Effect shall be true and
correct in all respects, in each case on and as of the Initial Closing as though
then made and as though the Initial Closing Date were substituted for the date
of this Agreement throughout such Company Initial Closing Representations and
Warranties.
(b)    Covenants. The Company shall have performed and complied in all material
respects with all of the covenants and agreements required to be performed by it
under this Agreement on or prior to the Initial Closing.
(c)    Material Adverse Effect. Since the date of this Agreement, there shall
not have occurred any events, occurrences, changes, effects or conditions of any
character which, individually or in the aggregate, have had or would reasonably
be expected to have a Material Adverse Effect.
(d)    Officer’s Certificate. The Company shall have delivered to Buyer a
certificate of the Company’s Chief Executive Officer, dated as of the Initial
Closing Date, certifying to Buyer that the statements set forth in Section
6.1(a), Section 6.1(b) and Section 6.1(c) are true and correct as of the Initial
Closing Date.
(e)    Secretary’s Certificate. The Company shall have delivered to Buyer a
certificate of the Secretary of the Company, dated as of the Initial Closing
Date, certifying as to, (i) the incumbency of officers of the Company executing
documents executed and delivered in connection herewith, (ii) the copies of the
articles of incorporation of the Company and bylaws of the Company, each as in
effect from the date of this Agreement until the Initial Closing Date and (iii)
a copy of the resolutions of the board of directors of the Company authorizing
and approving the applicable matters contemplated hereby.
(f)    Governmental Authorizations. All governmental and regulatory filings,
authorizations and approvals that are required for the transfer of the Initial
Closing Purchased Assets to Buyer and the consummation of the transactions
contemplated hereby shall have been duly made and obtained and shall be in full
force and effect, and all waiting periods (and any extensions thereof)
applicable to the transfer of the Initial Closing Purchased Assets shall have
expired or been terminated.
(g)    No Injunctions or Litigation. No action, suit or proceeding shall be
pending before any court or quasi-judicial or administrative agency of any
federal, state, provincial, local or foreign

62

--------------------------------------------------------------------------------



jurisdiction or before any arbitrator wherein an unfavorable judgment, decree,
injunction, order or ruling would prevent the performance of this Agreement or
any of the transactions contemplated hereby, declare unlawful the transactions
contemplated by this Agreement, or cause such transactions to be rescinded and
no judgment, decree, injunction, order or ruling shall have been entered which
has any of the foregoing effects.
(h)    Effective Transfer of Material Contracts. The Company Group shall have
Effectively Transferred the Material Contracts (other than Material Contracts
exclusively related to the HDC Line); provided, however, that in the case of
Material Contracts with customers of the Product Lines, the Company Group shall
have Effectively Transferred (i) the Material Contracts listed on Schedule
6.1(h) (the “Required Material Contracts”) and (ii) the Material Contracts
(other than the Required Material Contracts) that, together with the Required
Material Contracts, represent 90% of the aggregate revenues generated by all
Material Contracts with customers during the Company’s fiscal year ended July
31, 2011.
(i)    Opinion of Company Mexico Counsel. Buyer shall have received an opinion
of TP Legal, S.C., Tenorio, Torres, Pedrin & Tortolero, local counsel to the
Company in Mexico, in form and substance reasonably satisfactory to Buyer.
(j)    Transfer of Purchased Assets. Except as provided in Section 2.10 and
Section 2.11, except as to the Material Contracts (separately addressed in
Section 6.1(h)) the Company Group shall have delivered good and sufficient
instruments of transfer transferring to Buyer all of its right, title and
interest in and to the Initial Closing Purchased Assets, including, without
limitation, the applicable Transfer Documents, each of which shall have been
executed and delivered by the Company (or its applicable Subsidiary).
(k)    Intellectual Property Assignments. The Company Group shall have executed
and delivered a Trademark Assignment conveying any Company Marks included in the
Purchased Assets, in the form attached hereto as Exhibit D-1; and a Patent
Assignment conveying any Company Patents included in the Purchased Assets, in
the form attached hereto as Exhibit D-2.
(l)    License Agreement. The Company shall have executed and delivered to Buyer
a License Agreement in the form attached hereto as Exhibit E (the “License
Agreement”).
(m)    Supply Agreement. The Company shall have executed and delivered to Buyer
a Supply Agreement in the form attached hereto as Exhibit F (the “Supply
Agreement”).
(n)    Contract Manufacturing Agreement. The Company shall have executed and
delivered to Buyer a Contract Manufacturing Agreement in the form attached
hereto as Exhibit G (the “Contract Manufacturing Agreement”).
(o)    Transition Services Agreements. The Company shall have executed and
delivered to Buyer both of the Transition Services Agreements in the form
attached hereto as Exhibit H-1 and Exhibit H-2 (the “Transition Services
Agreements”).
(p)    Distribution Agreements. The Company shall have executed and delivered to
Buyer Distribution Agreements in the form attached hereto as Exhibit I (the
“Distribution Agreements”).
(q)    Financing. Buyer shall have received the proceeds of the Financing.

63

--------------------------------------------------------------------------------



(r)    Lease Agreement. The Company shall have executed and delivered to Buyer a
lease agreement in the form attached hereto as Exhibit J relating to the Puerto
Rico Facility (the “Lease Agreement”).
(s)    Adjusted EBITDA. The Adjusted EBITDA shall be an amount equal to at least
$62,941,300.
(t)    Required Closing Financial Statements. The Company shall have delivered
to Buyer the Required Closing Financial Statements not less than ten (10)
Business Days prior to the Initial Closing Date.
(u)    Payoff Letters. The Company Group shall have delivered to Buyer payoff
letters with respect to all Indebtedness outstanding as of the Initial Closing
with respect to the Purchased Assets and releases of any and all Liens on the
Purchased Assets held by third parties (other than Permitted Liens) shall have
been obtained.
(v)    Resignation of Mexico Subsidiary Managers. The Company shall have
delivered to Buyer written resignations of the managers of the Mexico Subsidiary
and revocations of all powers of attorney.
(w)    Information Technology Conversion. The Company shall have (i)
demonstrated in a manner reasonably satisfactory to Buyer that the Company’s
information technology systems relating to the Product Lines (the “System”),
which include the Company’s suite of enterprise solution systems specifically
identified on Schedule 6.1(w)(i)) will, as of the Closing Date: (x) have the
ability to connect to Buyer’s corresponding information technology platform
(provided that Buyer has established that portion of the connectivity link
between the System and Buyer’s corresponding system that is within its control),
(y) provide functionality of performance at the level of functionality that the
System provides to the Company immediately prior to Closing and (z) have the
ability to achieve data validation as demonstrated by customary testing
protocols to be agreed in advance by the Company and Buyer and (ii) trained the
employees and related personnel of Buyer that are required to operate the
Buyer’s corresponding information technology system for the Product Lines in
accordance with the training criteria set out in Schedule 6.1(w)(ii).
(x)    FIRPTA Certificates. Each member of the Company Group which is selling
Purchased Assets in the United States hereunder and which is not a “foreign
person” within the meaning of Section 1445(f)(3) of the Code shall have
delivered to Buyer a certificate of non-foreign status, in form and substance
reasonably satisfactory to Buyer, that complies with Section 1445 of the Code
and the Treasury regulations thereunder.
(y)    Title Insurance. Commonwealth Land Title Insurance Company shall have
issued to Buyer (or an Affiliate thereof) a current ALTA owner’s form title
insurance policy dated as of the Initial Closing Date insuring fee simple title
to the Covina Facility substantially in the form of the Title Pro Forma. Such
policy shall provide for a coverage amount equal to the value assigned to the
Covina Facility pursuant to Section 2.4. Buyer and the Company (or their
Affiliates) shall have signed customary closing affidavits and certificates and
taken other steps which are usual and customary in connection with such policy.
6.2.    Conditions to the Company’s Obligations at the Initial Closing. The
obligation of the Company to consummate the transactions contemplated by this
Agreement at the Initial Closing is subject to the fulfillment of the following
conditions as of the Initial Closing (any of which may be waived by the Company,
but only in a writing signed by the Company):

64

--------------------------------------------------------------------------------



(a)    Representations and Warranties. The representations and warranties of
Buyer set forth in Article IV (the “Buyer Initial Closing Representations and
Warranties”) shall have been true and correct on and as of the date of this
Agreement, and except for Buyer Initial Closing Representations and Warranties
made as of a particular date (which representations and warranties shall be true
and correct in all respects as of such particular date), the Buyer Initial
Closing Representations and Warranties which are not qualified by materiality or
material adverse effect shall be true and correct in all material respects and
the Buyer Initial Closing Representations and Warranties which are qualified by
materiality or material adverse effect shall be true and correct in all
respects, in each case on and as of the Initial Closing Date as though then made
and as though the Initial Closing Date were substituted for the date of this
Agreement throughout such Buyer Initial Closing Representations and Warranties.
(b)    Covenants. Buyer shall have performed and complied in all material
respects with all of the covenants and agreements required to be performed by it
under this Agreement on or prior to the Initial Closing.
(c)    Officer’s Certificate. Buyer shall have delivered to the Company a
certificate of the Chief Financial Officer of Buyer, dated as of the Initial
Closing Date, certifying to the Company that the statements set forth in Section
6.2(a) and Section 6.2(b) are true and correct as of the Initial Closing Date.
(d)    Secretary’s Certificate. Buyer shall have delivered to the Company a
certificate of the Secretary of Buyer, dated as of the Initial Closing Date,
certifying as to, (i) the incumbency of officers of Buyer executing documents
executed and delivered in connection herewith, (ii) the copies of the articles
of organization and bylaws of Buyer, each as in effect from the date of this
Agreement until the Initial Closing Date and (iii) a copy of the resolutions of
the board of directors of Buyer authorizing and approving the applicable matters
contemplated hereby.
(e)    Governmental Authorizations. All governmental and regulatory filings,
authorizations and approvals that are required for the transfer of the Initial
Closing Purchased Assets to Buyer and the consummation of the transactions
contemplated hereby shall have been duly made and obtained and shall be in full
force and effect, and all waiting periods (and any extensions thereof)
applicable to the transfer of the Initial Closing Purchased Assets shall have
expired or been terminated.
(f)    No Injunctions or Litigation. No action, suit or proceeding shall be
pending before any court or quasi-judicial or administrative agency of any
federal, state, provincial, local or foreign jurisdiction or before any
arbitrator wherein an unfavorable judgment, decree, injunction, order or ruling
would prevent the performance of this Agreement or any of the transactions
contemplated hereby, declare unlawful the transactions contemplated by this
Agreement, or cause such transactions to be rescinded, and no judgment, decree,
injunction, order or ruling shall have been entered which has any of the
foregoing effects.
(g)    Transfer Documents.    Buyer or its applicable Subsidiary shall have
executed and delivered to the Company each of the Transfer Documents.
(h)    License Agreement. Buyer shall have executed and delivered to the Company
the License Agreement.
(i)    Supply Agreement. Buyer shall have executed and delivered to the Company
the Supply Agreement.

65

--------------------------------------------------------------------------------



(j)    Contract Manufacturing Agreement. Buyer shall have executed and delivered
to the Company the Contract Manufacturing Agreement.
(k)    Transition Services Agreements. Buyer and its Subsidiaries listed therein
shall have executed and delivered to the Company each of the Transition Services
Agreements.
(l)    Distribution Agreements. Buyer shall have executed and delivered to the
Company the Distribution Agreements.
(m)    Lease Agreement. Buyer or its applicable Subsidiary shall have executed
and delivered to the Company the Lease Agreement.
(n)    Guaranty. Buyer shall have executed and delivered to the Company the
guaranty in the form attached hereto as Exhibit K.
(o)    Adjusted EBITDA. The Adjusted EBITDA shall be an amount equal to at least
$61,284,950.
6.3.    Conditions to Buyer’s Obligation at the Subsequent Closing. The
obligation of Buyer to consummate the transactions contemplated by this
Agreement at the Subsequent Closing is subject to the fulfillment of the
following conditions as of the Subsequent Closing (any of which may be waived by
Buyer, but only in a writing signed by Buyer):
(a)    Representations and Warranties. The Company Signing Representations and
Warranties shall have been true and correct on and as of the date of this
Agreement, and except for the Company Subsequent Closing Representations and
Warranties and the Company Signing Representations and Warranties made as of a
particular date (which representations and warranties shall be true and correct
in all respects as of such particular date), the Company Subsequent Closing
Representations and Warranties and the Company Signing Representations and
Warranties which are not qualified by materiality or Material Adverse Effect
shall be true and correct in all material respects and the Company Subsequent
Closing Representations and Warranties and the Company Signing Representations
and Warranties which are qualified by materiality or Material Adverse Effect
shall be true and correct in all respects, in each case on and as of the
Subsequent Closing as though then made and as though the Subsequent Closing Date
were substituted for the date of this Agreement throughout such Company
Subsequent Closing Representations and Warranties and the Company Signing
Representations and Warranties.
(b)    Covenants. The Company shall have performed and complied in all material
respects with all of the covenants and agreements required to be performed by it
under this Agreement on or prior to the Subsequent Closing.
(c)    Material Adverse Effect. Since the date of this Agreement, there shall
not have occurred any events, occurrences, changes, effects or conditions of any
character which, individually or in the aggregate, have had or would reasonably
be expected to have a Material Adverse Effect solely with respect to the HDC
Line.
(d)    Officer’s Certificate. The Company shall have delivered to Buyer a
certificate of the Company’s Chief Executive Officer, dated as of the Subsequent
Closing Date, certifying to Buyer that the statements set forth in Section
6.3(a), Section 6.3(b) and Section 6.3(c) are true and correct as of the
Subsequent

66

--------------------------------------------------------------------------------



Closing Date.
(e)    Governmental Authorizations. All governmental and regulatory filings,
authorizations and approvals that are required for the transfer of the
Subsequent Closing Purchased Assets to Buyer and the consummation of the
transactions contemplated hereby shall have been duly made and obtained and
shall be in full force and effect, and all waiting periods (and any extensions
thereof) applicable to the transfer of the Subsequent Closing Purchased Assets
shall have expired or been terminated.
(f)    No Injunctions or Litigation. No action, suit or proceeding shall be
pending before any court or quasi-judicial or administrative agency of any
federal, state, provincial, local or foreign jurisdiction or before any
arbitrator wherein an unfavorable judgment, decree, injunction, order or ruling
would prevent the performance of this Agreement or any of the transactions
contemplated hereby, declare unlawful the transactions contemplated by this
Agreement, or cause such transactions to be rescinded and no judgment, decree,
injunction, order or ruling shall have been entered which has any of the
foregoing effects.
(g)    Effective Transfer of Purchased Contracts. The Company Group shall have
Effectively Transferred the Purchased Contracts related to the HDC Line.
(h)    HDC Line Delivery. The HDC Line Delivery shall have occurred.
(i)    Transfer of Subsequent Closing Purchased Assets. The Company Group shall
have delivered good and sufficient instruments of transfer transferring to Buyer
all of its right, title and interest in and to the Subsequent Closing Purchased
Assets, including, without limitation, any applicable Transfer Documents, each
of which shall have been executed and delivered by the Company (or its
applicable Subsidiary).
(j)    Amendment to Lease Agreement. The Company or its applicable Subsidiary
shall have executed and delivered to Buyer an amendment to the Lease Agreement
increasing the Floor Space (as defined in the Lease Agreement) with respect to
the area of the Puerto Rico Facility occupied by the HDC Line with a
corresponding increase to the proportionate share of expenses to be paid by
Buyer (the “Amendment to Lease Agreement”).
(k)    Services Agreement. The Company or its applicable Subsidiary shall have
executed and delivered to Buyer a services agreement with respect to the
treatment of Media at the Company’s Hauppauge, New York facility in
substantially similar form to the Supply Agreement, where applicable, which
shall provide for such treatment of Media at a price per linear foot specified
in Schedule 6.3(k), escalated annually starting August 1, 2011 in accordance
with the adjustment formula utilizing the changes in the Product Price Index as
set forth in Section 4.1 of the Supply Agreement (the “Services Agreement”).
6.4.    Conditions to the Company’s Obligations at the Subsequent Closing. The
obligation of the Company to consummate the transactions contemplated by this
Agreement at the Subsequent Closing is subject to the fulfillment of the
following conditions as of the Subsequent Closing (any of which may be waived by
the Company, but only in a writing signed by the Company):
(a)    Representations and Warranties. The representations and warranties of
Buyer set forth in Section 4.1, Section 4.2, Section 4.3, Section 4.5, Section
4.6, Section 4.7 and Section 4.8 (the “Buyer Subsequent Closing Representations
and Warranties”) shall have been true and correct on and as of the date

67

--------------------------------------------------------------------------------



of this Agreement, and except for the Buyer Subsequent Closing Representations
and Warranties made as of a particular date (which representations and
warranties shall be true and correct in all respects as of such particular
date), the Buyer Subsequent Closing Representations and Warranties which are not
qualified by materiality or material adverse effect shall be true and correct in
all material respects and the Buyer Subsequent Closing Representations and
Warranties which are qualified by materiality or material adverse effect shall
be true and correct in all respects, in each case on and as of the Subsequent
Closing as though then made and as though the Subsequent Closing Date were
substituted for the date of this Agreement throughout such Buyer Subsequent
Closing Representations and Warranties.
(b)    Covenants. Buyer shall have performed and complied in all material
respects with all of the covenants and agreements required to be performed by it
under this Agreement on or prior to the Subsequent Closing.
(c)    Officer’s Certificate. Buyer shall have delivered to the Company a
certificate of the Chief Financial Officer of Buyer, dated as of the Subsequent
Closing Date, certifying to the Company that the statements set forth in Section
6.4(a) and Section 6.4(b) are true and correct as of the Subsequent Closing
Date.
(d)    Governmental Authorizations. All governmental and regulatory filings,
authorizations and approvals that are required for the transfer of the
Subsequent Closing Purchased Assets to Buyer and the consummation of the
transactions contemplated hereby shall have been duly made and obtained and
shall be in full force and effect, and all waiting periods (and any extensions
thereof) applicable to the transfer of the Subsequent Closing Purchased Assets
shall have expired or been terminated.
(e)    No Injunctions or Litigation. No action, suit or proceeding shall be
pending before any court or quasi-judicial or administrative agency of any
federal, state, provincial, local or foreign jurisdiction or before any
arbitrator wherein an unfavorable judgment, decree, injunction, order or ruling
would prevent the performance of this Agreement or any of the transactions
contemplated hereby, declare unlawful the transactions contemplated by this
Agreement, or cause such transactions to be rescinded, and no judgment, decree,
injunction, order or ruling shall have been entered which has any of the
foregoing effects.
(f)    Amendment to Lease Agreement. Buyer or its applicable Subsidiary shall
have executed and delivered to the Company the Amendment to Lease Agreement.
(g)    Services Agreement. Buyer or its applicable Subsidiary shall have
executed and delivered to the Company the Services Agreement.




ARTICLE VII    

TERMINATION
7.1.    Termination. This Agreement may be terminated at any time prior to the
Initial Closing:
(a)    by mutual written consent of the Company and Buyer;

68

--------------------------------------------------------------------------------



(b)    by written notice to the other Party, by the Company, on the one hand, or
Buyer, on the other hand, if the Initial Closing has not occurred on or prior to
August 1, 2012; provided, however, that neither Buyer nor the Company, as the
case may be, shall be entitled to terminate this Agreement pursuant to this
Section 7.1(b) if such Party’s or Parties’ failure to perform any of its
obligations hereunder or under any other Transaction Document has prevented the
consummation of the transactions contemplated hereby at or prior to such time;
(c)    by written notice to the other Party, by the Company, on the one hand, or
Buyer, on the other hand, if any Governmental Entity of competent jurisdiction
has issued a final and non-appealable order, decree, judgment, injunction or
ruling or taken any other action enjoining, restraining or otherwise prohibiting
the consummation of the transactions contemplated hereby; provided that the
Party seeking to terminate this Agreement shall have used its commercially
reasonable efforts to have such order, decree, judgment, injunction or ruling
lifted if and to the extent required under Section 5.5;
(d)    by written notice to the Updating Party, by the Notified Party during a
Notice Period upon a Schedule Update Termination Event;
(e)    by the Company, upon written notice to Buyer, if the Company is not then
in breach of any provision of this Agreement, upon a breach of any
representation, warranty or covenant of Buyer contained in this Agreement that
would result in the failure of a condition set forth in Section 6.2(a) or
Section 6.2(b); provided that such breach is not capable of being cured or has
not been cured within thirty (30) days after the giving of written notice
thereof by the Company to Buyer;
(f)    by Buyer, upon written notice to the Company, if Buyer is not then in
breach of any provision of this Agreement, upon a breach of any representation,
warranty or covenant of the Company contained in this Agreement that would
result in the failure of a condition set forth in Section 6.1(a) or Section
6.1(b); provided that such breach is not capable of being cured or has not been
cured within thirty (30) days after the giving of written notice thereof by
Buyer to the Company;
(g)    by Buyer, upon written notice to the Company, if the Financing shall not
have occurred, or it becomes apparent that such Financing will not occur by
August 1, 2012, unless such failure shall be due to the failure of Buyer to
perform or comply with any of the covenants, agreements or conditions hereof to
be performed or complied with by it prior to the Initial Closing; or
(h)    by Buyer, upon written notice to the Company during the Confirmatory Due
Diligence Review Period upon a Confirmatory Due Diligence Termination Event.
This Agreement may be terminated after the Initial Closing but prior to the
Subsequent Closing by written notice to the other Party, by the Company, on the
one hand, or Buyer, on the other hand, if the Subsequent Closing has not
occurred on or prior to July 31, 2017; provided, however, that neither Buyer nor
the Company, as the case may be, shall be entitled to terminate this Agreement
pursuant hereto if such Party’s or Parties’ failure to perform any of its
obligations hereunder or under any other Transaction Document has prevented the
consummation of the transactions contemplated hereby at or prior to such time.
7.2.    Effect of Termination. In the event of termination of this Agreement in
accordance with Section 7.1, this Agreement shall forthwith become void and
there shall be no Liability on the part of any Party to any other Party or its
stockholders, Affiliates, directors or officers under this Agreement, except for
the provisions of Section 7.2, Section 7.3, Section 9.3, Section 9.4(b)(i),
Section 9.4(c) and Section 9.4

69

--------------------------------------------------------------------------------



(d) and Article X shall continue in full force and effect and except that
nothing herein shall relieve any Party from Liability for any breach of this
Agreement prior to such termination.
7.3.    Break Fee. Notwithstanding any provision to the contrary contained in
this Agreement, if either Party refuses to consummate the transactions
contemplated hereby despite the satisfaction of each of the conditions set forth
herein for the Initial Closing applicable to such Party, and so long as the
other Party is not in breach of any of its representations, warranties,
covenants or agreements set forth herein to an extent that would permit the
refusing Party not to consummate the Initial Closing pursuant to this Agreement,
then the non-breaching Party shall have the right to demand from the refusing
Party, and within two (2) Business Days of receipt of such demand, the refusing
Party shall pay the non-breaching Party, an amount in immediately available
funds equal to $17,000,000 (the “Break Fee”). The provision for payment of
liquidated damages in this Section 7.3 has been included because the actual
damages to be incurred by the non-breaching Party under the circumstances
described in this Section 7.3 are reasonably expected to approximate the amount
of liquidated damages set forth in this Section 7.3 and because the actual
amount of such damages would be difficult if not impossible to measure
precisely. The non-breaching Party acknowledges and agrees that the payment of
the Break Fee shall be its sole and exclusive remedy, at law and in equity,
under the circumstances described in this Section 7.3, and the non-breaching
Party will not seek to take any action (including, without limitation, any
injunctive or similar action or seeking specific performance of this Agreement)
which is inconsistent with such exclusive remedy.




ARTICLE VIII    

INDEMNIFICATION AND RELATED MATTERS
8.1.    Survival; Risk Allocation.
(a)    Survival of Representations, Warranties, Covenants and Agreements. All
representations, warranties, covenants and agreements set forth in this
Agreement, the other Transaction Documents or in any certificate delivered in
connection with this Agreement or the transactions contemplated by this
Agreement shall survive each of the Closings. Notwithstanding the foregoing, no
Party shall be entitled to recover for any Loss pursuant to Section 8.2(a)(i) or
8.2(b)(i) unless written notice of a claim thereof is delivered to the other
Party no later than thirty (30) days following the Applicable Limitation Date.
For purposes of this Agreement, the term “Applicable Limitation Date” shall mean
(i) with respect to the Company Initial Closing Representations and Warranties,
the Company Signing Representations and Warranties and the Buyer Initial Closing
Representations and Warranties, the second anniversary of the Initial Closing
Date and (ii) with respect to the Company Subsequent Closing Representations and
Warranties and the Buyer Subsequent Closing Representations and Warranties, the
second anniversary of the Subsequent Closing Date; provided that the Applicable
Limitation Date shall be the 60th day after expiration of the applicable statute
of limitations (including any extensions thereto to the extent that such statute
of limitations may be tolled) with respect to the following Losses: with respect
to any Loss arising from or related to a breach of any of the Fundamental
Representations and Warranties and the representations and warranties of Buyer
set forth in Section 4.1 (Organization; Corporate Power) and Section 4.2
(Authorization of Transactions).
(b)    Special Rule for Fraud. Notwithstanding anything in this Article VIII to
the contrary, in the event any Party to this Agreement perpetrates a fraud on
another Party hereto any Party that suffers

70

--------------------------------------------------------------------------------



any Loss by reason thereof shall be entitled to seek recovery therefor without
regard to any limitation set forth in this Agreement (whether a temporal
limitation, a dollar limitation or otherwise), provided that in no event shall a
Party’s Liability to another Party with respect to this Agreement, the
Transaction Documents or any matter related to either shall ever exceed the
Total Purchase Price.
(c)    Risk Allocation. The representations, warranties, covenants and
agreements made herein, as modified by the Schedules attached hereto, together
with the indemnification provisions herein, are intended among other things to
allocate the economic cost and the risks inherent in the transactions
contemplated hereby between the Parties and, accordingly, a Party shall be
entitled to the indemnification or other remedies provided in this Agreement by
reason of any breach of any such representation, warranty, covenant or
agreement, as modified by the Schedules attached hereto, by another Party
notwithstanding whether such Party or any employee, representative or agent of
the Party seeking to enforce a remedy knew or had reason to know of such breach
and regardless of any investigation by such Party.
8.2.    Indemnification.
(a)    Company’s Indemnification. From and after each of the relevant Closings,
and subject to each of the limitations set forth in this Article VIII, the
Company shall indemnify Buyer and its officers, directors, employees, agents,
representatives, Affiliates, successors and permitted assigns (collectively, the
“Buyer Parties”) and hold each of them harmless from and against and pay on
behalf of or reimburse such Buyer Parties in respect of any loss, Liability,
demand, claim, action, cause of action, cost, damage, deficiency, Tax, penalty,
fine or expense, whether or not arising out of third party claims (including,
without limitation, interest, penalties, reasonable attorneys’, accountants’ and
other professionals’ fees and expenses, court costs and all amounts paid in
investigation, defense or settlement of any of the foregoing) (collectively,
“Losses” and individually, a “Loss”) which any such Buyer Party may suffer,
sustain or become subject to, as a result of, in connection with, relating or
incidental to or by virtue of:
(i)    the breach of any of the (A) Company Initial Closing Representations and
Warranties made by the Company contained in this Agreement as of the date hereof
or as of the Initial Closing Date or in any certificate delivered in connection
herewith or therewith, (B) Company Signing Closing Representations and
Warranties as of the date hereof or any Closing Date or in any certificate
delivered in connection herewith or therewith or (C) Company Subsequent Closing
Representations and Warranties as of the Subsequent Closing Date or in any
certificate delivered in connection therewith;
(ii)    the breach of any covenant or agreement by the Company contained in this
Agreement or any certificate delivered in connection herewith;
(iii)    any assertion that the operation of the Product Lines, or any activity
by the Company related to the Product Lines, or the manufacture, use,
importation, offer for sale and/or sale of any Product, infringes or violates
any Third Party IP Asset or constitutes a misappropriation of any subject matter
of any Third Party IP Asset;
(iv)    the assertion against any Buyer Party of any Excluded Liability;
(v)    the breach of any Delayed Delivery Contract during the Delayed Delivery
Period; or

71

--------------------------------------------------------------------------------



(vi)    any Taxes (i) of the Mexico Subsidiary for any Pre-Closing Tax Period;
and (ii) imposed on the Mexico Subsidiary as a transferee or successor, by
contract or otherwise.
For purposes of this Section 8.2(a), any qualifications as to (a) materiality,
using the term “material” (or any variation thereof) or “Material Adverse
Effect”, or (b) knowledge, using the “Knowledge of the Company”, in any
representation or warranty shall be disregarded for purposes of determining
whether a breach of a representation or warranty (or failure of any
representation or warranty to be true and correct) exists and shall not be taken
into account in determining the amount of any Loss with respect to any breach or
failure of such representation or warranty to be true and correct in any
respect.
(b)    Buyer Indemnification. From and after each of the relevant Closings, and
subject to each of the limitations set forth in this Article VIII, Buyer shall
indemnify the Company and its officers, directors, employees, agents,
representatives, Affiliates, successors and permitted assigns (collectively, the
“Company Parties”) and hold each of them harmless from and against and pay on
behalf of or reimburse the Company Parties in respect of any Loss which any such
Company Party may suffer, sustain or become subject to, as the result of, in
connection with, relating to or incidental to or by virtue of:
(i)    the breach by Buyer of any of the (A) Buyer Initial Closing
Representations and Warranties made by Buyer contained in this Agreement as of
the date hereof or as of the Initial Closing Date or in any certificate
delivered in connection herewith or therewith or (B) Buyer Subsequent Closing
Representations and Warranties as of the Subsequent Closing Date or in any
certificate delivered in connection therewith;
(ii)    the breach of any covenant or agreement made by Buyer contained in this
Agreement or any certificate delivered in connection herewith; or
(iii)    the assertion against any Company Party of any Assumed Liability.
For purposes of this Section 8.2(b), any qualifications as to (a) materiality,
using the term “material” (or any variation thereof) or (b) knowledge, using the
“Knowledge of Buyer”, in any representation or warranty shall be disregarded for
purposes of determining whether a breach of a representation or warranty (or
failure of any representation or warranty to be true and correct) exists and
shall not be taken into account in determining the amount of any Loss with
respect to any breach or failure of such representation or warranty to be true
and correct in any respect.
(c)    Limitations on Indemnity. Subject to Section 8.1(a), the indemnification
provided for in Section 8.2(a)(i) and Section 8.2(b)(i) above is subject to the
following limitations:
(i)    No Party shall be liable hereunder with respect to claims referred to in
Section 8.2(a)(i) or Section 8.2(b)(i) above unless the other Party gives
written notice thereof within thirty (30) days following the Applicable
Limitation Date. Notwithstanding any implication to the contrary contained in
this Agreement, so long as a Party delivers written notice of a claim no later
than thirty (30) days following the Applicable Limitation Date, the other Party
shall be required to indemnify hereunder for all Losses that such Parties may
incur (subject to clause (c)(ii) below, to the extent applicable) in respect of
the matters that are the subject of such claim, regardless of when incurred.
(ii)    Notwithstanding anything contained in this Agreement to the contrary
(but subject to the remainder of this Section 8.2(c)(ii)), no Indemnifying Party
shall be liable to the Buyer

72

--------------------------------------------------------------------------------



Parties or the Company Parties, as the case may be, (A) for any Loss arising
under Section 8.2(a)(i) or Section 8.2(b)(i) above unless the aggregate amount
of all Losses incurred by the Buyer Parties or the Company Parties, as
applicable, exceeds $3,700,000 (the “Basket”), in which case such Indemnifying
Party shall be liable for the extent of such excess over the Basket, and (B) for
any Loss arising under Section 8.2(a)(i) or Section 8.2(b)(i) to the extent that
the aggregate amount of all such Losses exceeds $80,000,000 (the “Cap”).
Notwithstanding anything contained in this Agreement to the contrary, the Basket
and the Cap shall not apply with respect to any Loss arising from or related to
a breach of the Fundamental Representations and Warranties and the
representations and warranties of Buyer set forth in Section 4.1(Organization;
Corporate Power) and Section 4.2 (Authorization of Transactions).
(d)    Procedure. If a Party seeks indemnification under this Article VIII, such
Party (the “Indemnified Party”) shall give written notice to the other Party
(the “Indemnifying Party”) promptly after receiving written notice of any
action, lawsuit, proceeding, investigation or other claim against it (if by a
third party) or discovering the Liability, obligation or facts giving rise to
such claim for indemnification, describing the claim, the amount thereof (if
known and quantifiable), and the basis thereof; provided that the failure to so
notify the Indemnifying Party promptly shall not relieve the Indemnifying Party
of its Liabilities hereunder except to the extent such failure shall have
materially prejudiced the Indemnifying Party. In that regard, if any action,
lawsuit, proceeding, investigation or other claim shall be brought or asserted
by any third party that, if adversely determined, would entitle the Indemnified
Party to indemnity pursuant to Article VIII, the Indemnified Party shall notify
promptly the Indemnifying Party of the same in writing, specifying in reasonable
detail the basis of such claim, and the Indemnifying Party shall be entitled to
control the defense of such action, lawsuit, proceeding, investigation or other
claim giving rise to the Indemnified Party’s claim for indemnification at the
Indemnifying Party’s expense, and at the Indemnifying Party’s option (subject to
the limitations set forth below) shall be entitled to appoint lead counsel of
such defense with a reputable counsel reasonably acceptable to the Indemnified
Party; provided that, in the event that the Indemnifying Party elects to control
such defense, such Indemnifying Party shall be deemed to have agreed to be fully
responsible (with no reservation of rights) for all Losses relating to such
claim, subject to the limitations set forth in Section 8.2(c)(ii).
Within fifteen (15) days after receiving written notice of an indemnification
claim, the Indemnifying Party shall give written notice to the Indemnified Party
stating whether it disputes all or any portion of the claim. If the Indemnifying
Party fails to give written notice to the Indemnified Party that it disputes an
indemnification claim within fifteen (15) days after receipt of notice thereof,
the Indemnifying Party shall be deemed to have accepted and agreed to the claim,
which shall become immediately due and payable subject to the limitations set
forth in Section 8.2(c)(ii).
Notwithstanding any provision contained herein to the contrary, the Indemnifying
Party shall not have the right to assume control of the defense of an
indemnification claim hereunder and shall pay the reasonable fees and expenses
of counsel retained by the Indemnified Party, if the claim over which the
Indemnifying Party seeks to assume control (i) seeks non-monetary relief,
(ii) involves criminal or quasi-criminal allegations or (iii) involves a claim
that the Indemnifying Party failed or is failing to vigorously prosecute or
defend.
The foregoing paragraph shall not apply to any third-party claim that relates
solely to (i) any Excluded Liabilities or Excluded Assets, over which the
Company shall have exclusive control, or (ii) any Assumed Liabilities, over
which Buyer shall have exclusive control, including, without limitation, the
right to control the defense or settlement of any such claim; provided that the
Indemnified Party shall be entitled to participate

73

--------------------------------------------------------------------------------



in the defense of any such third-party claim to the extent reasonably required
to protect such Indemnified Party’s interests.
If the Indemnifying Party exercises the right to control the defense of any
third-party claim as provided above, then the Indemnified Party shall have the
right to employ its own counsel in any such action and to participate in the
defense thereof at its own expense, unless the Indemnifying Party has
specifically authorized the employment of such counsel in writing, in which case
the fees and expenses of such counsel shall be borne by the Indemnifying Party.
Similarly, if the Indemnified Party controls the defense of any such claim, then
the Indemnifying Party shall have the right to employ its own counsel in any
such action and to participate in the defense thereof at its own expense. If, on
the basis of a written opinion of outside counsel to be provided to the
Indemnifying Party, the Indemnified Party reasonably determines that there
exists a conflict of interest that would make it inappropriate for the same
counsel to represent both the Indemnified Party and the Indemnifying Party, then
the Indemnified Party shall be entitled to retain its own counsel in each
jurisdiction for which the Indemnified Party reasonably determines counsel is
required, at the expense of the Indemnifying Party.
In the event that the Indemnifying Party exercises the right to control the
defense of any third-party claim as provided above, then the Indemnified Party
shall cooperate with the Indemnifying Party in such defense. Similarly, in the
event that the Indemnified Party is, directly or indirectly, controlling the
defense of any such claim, then the Indemnifying Party shall cooperate with the
Indemnified Party in such defense. The Indemnifying Party shall obtain the prior
written consent of the Indemnified Party (such consent not to be unreasonably
withheld, delayed or conditioned) before entering into any settlement of a claim
or ceasing to defend such claim.
(e)    Payments. Upon the earlier to occur of (i) the agreement of the
Indemnifying Party to pay the amount claimed by an Indemnified Party in a claim
notice, or (ii) a final determination that any amount is payable by an
Indemnifying Party hereunder, such Indemnifying Party shall pay the Indemnified
Party as soon as commercially practicable but in no event more than three (3)
Business Days thereafter.
(f)    Tax Treatment of Indemnity Payments. The Parties agree to treat all
payments made pursuant to this Article VIII as adjustments to the Total Purchase
Price for Tax purposes and that such treatment shall govern for purposes hereof,
except to the extent that the Laws of a particular jurisdiction provide
otherwise.
(g)    Mitigation. The Indemnified Party will use its commercially reasonable
efforts to mitigate any Loss with respect to which it may be entitled to seek
indemnification pursuant to this Agreement; provided, however, that, for the
purpose of mitigating any such Loss, no Indemnified Party shall be required to
(i) incur any material out-of-pocket costs or expenses or pay any other material
amounts to third parties, except to the extent that the Indemnifying Party has
acknowledged in writing that such costs, expenses or other amounts constitute
indemnifiable Losses hereunder, (ii) make any claims (other than claims under
existing insurance policies) or initiate any legal proceedings against third
parties, or (iii) take any other action to the extent such action would
adversely affect such Party in any material respect.
(h)    Exclusive Remedy. Subject to Section 7.3, Section 8.1(a) and
Section 10.10, from and after each of the relevant Closings, the indemnification
provided pursuant to this Article VIII shall be the sole and exclusive remedy
hereto for any Loss resulting from, with respect to or arising out of any breach
or claim in connection with this Agreement and the Transfer Documents, any
Schedule hereto or thereto and any certificate delivered in connection herewith
or therewith, regardless of the cause of action. Except as

74

--------------------------------------------------------------------------------



otherwise provided in Section 7.3 and Section 10.10, nothing contained in this
Agreement shall limit a Party’s right to pursue (i) equitable remedies,
including, without limitation, injunctive relief and specific performance, or
(ii) any rights and remedies of such Party under the License Agreement, Contract
Manufacturing Agreement, Supply Agreement, Services Agreement or Transition
Services Agreements.
(i)    Environmental Matters. Notwithstanding anything to the contrary set forth
in this Agreement the obligation of the Company to indemnify the Buyer Parties
under Section 8.2(a) is subject to the following limitations:
(i)    With respect to any post-Closing remedial, response or other
investigation or cleanup action constituting an Environmental Liability
(“Remedial Action”) that gives rise to an indemnification obligation of the
Company under Section 8.2(a), the Parties shall consult and cooperate with each
other in preparing all strategies and plans concerning the development and
implementation of the Remedial Action in accordance with the terms of this
Section 8.2(i). The Parties shall mutually conduct and control the Remedial
Action in all respects, including drafting and filing any and all instruments,
reports, documents, and other responses to any Governmental Entity, in
connection with any Remedial Action. The Parties shall develop and implement any
Remedial Action subject to this Section 8.2(i) utilizing the least stringent
clean-up standards and the least costly remediation methods that are allowed
under applicable Environmental Requirements, including risk based remedies,
institutional and engineering controls, and deed restrictions provided such
Remedial Action does not unreasonably interfere with the Buyer Parties’ then
current operation of the Product Lines (including consideration of costs
incurred in the future). The Buyer Parties will provide the Company (or its
representatives) with reasonable access to any real property involved in any
Remedial Action for the sole purpose of undertaking, supervising or monitoring
any Remedial Action undertaken under this Section 8.2(i) and shall cooperate
with the Company to file any deed restrictions or other legal controls required
to implement any Remedial Action conducted by the Parties.
(ii)    The Company shall not have any Liability with respect to and to the
extent any post-Closing Remedial Action undertaken by the Buyer Parties that is
not legally required by applicable Environmental Requirements or by a
Governmental Entity and does not otherwise conform to the requirements of clause
(i) above. Further, the Company shall not be responsible for any Remedial Action
to the extent it arises out of sampling and analysis of any environmental media
conducted subsequent to any Closing by or on behalf of, or at the request or
solicitation of, Buyers Parties unless such sampling and analysis is: (i)
required by Environmental Requirements or ordered or required by a Governmental
Entity; (ii) performed in connection with the construction, expansion,
renovation, or repair of buildings and other structures (including underground
piping and conveyances); or (iii) conducted in reasonable response to any spill
or emergency situation occurring within a reasonable time following such spill
or emergency situation; in each case, after providing the Company with a
reasonable opportunity, where appropriate, to challenge any alleged legal
requirement to take any enumerated actions.
(j)    LIMITATION ON LIABILITY. EXCEPT FOR LIABILITY ARISING OUT OF THE
COMPANY’S INDEMNIFICATION OBLIGATIONS UNDER SECTION 8.2(a)(iii), NOTWITHSTANDING
ANY OTHER PROVISION OF THIS AGREEMENT OR ANY TRANSACTION DOCUMENT TO THE
CONTRARY, IN NO EVENT WILL ANY PARTY OR ANY OF ITS AFFILIATES BE LIABLE FOR ANY
SPECIAL, INCIDENTAL, INDIRECT, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES
(INCLUDING LOST PROFITS, LOSS OF GOODWILL OR LOST SALES) IN CONNECTION WITH
LOSSES ARISING OUT OF THE CONDUCT OF SUCH PARTY

75

--------------------------------------------------------------------------------



PURSUANT TO THIS AGREEMENT REGARDLESS OF WHETHER THE NONPERFORMING PARTY WAS
ADVISED OF THE POSSIBILITY OF SUCH DAMAGES OR NOT, PROVIDED, HOWEVER, THAT
SPECIAL, INCIDENTAL, INDIRECT, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES
(INCLUDING LOST PROFITS, LOSS OF GOODWILL OR LOST SALES) OF THIRD PARTIES THAT
ARE AN ELEMENT OF A THIRD PARTY CLAIM SUBJECT TO INDEMNIFICATION UNDER THIS
AGREEMENT TO THE EXTENT DETERMINED BY A COURT OF COMPETENT JURISDICTION TO BE
THE RESPONSIBILITY OF A PARTY AND ACTUALLY PAID BY SUCH PARTY WILL CONSTITUTE
IDENTIFIABLE DAMAGES UNDER THIS AGREEMENT AND DIRECT DAMAGES BETWEEN THE
PARTIES.




ARTICLE IX    

ADDITIONAL AGREEMENTS
9.1.    Tax Matters.
(a)    Certain Taxes and Fees. Each of Buyer and the Company shall be
responsible for, as and when due, one-half of all transfer, documentary, sales,
use, stamp, registration, mortgage-cadastrial and other such Taxes and fees
(including any penalties and interest thereon but not including any value added
or similar tax) (collectively, “Transfer Taxes”) incurred by reason of the
transfer of the Purchased Assets and the Assumed Liabilities under this
Agreement. Buyer shall file all necessary Tax Returns and other documentation
with respect to all such Transfer Taxes, and if required by applicable Law, any
of the other Parties hereto will execute and join in the execution of any such
filing.
(b)    Value Added Taxes.
(i)    Any value added tax, goods and services tax, similar indirect tax or any
tax analogous (collectively, “VAT”) shall be added to the amounts invoiced
pursuant to this Agreement and any local asset transfer agreement as required by
applicable Law. In the event of any amendment to VAT legislation or for any
other reason the sums invoiced without VAT in accordance with this Agreement and
any local asset transfer agreement become subject to VAT, then the applicable
invoices shall be deemed to be exclusive of VAT (if any) and the party receiving
such invoices shall, in addition to the sums payable, pay the invoicing party,
on receipt of a valid VAT invoice, the full amount of VAT chargeable thereon.
(ii)    Buyer and its Affiliates shall be responsible for all VAT imposed by
applicable taxing authorities to any payment hereunder, whether or not such VAT
is shown on any invoices. If the Company and its Affiliates is required to pay
any part of such VAT, Buyer and its Affiliates shall reimburse the Company and
its Affiliates for such VAT.
(c)    Withholding Taxes. Buyer shall provide the Company not less than thirty
(30) days written notice prior to the Initial Closing of withholding Tax
obligations Buyer believes are reasonably likely to be imposed in connection
with the Buyer Group’s payment of the Initial Closing Purchase Price at the
Initial Closing and, thereafter, the Parties shall use commercially reasonable
efforts to develop a plan, to be mutually agreed between the Parties prior to
the Initial Closing, relating to any potential withholding Tax obligation of
Buyer Group in respect of the Initial Closing Purchase Price. Such plan shall
result in no adverse financial impact, beyond de minimus amounts, on the Buyer
Parties or delay the Initial Closing.

76

--------------------------------------------------------------------------------



Based upon and in accordance with such agreed plan but in any event as required
by Law, Buyer shall be entitled to deduct and withhold from any consideration
deliverable pursuant to this Agreement such amounts as are required to be
deducted or withheld from such consideration under the Code or any provision of
state, local or non-U.S. Tax Law. To the extent such amounts are so deducted or
withheld, such amounts shall be treated for all purposes under this Agreement as
having been paid.
(d)    Cooperation on Tax Matters. The Parties shall cooperate fully, as and to
the extent reasonably requested by any other Party, in connection with the
filing of Tax Returns, and any audit, litigation or other proceeding with
respect to Taxes. Such cooperation shall include the retention and (upon the
other Party’s request) the provision of records and information which are
reasonably relevant to any such audit, litigation or other proceeding and making
employees available on a mutually convenient basis to provide additional
information and explanation of any material provided hereunder. Each Party shall
provide to the others, within ten (10) Business Days of the receipt thereof, any
Tax-related communications and notices it receives which may impact the other
Party’s Tax Liability or filing responsibilities.
9.2.    Further Assurances. Without limiting the other provisions of this
Agreement, upon the terms and subject to the conditions herein, prior to and
following the each of the Closings, each Party agrees to use commercially
reasonable efforts to cooperate fully with the other Party and to execute such
further instruments, documents and agreements, and to give such further written
assurances, as may be reasonably requested by any other party to evidence and
reflect better the transactions contemplated by this Agreement and the
Transaction Documents and to carry into effect the intents and purposes of this
Agreement.
9.3.    Expenses. Except as otherwise provided herein or in any of the
Transaction Documents, each of the Parties shall pay all of its own fees, costs
and expenses (including, without limitation, fees, costs and expenses of legal
counsel, investment bankers, brokers or other representatives and consultants
and appraisal fees, costs and expenses) incurred in connection with the
negotiation of the Letter of Intent, this Agreement, the other Transaction
Documents, the performance of its obligations hereunder and thereunder, and the
consummation of the transactions contemplated hereby and thereby.
9.4.    Non-Competition, Non-Solicitation and Confidentiality.
(a)    Non-Competition. During the period beginning on the Initial Closing Date
and ending on the fifth anniversary of the Initial Closing Date (provided that
such period shall be extended by and for the duration of any period of time
during which the Company Group is in violation of this Section 9.4(a)) (the
“Non-Compete Period”), the Company Group shall not, and shall not authorize or
permit any of their respective Affiliates to, directly or indirectly, engage in
any business or activities which compete with the Product Lines (other than the
production and sale of HDC Process Media until the Subsequent Closing or such
later date as may be provided in the Supply Agreement) as conducted by the
Company Group prior to the Initial Closing Date (collectively the “Restricted
Business”) in (i) any state in the United States and (ii) any country outside
the United States in which the Company Group engages in any of the foregoing
businesses with respect to the Product Lines as of the Initial Closing Date;
provided that ownership of less than 1% of the outstanding stock of any
publicly-traded corporation shall not be deemed to be engaging solely by reason
thereof in any of such businesses.
(b)    Non-Solicitation.
(i)    During the period beginning on the date of this Agreement and ending on
the first anniversary of the earlier of (A) the Initial Closing Date and (B) the
termination of this Agreement

77

--------------------------------------------------------------------------------



in accordance with the terms hereof, each Party (as applicable, the “Restricted
Party”) agrees that, without the prior written consent of the other Party (as
applicable, the “Protected Party”), the Restricted Party and its Affiliates
shall not, directly or indirectly: solicit any employee of the Protected Party;
provided, however, that nothing in this Section 9.4(b)(i) shall prohibit the
Restricted Party or any Affiliate from: (i) soliciting or hiring any
non-salaried employees of the Protected Party, (ii) soliciting or hiring any
salaried or management personnel of the Protected Party by obtaining the
Protected Party’s prior written consent, (iii) advertising employment
opportunities in any national newspaper, trade journal or other publication in a
major metropolitan area or any third-party Internet website posting, or
negotiating with, offering employment to or employing any individual contacted
through such medium, (iv) participating in any third-party hiring fair or
similar event open to the public or negotiating with, offering employment to or
employing any individual contacted through such medium or (v) soliciting,
negotiating with, offering employment to or employing any individual at any time
(A) after the termination by such individual of his or her employment with the
Protected Party or any of its Affiliates or (B) after the termination by the
Protected Party or any of its Affiliates of such individual’s employment with
the Protected Party or any of its Affiliates.
(ii)    The Company agrees that, for a period of three (3) years from the
Initial Closing Date, without the prior written consent of Buyer, the Company
Group shall not, and shall not authorize or permit any of their respective
Affiliates to, directly or indirectly contact, approach or solicit for the
purpose of offering employment to or hiring (whether as an employee, consultant,
agent, independent contractor or otherwise) any Transferred Employee or any
other employee of the Product Lines after the Initial Closing; provided that
nothing in this Section 9.4(b)(ii) shall prohibit the Company or any Affiliate
from: (1) soliciting or hiring any non-salaried employees involved in the
operation of the Product Lines, (2) soliciting or hiring any salaried or
management personnel involved in the operation of the Product Lines after
obtaining Buyer’s prior written consent, (3) advertising employment
opportunities in any national newspaper, trade journal or other publication in a
major metropolitan area or any third-party Internet website posting, or
negotiating with, offering employment to or employing any individual contacted
through such medium, (4) participating in any third-party hiring fair or similar
event open to the public or negotiating with, offering employment to or
employing any individual contacted through such medium or (5) soliciting,
negotiating with, offering employment to or employing any individual at any time
(x) after the termination by such individual of his or her employment with Buyer
or any of its Affiliates or (y) after the termination by Buyer or any of its
Affiliates of such individual’s employment with Buyer or any of its Affiliates
(collectively, the “Non-Solicitation Exclusions”).
(iii)    The Company agrees that, for a period of three (3) years from the
Subsequent Closing Date, without the prior written consent of Buyer, the Company
Group shall not, and shall not authorize or permit any of their respective
Affiliates to, directly or indirectly contact, approach or solicit for the
purpose of offering employment to or hiring (whether as an employee, consultant,
agent, independent contractor or otherwise) any employee of the HDC Line after
the Subsequent Closing; provided that nothing in this Section 9.4(b)(iii) shall
prohibit the Company or any Affiliate from engaging in any of the
Non-Solicitation Exclusions.
(c)    Confidentiality.
(i)    For a period of five (5) years after the date of this Agreement (and for
such longer period as set forth in Section 9.4(c)(ii) for Trade Secrets), each
Party (as applicable, the “Receiving Party”) shall, and shall cause each of its
Subsidiaries and Affiliates to, treat and hold as

78

--------------------------------------------------------------------------------



confidential any information concerning the business and affairs of the other
Party (as applicable, the “Disclosing Party”) that is transferred hereby that is
not already generally available to the public, including any notes, analyses,
compilations, studies, forecasts, interpretations or other documents that are
derived from, contain, reflect or are based upon any such information (the
“Confidential Information”), refrain from using any of the Confidential
Information except in connection with this Agreement, and deliver promptly to
the Disclosing Party, at the request and option of the Disclosing Party, all
tangible embodiments (and all copies) of the Confidential Information which are
in the Receiving Party’s possession or under the Receiving Party’s control;
provided, however, that following any Closing, the Company shall deemed to be
the “Receiving Party” and Buyer shall be deemed to be the “Disclosing Party”
with respect to all information relating to the Product Lines. Notwithstanding
the foregoing, Confidential Information shall not include information that is
(i) generally available to the public other than as a result of a breach of this
Section 9.4(c) or other act or omission of the Receiving Party or any of its
Subsidiaries or Affiliates or any of their respective representatives or (ii)
rightfully received after a Closing from a third party not under any obligation
of confidentiality with respect to such information. In the event that the
Receiving Party or any of its Subsidiaries or Affiliates is requested or
required (by oral question or request for information or documents in any legal
or regulatory proceeding, interrogatory, subpoena, civil investigative demand,
or similar process) to disclose any Confidential Information, such Person shall
notify the Disclosing Party promptly of the request or requirement so that the
Disclosing Party may seek an appropriate protective order or waive compliance
with the provisions of this Section 9.4(c). If, in the absence of a protective
order or the receipt of a waiver hereunder, such Person is required to disclose
any Confidential Information to any Governmental Entity, court or tribunal such
Person may disclose such Confidential Information to the Governmental Entity,
court or tribunal.
(ii)    Notwithstanding the foregoing, any Confidential Information which is
identified by the Disclosing Party as, known by the Receiving Party to be, or
would reasonably be expected to constitute, Know–How and Trade Secrets shall be
treated as Confidential Information for so long as such information constitutes
Know-How and Trade Secrets.
(iii)    The Receiving Party shall not, and shall cause each of its Subsidiaries
not to, release any Person from or waive any provisions of any confidentiality,
non-competition, assignment of inventions or similar agreement to which the
Receiving Party or any such Subsidiary is a party related to any Confidential
Information or otherwise to the Purchased Assets. In furtherance of the
foregoing, upon the request of Buyer and at Buyer’s expense, the Company hereby
agrees to enforce for the benefit of Buyer any rights of the Company Group
under, or obligations imposed on third parties by, such agreements to the extent
related to any Confidential Information or otherwise to the Purchased Assets.
(d)    Non-disclosure. (i) The Parties shall keep confidential the subject
matter described herein and the fact that negotiations are taking place until
the content and timing of a public announcement are mutually agreed upon by the
Parties, and (ii) no press releases or public announcements related to this
Agreement and the transactions contemplated hereby, or other announcements to
the employees, customers, distributors or suppliers of the Product Lines, shall
be issued without the other Party’s prior written consent, which consent shall
not be unreasonably withheld; provided, however, that a Party may, without the
prior consent of the other Party (but after consultation with the other Party,
to the extent practicable), issue such press release or public statements as may
be required by applicable Law or the rules and regulations of any stock
exchange.

79

--------------------------------------------------------------------------------



(e)    Remedy for Breach. Each Party acknowledges and agrees that in the event
of a breach by it (or any of its Affiliates) of any of the provisions of this
Section 9.4, monetary damages shall not constitute a sufficient remedy.
Consequently, in the event of any such breach and notwithstanding anything to
the contrary contained herein, the non-breaching Party and/or its successors or
assigns may, in addition to other rights and remedies existing in their favor,
apply to any court of law or equity of competent jurisdiction for specific
performance and/or injunctive or other relief in order to enforce or prevent any
violations of the provisions hereof, in each case without the requirement of
posting a bond or proving actual damages.
(f)    Enforcement. If the final judgment of a court of competent jurisdiction
declares that any term or provision of this Section 9.4 is invalid or
unenforceable, the Parties agree that the court making the determination of
invalidity or unenforceability shall have the power to reduce the scope,
duration, or area of the term or provision, to delete specific words or phrases,
or to replace any invalid or unenforceable term or provision with a term or
provision that is valid and enforceable and that comes closest to expressing the
intention of the invalid or unenforceable term or provision, and this Agreement
shall be enforceable as so modified after the expiration of the time within
which the judgment may be appealed.
9.5.    Mutual Benefit. The Parties agree for their mutual benefit that neither
of them shall take any action which is designed, intended or would reasonably be
anticipated to have the effect of discouraging customers, suppliers, vendors,
manufacturers, service providers, employees, lessors, licensors and other
business relations of the other Party; provided that nothing in this Section 9.5
is intended to prohibit or limit either party from making any statement or
taking any action required by Law.
9.6.    Financial Information. The Company shall furnish to Buyer any
information or documents reasonably requested by Buyer, which is in the
Company’s possession or to which the Company has access, constituting or
necessary for the completion or audit of, financial statements of the Company
for periods prior to the Initial Closing Date and shall reasonably cooperate
with Buyer in connection therewith. Without limiting the foregoing, the Company
shall use its commercially reasonable efforts to complete the Required Closing
Financial Statements, including obtaining the audit report of KPMG LLP thereon,
as promptly as practicable following the date of this Agreement.
9.7.    Employees and Related Matters.
(a)    Transferred Employees.
(i)    As of the Initial Closing, Buyer or one of its Affiliates (the
“Employer”) shall (A) continue the employment of each Product Line Employee
employed by the Mexico Subsidiary and (B) make a Qualifying Employment Offer (as
defined below) to (1) each of the Product Line Employees (other than (x) Product
Line Employees that are employed at the Pensacola Facility and (y) up to two (2)
Product Line Employees employed in the two jurisdictions indicated on Schedule
9.7(a)(i), each of whose employment contracts, if any, shall not be deemed to be
Product Line Contracts for any purpose under this Agreement who shall remain, as
at the Initial Closing Date, employees of the Company) and (2) such other
employees of the Company Group who are mutually designated by Buyer and the
Company to be transferred to Buyer in connection with the Initial Closing, in
each case who are actively employed by the Company or one of its Subsidiaries as
of the Initial Closing (each such individual, an “Eligible Employee”). For
purposes of this Section 9.7(a), a “Qualifying Employment Offer” means an offer
of employment with the Employer, based on an evaluation of an Eligible Employee
to determine the grade, title and position of such Eligible Employee, with terms
and conditions, in Buyer’s reasonable judgment, that are consistent with the
comparable employees

80

--------------------------------------------------------------------------------



of the Employer in the aggregate in the country in which such Eligible Employee
currently resides; provided, however, that for purposes of Eligible Employees
currently residing in the jurisdiction indicated on Schedule 9.7(a)(i), such
offer of employment shall be with terms and conditions, in Buyer’s reasonable
judgment, that are consistent with the comparable employees of the Employer in
any other jurisdiction that the Employer currently employs employees.
Notwithstanding the foregoing, where the employment of any Eligible Employee
transfers automatically by operation of applicable Law or where an Eligible
Employee is an employee of the Mexico Subsidiary, such Eligible Employee shall
become or remain, as the case may be, employed by the Employer; provided,
however, that such employee does not validly reject the automatic transfer in
accordance with applicable Law; provided, further, that wherever the employment
of any Eligible Employee transfers automatically to the Employer by operation of
applicable Law, the Employer shall assume and honor all Terms and Conditions of
Employment in respect of such Eligible Employees to the extent required by
applicable Law or as a result of negotiations with applicable works councils
and/or unions in order to accomplish such transfer or continuation of
employment. For those Eligible Employees whose employment does not transfer
automatically by operation of Law, the Employer shall make the Qualifying
Employment Offers to such Eligible Employee at least twenty (20) days prior to
the Initial Closing Date. Such Eligible Employees who accept employment with the
Employer (whether as of the Initial Closing or, in the case of any Leave
Employee, such individual’s Leave Return Date (as those terms are defined
below)) or whose employment transfers to Buyer by operation of applicable Law
shall be referred to herein as “Transferred Employees.” The Eligible Employees
who do not accept employment with, or who validly reject the automatic transfer
to, the Employer shall be referred to herein as “Non-Transferred Employees.”
(ii)    Notwithstanding Section 9.7(a)(i), any Qualifying Employment Offer to
any Eligible Employee who, on the Initial Closing Date, is not actively at work
due to short-term disability, a leave of absence covered by applicable Law or
due to any other authorized leave of absence (each such Eligible Employee, a
“Leave Employee”) (A) shall be contingent on such Leave Employee returning to
active full-time work on or prior to the later of (1) the twelve (12)-month
anniversary of the Initial Closing Date and (2) the last day on which the
Company or one of its Subsidiaries would have been required to re-employ such
Leave Employee pursuant to any applicable Law if the Initial Closing had not
occurred and (B) shall be effective as of the date that such Leave Employee
returns to active full-time work (such date, with respect to any Leave Employee,
such Leave Employee’s “Leave Return Date”).
(iii)    With respect to any Eligible Employee located in a country other than
the United States (including the Territory of Puerto Rico), Italy or Mexico,
rather than making a Qualifying Employment Offer itself, Buyer may cause a third
party to offer (whether or not an Affiliate of Buyer or any of its
Subsidiaries), such Eligible Employee a Qualifying Employment Offer.
(iv)    The Parties shall use commercially reasonably efforts to comply with the
consultation procedures required by Article 47 of Italian Law 428/1990. Prior to
the Initial Closing, the Parties agree that Buyer shall have the right to seek
to negotiate a new Solidarity Agreement (contratto di solidarieta) with respect
to the employees at the Ascoli Facility on substantially the same terms and
conditions as are existing on the date of this Agreement and to be effective
upon the termination of the Solidarity Agreement (contratto di solidarieta)
currently in effect as of the date of this Agreement, and the Company shall
cooperate with Buyer’s reasonable requests in connection with such negotiations,
including, if necessary, becoming a party to such agreement. In the event
Company or its Subsidiary is a party to the new Solidarity Agreement, Buyer
shall use commercially reasonable efforts following the Initial Closing to
novate the agreement to remove Company or its

81

--------------------------------------------------------------------------------



Subsidiary as a party.
(v)    At or as promptly as reasonably practicable following the Initial
Closing, Buyer shall:
(A)    provide to each Designated Employee comparable benefits under the
Haemonetics Corporation 2005 Long-Term Incentive Compensation Plan equal to the
comparative value of the forfeited benefits, if any, of such Designated Employee
under each of the Pall Corporation Management Stock Purchase Plan, Pall
Corporation 2005 Stock Compensation Plan and Pall Corporation 2012 Stock
Compensation Plan, which value shall be determined using a reasonable method
agreed to by the Company and Buyer; and
(B)    adopt one or more employee severance and retention bonus plans for the
Designated Employees with the terms and conditions set forth on Schedule
9.7(a)(v)(B).
In connection with (i) the provision by Buyer of equity awards to Designated
Employees pursuant to clause (A) of this Section 9.7(a)(v) and (ii) Buyer’s
adoption of severance plans and retention bonus plans for Designated Employees
pursuant to clause (B) of this Section 9.7(a)(v), the Company shall pay to Buyer
an amount equal to $1,800,000, which shall be paid and accounted for in the form
of an adjustment to the Initial Closing Purchase Price.
(vi)    At or as promptly as reasonably practicable following the Initial
Closing, the Company shall fully vest each U.S. and Puerto Rico Transferred
Employee in his or her benefits accrued through the Initial Closing under the
Pall Corporation Cash Balance Pension Plan. The costs and expenses associated
with the actions contemplated in this Section 9.7(a)(vi) shall be for the
account of the Company.
(vii)    The Company shall pay Buyer an amount equal to any portion of the
Tratamento di Fine Rapporto (“TFR”) in respect of Transferred Employees
employed, as of the Initial Closing Date in Italy that is accrued but that has
not previously been paid over to (x) the relevant Transferred Employee, (y) a
Government Entity responsible for administering TFR funds or (z) to a third
party custodian responsible for maintaining TFR funds for such Transferred
Employee. Promptly, but in any event within sixty (60) days after the Initial
Closing, the Company shall deliver to Buyer a written statement (the “TFR
Liability Statement”) setting forth the amount of such TFR Liability. Unless
within the thirty (30) day period following Buyer’s receipt of the TFR Liability
Statement, Buyer delivers written notice to the Company (the “TFR Liability
Dispute Notice”) setting forth in reasonable detail any and all items of
disagreement related to the TFR Liability Statement, including the basis
therefor and the amount thereof, the TFR Liability Statement shall be conclusive
and binding upon each of the Parties. If Buyer delivers the TFR Liability
Dispute Notice to the Company within the required thirty (30) day period, Buyer
and the Company shall use reasonable efforts to resolve their differences. If
any TFR Liability remains unresolved for a period of thirty (30) days after the
Company’s receipt of the TFR Liability Dispute Notice, Buyer and the Company
shall, within ten (10) days thereafter, submit the dispute to the Accounting
Firm to be determined in accordance with Section 2.7. The TFR Liability shall be
deemed final for the purposes of this Section 9.7(a)(vii) upon the earliest of
(x) the failure of Buyer to provide the Company with a TFR Liability

82

--------------------------------------------------------------------------------



Dispute Notice within thirty (30) days of the Company’s delivery of the TFR
Liability Statement, (y) the resolution of all items of dispute by the Company
and Buyer and (z) the resolution of all items of dispute by the Accounting Firm.
Upon the final determination of the TFR Liability, the Company shall pay such
amount to Buyer with interest thereon from the Initial Closing Date to the date
of actual payment at a rate equal to the prime rate as of the Initial Closing
Date as stated in The Wall Street Journal plus one percent (1%) per annum.
(viii)    Apart from the TFR, and subject to Section 9.7(a)(v) and the accuracy
of the Company’s representations and warranties under Article III, all other
amounts that may become due or payable to a Transferred Employee resulting from
the termination of the Transferred Employees by the Buyer Group following the
Initial Closing shall be for the account of, and paid by Buyer, including
without limitation any severance, termination or similar payment, whether
required by statute, contract or otherwise.
(ix)    Except as otherwise prohibited by applicable Law or any provision of
this Agreement, on or after the Initial Closing the Employer may modify the
salary, wage level or benefits or terminate the employment of any Transferred
Employee at any time and for any reason, including without cause. Except as
otherwise required by applicable Law, neither Buyer nor any of its Affiliates
shall have any Liability with respect to any Non-Transferred Employee or former
employee or retiree of the Company or any of its Subsidiaries (including any
Person currently covered by any benefit plan of the Company or any of its
Subsidiaries who is not a Transferred Employee), regardless of when such
Liability arises or occurred (whether on, prior to or after the Initial
Closing). Except as otherwise required by applicable Law or this Agreement, the
Company Group shall be solely responsible for the payment of all employee
benefits (including, without limitation, any severance pay, notice pay,
insurance, supplemental pension, deferred compensation, “stay” or other similar
incentive bonuses, change-in-control bonuses (or other bonuses or compensation
related in any way to the execution, delivery or performance of this Agreement),
retirement and any other benefits, premiums, claims and related costs) to any of
the employees, former employees or retirees of the Company Group based on or
arising under employment with the Company Group, including the payment to each
Transferred Employee of (i) the pro rata portion of the target bonus for the
Company’s 2012 fiscal year under the Company’s annual bonus plans to which such
Transferred Employee would have otherwise been entitled had such Transferred
Employee remained employed by the Company Group until the end of the Company’s
2012 fiscal year, based on the Transferred Employee’s period of service prior to
the Initial Closing, and (ii) any bonus or unpaid sales incentive compensation
earned by such Transferred Employee prior to the Initial Closing, based on pro
rata quotas. If permitted by Law, the Company Group shall pay to the Buyer Group
an amount equal to Transferred Employees’ accrued but unused vacation time and
other similar accrued but unused time as provided by applicable Law or, if no
Law is applicable, pursuant to the Company’s policies in respect of such
payments. The Buyer Group shall in turn make such accrued vacation time and
similar time available to such Transferred Employees to the same extent such
accrued vacation time and similar time would have been made available to the
Transferred Employees by the Company Group. With respect to any sales incentive
payment due to any Transferred Employee in connection with the Company’s 2012
fiscal year, the Company shall make such payment to such Transferred Employee at
the time the Company generally pays employees pursuant to the terms of the
Company’s annual bonus plans and sales incentive arrangements; provided,
however, that Buyer shall provide to the Company the data necessary to calculate
such sales incentive payments due to any Transferred Employees for the period
beginning immediately upon the Initial Closing and ending on July 31, 2012;
provided, further, that Buyer shall reimburse the Company for the amount of such
sales incentive payments paid by the Company to Transferred Employees for such
period, if any, beginning immediately upon the Initial

83

--------------------------------------------------------------------------------



Closing and ending on July 31, 2012. Except as otherwise required by applicable
Law, the Employer shall be solely responsible for the payment of all wages,
salaries and other compensation and employee benefits (including, without
limitation, any severance pay, notice pay, insurance, supplemental pension,
deferred compensation, bonuses, retirement and any other benefits, premiums,
claims and related costs) to any of the Transferred Employees relating to or
arising out of their employment with the Employer. Neither Buyer nor any of its
Affiliates shall assume any Liability with respect to any Employee Program or
other employee benefit plan of any kind or nature maintained by the Company or
any of its Affiliates for any of its employees, former employees or retirees,
except for (i) any Liability with respect to Transferred Employees under any
Employee Program of the Mexico Subsidiary, (ii) any Liability that transfers by
operation of Law and (iii) as otherwise provided in this Section 9.7.
(b)    Service Credit. From and after the Initial Closing, Employer shall give
each Transferred Employee full credit for purposes of eligibility to
participate, level of benefits, and vesting and seniority under any collective
bargaining agreement or national collective agreement, but not for purposes of
benefit accrual unless required by applicable Law, under any employee benefit
plans, arrangements, collective agreements and employment-related entitlements
(including under any applicable pension, 401(k), savings, medical, dental, life
insurance, vacation, long-service leave or other leave entitlements, termination
indemnity, severance or separation pay plans) provided, sponsored, maintained or
contributed to by Employer for such Transferred Employee’s service with the
Company or any ERISA Affiliate, and with any predecessor employer, to the same
extent recognized by the Company or any ERISA Affiliate, except to the extent
such credit would result in duplication of benefits for the same period of
service.
(c)    Pre-Existing Conditions. The Employer shall, with respect to Transferred
Employees, (i) waive any limitations as to preexisting conditions, exclusions
and waiting periods with respect to participation requirements under any welfare
benefit plan in which such Transferred Employees may be eligible to participate
after the Initial Closing; provided, however, that no such waiver shall apply to
a preexisting condition of any Transferred Employee who was, prior to the
Initial Closing, excluded from receipt of benefit in a welfare benefit plan
maintained or contributed to for the benefit of such Transferred Employee by the
nature of such preexisting condition; and (ii) cause to be credited any
deductibles or out-of-pocket expenses incurred by Transferred Employees and
their beneficiaries and dependents during the portion of the calendar year prior
to their participation in the health plans of the Employer.
(d)    401(k) Plan. Immediately prior to the Initial Closing, those Transferred
Employees who are principally employed in the United States (“U.S. Transferred
Employees”) and Puerto Rico (the “PR Transferred Employees”) will cease to
participate in the Pall Corporation 401(k) Plan (the “Pall US Plan”) and the
Pall Retirement Plan for Puerto Rico Employees (the “Pall PR Plan”),
respectively, and all of the unvested amounts of such Transferred Employees in
the Pall US Plan and the Pall PR Plan shall fully vest. The costs and expenses
of such full vesting shall be for the account of the Company. As of the Initial
Closing, the U.S. Transferred Employees will be eligible to commence
participation in the qualified defined contribution plan currently sponsored or
maintained by the Employer for the benefit of its employees in the United States
(the “Employer US 401(k) Plan”). The Employer will cause the Employer US 401(k)
Plan to accept a direct rollover of, or an eligible rollover of, all or a
portion of the taxable portion of a distribution of a U.S. Transferred
Employee’s account balance from the Pall US Plan, including any promissory notes
evidencing outstanding loan(s) (which will continue to be subject to the same
repayment and other terms as when in the US Plan). In addition, Buyer and the
Company shall cooperate with the Employer in effecting a trustee-to-trustee
transfer of plan assets, including outstanding loans and promissory notes
evidencing such loans, attributable to the PR Transferred Employees under the
Pall PR Plan as of the Initial Closing to a Puerto Rico-qualified retirement
plan established by the Employer (the “Employer PR Plan”). The Company

84

--------------------------------------------------------------------------------



shall be responsible for the operation of the Pall U.S. Plan and the Pall PR
Plan until such rollovers and trustee to trustee transfers occur and Buyer shall
be responsible for the operation of the Employer U.S. 401(k) Plan and the
Employer PR Plan following such rollovers and trustee to trustee transfer.
(e)    Flexible Spending Accounts. Immediately prior to the Initial Closing, the
U.S. Transferred Employees will cease to contribute to the Company’s flexible
spending account plan (the “Company FSA Plan”). U.S. Transferred Employees who
elected to participate in the Company FSA Plan for the current plan year will
become participants in any available Employer flexible spending account plan
(the “Employer FSA Plan”) as if their participation in the Employer FSA Plan had
been continuous during the then current year and at the same level of coverage
elected under the Company FSA Plan, subject to the limitations set forth herein.
Each U.S. Transferred Employee will be reimbursed for medical and dependent care
expenses incurred by such U.S. Transferred Employee at any time during the
current year (including claims incurred before the Initial Closing Date), up to
the amount of the elections made by each U.S. Transferred Employee under the
Company FSA Plan in the current year, reduced by amounts previously reimbursed
by the Company pursuant to the Company FSA Plan in the current year. To
effectuate the foregoing, as soon as administratively practicable after the
Initial Closing Date, the Company will notify the Employer whether the amounts
of the account balances (if any) under the Company FSA Plan are positive or
negative in the aggregate immediately prior to the Initial Closing Date, and the
Company will pay the Employer such aggregate balance (if positive) or the
Employer will pay the Company such aggregate balance (if negative), with respect
to all U.S. Transferred Employees who become covered under the Employer FSA Plan
for the current plan year.
(f)    Update to Employee List. Prior to the Initial Closing and on a date to be
agreed as between the Company and Buyer, the Company will provide to Buyer a
revised list of Product Line Employees. Upon Buyer’s approval of any Product
Line Employees added to such list, which approval will not be unreasonably
withheld or delayed, such list will be the definitive list of Product Line
Employees for all purposes of this Agreement.
(g)    Cooperation. Subject to, and to the extent permitted by, applicable Law
(including any privacy Laws) and the Confidentiality Agreement, the Company
shall provide promptly to the Employer, at the Employer’s request, any
information or copies of personnel records (including, without limitation,
addresses, dates of birth, dates of hire and dependent information) relating to
the Transferred Employees or relating to the service of the Transferred
Employees with the Company Group (and predecessors of the Company Group) prior
to the Initial Closing.
(h)    Employee Communications. The Company shall consult with Buyer, and will
consider in good faith Buyer’s advice, prior to sending any notices or other
communication materials to any employees of the Product Lines regarding this
Agreement and the transactions contemplated hereby. Except with the prior
written consent of Buyer, the Company shall not, and shall cause its
Subsidiaries not to, discuss with any employees of the Product Lines or
otherwise provide information to such employees regarding the terms of their
potential employment with Buyer following the Initial Closing.
(i)    Compliance with Local Law. Buyer and the Company agree to comply with all
applicable Law, rules, individual agreements, collective bargaining agreements
and national collective agreements pertaining to the subject matter of this
Agreement, including the assumption by Buyer or any of its Affiliates of any
employment or employee-benefits related obligations or Liabilities that Buyer or
any of its Affiliates is required to assume pursuant to any such Law, rule,
individual agreement, collective bargaining agreement or national collective
agreement. Nothing in this Section 9.7(i) shall alter the allocation of Assumed

85

--------------------------------------------------------------------------------



Liabilities and Excluded Liabilities as between Buyer and the Company.
(j)    WARN Act. Buyer agrees to provide, or cause its Subsidiaries to provide,
any required notice under the WARN Act and to otherwise comply with the WARN
Act, with respect to any “plant closing” or “mass layoff” (as defined in the
WARN Act) or group termination or similar event affecting Transferred Employees
at the Covina Facility or the Puerto Rico Facility (including as a result of the
consummation of the transactions contemplated by this Agreement) and occurring
after the Initial Closing Date. In connection therewith, Buyer shall assume all
Liabilities and obligations for the provision of notice or payment in lieu of
notice or any applicable penalties under the WARN Act, and, subject to the
compliance by the Company’s of its obligations under Section 5.16. Buyer hereby
indemnifies the Company and its Affiliates against and agrees to hold each of
them harmless from any and all damages incurred or suffered by the Company or
its Affiliates with respect to the WARN Act arising as a result of actions taken
by Buyer after the Initial Closing Date with respect to such Transferred
Employees.
9.8.    Bulk Sales Laws. The Company shall take all actions necessary to satisfy
the requirements of (or, if subject to waiver, the Parties each hereby waive
compliance by the Company with) the “bulk sales,” “bulk transfer” or similar
Laws of any state or jurisdiction.
9.9.    Payments.
(a)    The Company shall promptly remit to Buyer all monies received by the
Company or any of its Affiliates following the Initial Closing in payment for or
arising from any Purchased Assets acquired by Buyer pursuant to this Agreement.
Payments remitted to Buyer pursuant to this Section 9.9(a) shall be in the form
received by the Company or any of its Affiliates.
(b)    Buyer shall promptly remit to the Company all monies received by Buyer or
any of its Affiliates following the Initial Closing in payment for or arising
from any Excluded Assets. Payments remitted to the Company pursuant to this
Section 9.9(b) shall be in the form received by the Buyer or any of its
Affiliates.
9.10.    Trademarks; Tradenames. Except as otherwise provided in the Transition
Services Agreements, as soon as practicable after the Initial Closing, other
than with respect to the HDC Line, the Company Group shall cease the use of all
of the trademarks, tradenames, service marks and service names included in the
Purchased Assets, in any of their forms or spellings, on all websites,
advertising, stationery, business cards, checks, purchase orders and
acknowledgments, customer agreements and other contracts and business documents;
provided, however, that Buyer for a reasonable period of time may continue to
use the name of the Company with respect to dies, molds, toolings, castings and
the like.
9.11.    Pro-Rated Payments. After each Closing, any expenses or other charges
(whether prepaid or accrued) with respect to the Product Lines, the HDC Line,
the Purchased Assets or the Assumed Liabilities including, without limitation,
amounts paid or payable with respect to rental payments, leases, utilities, and
all real property, personal property and similar Taxes, which either become due
and payable on or after the relevant Closing Date and relate to periods
beginning before and ending after such Closing Date or have been paid prior to
such Closing Date and relate to periods beginning before and ending after such
Closing Date, will be prorated and adjusted between the Company and Buyer as of
such Closing Date on a per-diem basis. In connection therewith, Buyer will be
responsible for, and will pay to the Company, the portion of such amounts
allocable to the period ending after such Closing Date, only to the extent that
the Company made such payment to a third Person, within sixty (60) days of

86

--------------------------------------------------------------------------------



receipt of a detailed invoice from the Company. No later than five (5) days
prior to such Closing, the Company will deliver to Buyer a statement of all such
prepaid or accrued expenses as of such Closing Date.




ARTICLE X    

MISCELLANEOUS
10.1.    Amendment. This Agreement may not be amended or modified except (a) by
an instrument in writing signed by or on behalf of Buyer and the Company or (b)
by a waiver in accordance with Section 10.2.
10.2.    Waiver. Any Party to this Agreement may (a) extend the time for the
performance of any of the obligations or other acts of another Party, (b) waive
any inaccuracy in the representations and warranties of another Party contained
herein or in any document delivered by such Party pursuant hereto or (c) waive
compliance with any agreement of another Party or condition to another Party’s
obligations contained herein. Any such extension or waiver shall be valid only
if set forth in a writing executed by the Party to be bound thereby. Any waiver
of any term or condition shall not be construed as a waiver of any subsequent
breach or waiver of the same term or condition or as a waiver of any other term
or condition of this Agreement. The failure of any Party to assert any of its
rights under this Section 10.2 shall not constitute a waiver of any of such
rights. No course of dealing between or among any persons having any interest in
this Agreement shall be deemed effective to modify, amend or discharge any part
of this Agreement or any rights or obligations of any Party under or by reason
of this Agreement. All rights and remedies existing under this Agreement are
cumulative to, and not exclusive of, any rights or remedies otherwise available.
10.3.    Notices. All notices, claims, demands and other communications given or
delivered under this Agreement shall be in writing and shall be delivered by
e-mail, by facsimile, by first class mail, return receipt requested, or by hand
by express overnight courier service, and shall be deemed given when so
delivered by hand, when transmission is confirmed by the transmitting equipment
if delivered by email or facsimile, or if mailed, three (3) days after mailing,
or one (1) Business Day in the case of overnight courier service, to the
respective Parties at the following addresses (or such other address for a Party
as shall be specified in a notice given in accordance with this Section 10.3):

87

--------------------------------------------------------------------------------



If to the Company:


Pall Corporation
25 Harbor Park Drive,
Port Washington, NY 11050
Attention: Legal Department


Fax: (516) 801-9781


with a copy to:


Baker & McKenzie LLP
1114 Avenue of the Americas
New York, NY 10036
Attention: Thomas Rice, Esq.
                   Carol Stubblefield, Esq.


E-mail: Thomas.Rice@bakermckenzie.com
              Carol.Stubblefield@bakermckenzie.com
Fax: (212) 310-1647
         (212) 310-1653
If to Buyer:


Haemonetics Corporation
400 Wood Road
Braintree, MA 02184
Attention: Chief Financial Officer
Chief Legal Officer


E-mail: clindop@haemonetics.com
             sandra.jesse@haemonetics.com
Fax: (781) 356-9935


with a copy to:


Goodwin Procter LLP
Exchange Place
53 State Street
Boston, MA 02109
Attention: Paul R. Gauron, Esq.
Lisa R. Haddad, Esq.


E-mail: PGauron@goodwinprocter.com
              LHaddad@goodwinprocter.com
Fax: (617) 523-1231



10.4.    Binding Agreement; Assignment. This Agreement and all of the provisions
hereof shall be binding upon and inure to the benefit of the Parties and their
respective successors and permitted assigns; provided that neither this
Agreement nor any of the rights, interests or obligations hereunder may be
assigned by operation of Law or otherwise without the prior written consent of
the Company and Buyer. Notwithstanding anything to the contrary in this Section
10.4, without the consent of the Company, each of Buyer and its permitted
assigns may at any time, in their sole discretion, assign, in whole or in part,
(a) their right to purchase the Purchased Assets and assume the Assumed
Liabilities to one or more of their Affiliates; (b) their rights under this
Agreement and the other Transaction Documents, in whole or in part, to any
subsequent purchaser, such permitted transferee or any of their divisions or any
material portion of the Product Lines or the Purchased Assets (whether such sale
is structured as a sale of stock, sale of assets, merger, recapitalization or
otherwise); and (c) their rights (but not obligations) under this Agreement to
any Financing Source; provided, that, in each case, no such assignment shall
release Buyer from any of its obligations hereunder. Similarly, notwithstanding
anything to the contrary set forth in this Section 10.4, without the consent of
Buyer, each of the Company and its permitted assigns may at any time, in their
sole discretion, assign, in whole or in part, (a) their obligation to sell the
Purchased Assets to one or more of their Affiliates and (b) their rights under
this Agreement and the other Transaction Documents to any subsequent purchaser,
such permitted transferee or any of their divisions or any material portion of
the Excluded Assets or the Excluded Liabilities (whether such sale is structured
as a sale of stock, sale of assets, merger, recapitalization or otherwise);
provided, that, in each case, no such assignment shall release the Company from
any of its obligations hereunder.
10.5.    Severability. Whenever possible, each provision of this Agreement shall
be interpreted in such manner as to be effective and valid under applicable Law,
but if any provision of this Agreement is held to be prohibited by or invalid
under applicable Law or public policy, such provision shall be ineffective only
to the extent of such prohibition or invalidity, and all other terms of this
Agreement shall remain in full force and effect for so long as the economic or
legal substance of the transactions contemplated hereby

88

--------------------------------------------------------------------------------



is not affected in any manner materially adverse to any Party. Upon such
determination that any term or other provision is prohibited or invalid, the
Parties shall negotiate in good faith to modify this Agreement so as to effect
the original intent of the Parties as closely as possible in a mutually
acceptable manner in order that the transactions contemplated by this Agreement
are consummated as originally contemplated to the greatest extent possible.
10.6.    Construction. The language used in this Agreement shall be deemed to be
the language chosen by the Parties to express their mutual intent, and no rule
of strict construction shall be applied against any Person. Nothing in the
Schedules attached hereto shall be deemed adequate to disclose an exception to a
representation or warranty made herein unless the Schedule identifies the
exception with reasonable particularity and describes the relevant facts in
reasonable detail. The Parties intend that each representation, warranty and
covenant contained herein shall have independent significance. If any Party has
breached any representation, warranty or covenant contained herein in any
respect, the fact that there exists another representation, warranty or covenant
relating to the same subject matter (regardless of the relative levels of
specificity) that the Party has not breached shall not detract from or mitigate
the fact that the Party is in breach of the first representation, warranty or
covenant. The word “including” shall mean including without limitation
regardless of whether such words are included in some contexts but not others.
Reference to any Law shall refer to any successor Law thereto. Any reference in
this Agreement to an “Article,” “Section,” “Exhibit” or “Schedule” refers to the
corresponding Article, Section, Exhibit or Schedule of or to this Agreement,
unless the context indicates otherwise. All words used in this Agreement are to
be construed to be of such gender or number as the circumstances require. Any
reference to a Contract or other document as of a given date means the Contract
or other document as amended, supplemented and modified from time to time
through such date.
10.7.    Captions. The table of contents and captions used in this Agreement are
for convenience of reference only and do not constitute a part of this Agreement
and shall not be deemed to limit, characterize or in any way affect any
provision of this Agreement, and all provisions of this Agreement shall be
enforced and construed as if no table of contents or captions had been used in
this Agreement.
10.8.    Entire Agreement. The Confidentiality Agreement, this Agreement,
including the Exhibits and Schedules hereto, and the documents referred to
herein contain the entire agreement between the Parties and supersede any prior
understandings, agreements or representations by or between the Parties, written
or oral, which may have related to the subject matter hereof in any way,
including, without limitation, the Letter of Intent.
10.9.    Counterparts. This Agreement may be executed in multiple counterparts,
each of which shall be deemed an original but all of which taken together shall
constitute one and the same instrument.
10.10.    Specific Performance.
(a)    The Parties hereto agree that irreparable damage would occur in the event
that any of the provisions of this Agreement were not performed in accordance
with their specific terms or were otherwise breached, and that money damages or
other legal remedies would not be an adequate remedy for any such damages. It is
accordingly agreed that prior to the valid termination of this Agreement in
accordance with Section 7.1, and subject to Section 10.10(b), (i) the Parties
shall be entitled to seek (in a court of competent jurisdiction as set forth in
Section 10.13) an injunction or injunctions to prevent breaches of this
Agreement and to enforce specifically the terms and provisions of this Agreement
(other than a Party’s obligations to effect the Initial Closing), without bond
or other security being required, and

89

--------------------------------------------------------------------------------



(ii) the right of specific enforcement is an integral part of the transactions
contemplated by this Agreement and without that right, neither the Company nor
Buyer would have entered into this Agreement.
(b)    It is explicitly agreed that neither Party shall be entitled to seek an
injunction, specific performance or other equitable remedy to specifically
enforce the other Party’s obligations to effect the Initial Closing on the terms
and conditions set forth herein. For the avoidance of doubt, notwithstanding the
foregoing, either Party shall be entitled to seek an injunction, specific
performance or other equitable remedy to specifically enforce the other Party’s
obligations to effect the Subsequent Closing on the terms and conditions set
forth herein.
10.11.    Governing Law. All questions concerning the construction, validity and
interpretation of this Agreement shall be governed by and construed in
accordance with the Laws of the Commonwealth of Massachusetts applicable to
contracts executed in and to be performed in the Commonwealth of Massachusetts.
10.12.    Parties in Interest. Nothing in this Agreement, express or implied, is
intended to confer on any Person other than the Parties (and the Buyer Parties
and Company Parties for purposes of Article VIII) and their respective
successors and assigns any rights or remedies under or by virtue of this
Agreement.
10.13.    CONSENT TO JURISDICTION.
(a)    SUBJECT TO SECTION 10.14, THE PARTIES AGREE THAT JURISDICTION AND VENUE
IN ANY ACTION BROUGHT BY ANY PARTY PURSUANT TO THIS AGREEMENT SHALL PROPERLY AND
EXCLUSIVELY LIE IN ANY FEDERAL OR STATE COURT LOCATED IN THE COMMONWEALTH OF
MASSACHUSETTS AND, TO THE EXTENT AVAILABLE, THE BUSINESS LITIGATION SESSION OF
THE SUPERIOR COURT OF THE COMMONWEALTH OF MASSACHUSETTS. BY EXECUTION AND
DELIVERY OF THIS AGREEMENT, EACH PARTY IRREVOCABLY SUBMITS TO THE EXCLUSIVE
JURISDICTION OF SUCH COURTS FOR ITSELF AND IN RESPECT OF ITS PROPERTY WITH
RESPECT TO SUCH ACTION. THE PARTIES IRREVOCABLY AGREE THAT VENUE WOULD BE PROPER
IN SUCH COURT, AND HEREBY WAIVE ANY OBJECTION THAT SUCH COURT IS AN IMPROPER OR
INCONVENIENT FORUM FOR THE RESOLUTION OF SUCH ACTION. THE PARTIES FURTHER AGREE
THAT THE MAILING BY CERTIFIED OR REGISTERED MAIL, RETURN RECEIPT REQUESTED, OF
ANY PROCESS REQUIRED BY ANY SUCH COURT TO THE ADDRESS SPECIFIED FOR SUCH PARTY
PURSUANT TO SECTION 10.3 SHALL CONSTITUTE VALID AND LAWFUL SERVICE OF PROCESS
AGAINST THEM, WITHOUT NECESSITY FOR SERVICE BY ANY OTHER MEANS PROVIDED BY
STATUTE OR RULE OF COURT. NOTHING IN THIS SECTION 10.13 SHALL, HOWEVER, AFFECT
THE RIGHT OF A PARTY TO SERVICE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW.
(b)    WAIVER OF JURY TRIAL. EACH OF THE PARTIES KNOWINGLY, VOLUNTARILY AND
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ALL RIGHT TO TRIAL
BY JURY IN ANY ACTION OR PROCEEDING (WHETHER BASED ON CONTRACT, TORT OR
OTHERWISE) ARISING UNDER OR RELATING TO THIS AGREEMENT.
10.14.    Dispute Resolution. Except as otherwise expressly set forth herein,
any dispute, controversy or claim arising under or relating to this Agreement or
any breach or threatened breach hereof shall be promptly presented to the Chief
Executive Officers of Buyer and the Company (or alternative officers designated
by Buyer or the Company) for resolution and if such officers cannot resolve such
disputes,

90

--------------------------------------------------------------------------------



claims or controversies then such dispute, claim or controversy shall be finally
resolved by arbitration initiated by either Party (each an “Arbitrable
Dispute”). Any Arbitrable Dispute shall be resolved by final and binding
arbitration administered by the American Arbitration Association under its
Commercial Arbitration Rules, subject to the following:
(a)    The demand for arbitration shall be in writing, shall be served on the
other Party in the manner prescribed herein for the giving of notices, and shall
set forth a short statement of the factual basis for the claim, specifying the
matter or matters to be arbitrated.
(b)    The arbitration shall be conducted by a panel of three (3) arbitrators,
one (1) selected by Buyer, one (1) selected by the Company and one (1) to be
selected jointly by the arbitrators selected by Buyer and the Company
(collectively, the “Arbitrators”) who shall conduct such evidentiary or other
hearings as they deem necessary or appropriate and thereafter shall make their
determination as soon as practicable. Any arbitration pursuant hereto shall be
conducted by the Arbitrators under the guidance of the Federal Rules of Civil
Procedure and the Federal Rules of Evidence, but the Arbitrators shall not be
required to comply strictly with such Rules in conducting any such arbitration.
All such arbitration proceedings shall take place in the Commonwealth of
Massachusetts.
(c)    Except as provided herein (including pursuant to Article VIII to the
extent such items constitute Losses):
(i)    each Party shall bear its own “Costs and Fees,” which are defined as all
reasonable pre-award expenses of the arbitration, including travel expenses,
out-of-pocket expenses (including, but not limited to, copying and telephone)
witness fees, and reasonable attorney’s fees and expenses;
(ii)    the fees and expenses of the Arbitrators and all other costs and
expenses incurred in connection with the arbitration shall be borne equally by
the Parties; and
(iii)    notwithstanding the foregoing, the Arbitrators shall be empowered to
require any one or more of the Parties to bear all or any portion of such Costs
and Fees and/or the fees and expenses of the Arbitrators in the event that the
Arbitrators determine such Party has acted unreasonably or in bad faith.
(d)    The Arbitrators shall have the authority to award any remedy or relief
that a court of the Commonwealth of Massachusetts could order or grant,
including, without limitation, specific performance, the awarding of Losses, the
issuance of an injunction, or the imposition of sanctions for abuse or
frustration of the arbitration process. The Arbitrators shall render their
decision and award upon the concurrence of at least two (2) of their number.
Such decision and award shall be in writing and counterpart copies thereof shall
be delivered to each Party. The decision and award of the Arbitrators shall be
binding on all Parties. In rendering such decision and award, the Arbitrators
shall not add to, subtract from or otherwise modify the provisions of this
Agreement and shall make their determinations in accordance therewith. Any Party
to the arbitration may seek to have judgment upon the award rendered by the
Arbitrators entered in any court having jurisdiction thereof.
(e)    Each Party agrees that it will not file any suit, motion, petition or
otherwise commence any legal action or proceeding for any matter which is
required to be submitted to arbitration as contemplated herein except in
connection with the enforcement of an award rendered by the Arbitrators. Upon
the entry

91

--------------------------------------------------------------------------------



of an order dismissing or staying any action or proceeding filed contrary to the
preceding sentence, the Party which filed such action or proceeding shall
promptly pay to the other Party the reasonable attorney’s fees, costs and
expenses incurred by such other Party prior to the entry of such order.
(f)    Notwithstanding the foregoing, any Party may apply to a court of law or
equity for specific performance and/or injunctive or other relief in order to
enforce or prevent any violations of the provisions hereof as set forth in
Section 9.4(e) or Section 10.10.
10.15.    Delivery by Facsimile. This Agreement and any Transaction Document,
and any amendments hereto or thereto, to the extent signed and delivered by
means of a facsimile machine or by pdf electronic mail, shall be treated in all
manner and respects as an original contract and shall be considered to have the
same binding legal effects as if it were the original signed version thereof
delivered in person. At the request of any Party hereto or to any such contract,
each other Party hereto or thereto shall re-execute original forms thereof and
deliver them to all other Parties. No Party hereto or to any such contract shall
raise the use of a facsimile machine or pdf electronic mail to deliver a
signature or the fact that any signature or contract was transmitted or
communicated through the use of facsimile machine or pdf electronic mail as a
defense to the formation or enforceability of a contract and each such Party
forever waives any such defense.
[Remainder of Page Intentionally Left Blank]



92

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, each of the parties hereto has executed this Agreement, or
has caused this Agreement to be executed by its respective officer thereunto
duly authorized, all as of the day and year first above written.
HAEMONETICS CORPORATION
By: /s/ Christopher Lindop
Name: Christopher Lindop
Title: Vice President and Chief Financial Officer


PALL CORPORATION
By: /s/ Robert G. Kuhbach
Name: Robert G. Kuhbach
Title: SVP, General Counsel



